 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
Dated as of October 2, 2014
 
among
 
WESTERN REFINING, INC.,
as Borrower,
 
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender, and L/C Issuer
 
and
 
The Lenders Party Hereto
 

--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,
as Syndication Agent
 
THE ROYAL BANK OF SCOTLAND PLC,
SUNTRUST BANK
 
and
 
REGIONS BUSINESS CAPITAL,
as Co-Documentation Agents
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WELLS FARGO BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
TABLE OF CONTENTS
 
Section
 
Page
Article I.  DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
50
1.03
Accounting Terms.
51
1.04
Rounding
52
1.05
Times of Day
52
1.06
Letter of Credit Amounts
52
Article II.  THE COMMITMENTS AND CREDIT EXTENSIONS
52
2.01
Committed Loans
52
2.02
Borrowings, Conversions and Continuations of Committed Loans.
53
2.03
Letters of Credit.
54
2.04
Swing Line Loans.
64
2.05
Prepayments.
67
2.06
Termination or Reduction of Commitments
68
2.07
Repayment of Loans.
68
2.08
Interest.
68
2.09
Fees
69
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.
70
2.11
Evidence of Debt.
71
2.12
Payments Generally; Administrative Agent’s Clawback.
71
2.13
Sharing of Payments by Lenders
73
2.14
Borrowing Base Determinations; Mandatory Prepayments of Loans.
74
2.15
Security
75
2.16
Increase in Commitments.
75
2.17
Overadvances.
76
2.18
Protective Advances.
77
2.19
Settlement
78
2.20
Cash Collateral.
78
2.21
Defaulting Lenders.
79

 
 
i

--------------------------------------------------------------------------------

 
 
Article III.  TAXES, YIELD PROTECTION AND ILLEGALITY
81
3.01
Taxes.
81
3.02
Illegality
86
3.03
Inability to Determine Rates
86
3.04
Increased Costs; Reserves on Eurodollar Rate Loans.
87
3.05
Compensation for Losses
88
3.06
Mitigation Obligations; Replacement of Lenders.
89
3.07
Survival
90
Article IV.  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
90
4.01
Conditions to Initial Credit Extension
90
4.02
Conditions to all Credit Extensions
92
Article V.  REPRESENTATIONS AND WARRANTIES
93
5.01
Existence, Qualification and Power; Compliance with Laws
93
5.02
Authorization; No Contravention
93
5.03
Governmental Authorization; Other Consents
94
5.04
Binding Effect
94
5.05
Financial Statements; No Material Adverse Effect.
94
5.06
Litigation
94
5.07
No Default
95
5.08
Ownership of Property; Liens
95
5.09
Environmental Compliance
95
5.10
Insurance
95
5.11
Taxes
95
5.12
ERISA Compliance.
96
5.13
Subsidiaries; Equity Interests
96
5.14
Margin Regulations; Investment Company Act; Commodity Exchange Act.
96
5.15
Disclosure
97
5.16
Compliance with Laws
97
5.17
Intellectual Property; Licenses, etc
97
5.18
Solvency
98
5.19
Collateral Documents.
98
5.20
Common Enterprise
98

 
 
ii

--------------------------------------------------------------------------------

 
 
5.21
Sanctions
98
5.22
Anti-Corruption Laws
98
Article VI.  AFFIRMATIVE COVENANTS
99
6.01
Financial Statements
99
6.02
Certificates; Other Information
100
6.03
Notices
104
6.04
Payment of Obligations
105
6.05
Preservation of Existence, etc
105
6.06
Maintenance of Properties
105
6.07
Maintenance of Insurance.
106
6.08
Compliance with Laws and Contractual Obligations
107
6.09
Books and Records
107
6.10
Inspection Rights; Field Exams; Inventory Appraisals and Other Reports.
108
6.11
Use of Proceeds
109
6.12
Guarantors; Additional Security Agreements.
109
6.13
Landlord and Storage Agreements
111
6.14
Dominion Accounts.
112
6.15
Further Assurances
113
Article VII.  NEGATIVE COVENANTS
113
7.01
Liens
113
7.02
Investments
116
7.03
Indebtedness
118
7.04
Fundamental Changes
121
7.05
Dispositions.
122
7.06
Restricted Payments
123
7.07
Change in Nature of Business
124
7.08
Transactions with Affiliates
125
7.09
Burdensome Agreements
125
7.10
Use of Proceeds
125
7.11
Consolidated Fixed Charge Coverage Ratio
126
7.12
Prepayment of Certain Other Indebtedness
126
7.13
Amendments to Term Loan Documents and Senior Notes Documents.
127
7.14
Covenants Relating to MLP Subsidiaries
127

 
 
iii

--------------------------------------------------------------------------------

 
 
7.15
Certain Undertakings Relating to the Separateness of the MLP and the MLP
Subsidiaries.
128
Article VIII.  EVENTS OF DEFAULT AND REMEDIES
129
8.01
Events of Default
129
8.02
Remedies Upon Event of Default
132
8.03
Application of Funds
133
8.04
Erroneous Application
134
Article IX.  ADMINISTRATIVE AGENT
134
9.01
Appointment and Authority
134
9.02
Rights as a Lender
135
9.03
Exculpatory Provisions
136
9.04
Reliance by Administrative Agent
136
9.05
Delegation of Duties
137
9.06
Resignation of Administrative Agent
137
9.07
Non-Reliance on Administrative Agent and Other Lenders
138
9.08
No Other Duties, etc
138
9.09
Administrative Agent May File Proofs of Claim
138
9.10
Collateral and Guaranty Matters.
139
9.11
Reports
141
9.12
Bank Product Debt
141
Article X.  MISCELLANEOUS
142
10.01
Amendments, etc
142
10.02
Notices; Effectiveness; Electronic Communication.
144
10.03
No Waiver; Cumulative Remedies
146
10.04
Expenses; Indemnity; Damage Waiver.
146
10.05
Payments Set Aside
148
10.06
Successors and Assigns.
149
10.07
Treatment of Certain Information; Confidentiality
154
10.08
Right of Setoff
155
10.09
Interest Rate Limitation
156
10.10
Counterparts; Integration; Effectiveness
156
10.11
Survival of Representations and Warranties
156
10.12
Severability
157

 
 
iv

--------------------------------------------------------------------------------

 
 
10.13
Replacement of Lenders
157
10.14
Governing Law; Jurisdiction; etc.
158
10.15
Waiver of Jury Trial
159
10.16
No Advisory or Fiduciary Responsibility
159
10.17
USA Patriot Act Notice
159
10.18
Keepwell Undertaking
160
10.19
Ratification of Loan Documents
160
10.20
Exiting Lenders
160
10.21
ENTIRE AGREEMENT
161



 


SCHEDULES
 
‎1.01A
Methods of Calculating Market Value of Inventory
‎1.01B
Existing Letters of Credit
‎2.01
Commitments and Applicable Percentages
‎5.06
Certain Litigation
‎5.13
Subsidiaries and Other Equity Interests
‎7.01
Existing Liens
‎7.02
Investments
‎10.02
Administrative Agent’s Office; Certain Addresses for Notices
   
EXHIBITS
   
Form of
   
A-1
Loan Notice
A-2
Swing Line Loan Notice
B
Note
C-1
Annual/Quarterly Compliance Certificate
C-2
Monthly Compliance Certificate
D
Assignment and Assumption
E-1
Borrowing Base Report
E-2
Responsible Officer’s Certificate (Secured Charges)



 
v

--------------------------------------------------------------------------------

 


THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
This THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is entered into as of
October 2, 2014, among WESTERN REFINING, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders,” and each individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent (as defined below), Swing Line Lender (as defined below),
L/C Issuer (as defined below) and a Lender.
 
RECITALS:
 
The Borrower entered into that certain Second Amended and Restated Revolving
Credit Agreement dated as of April 11, 2013 (as amended, modified or
supplemented prior to the date hereof, the “Existing Revolving Credit
Agreement”) with the Administrative Agent and the lenders named therein,
pursuant to which such lenders provided a revolving credit facility to the
Borrower.  The Borrower has requested that the Administrative Agent and the
Lenders amend and restate the Existing Revolving Credit Agreement to, among
other things, reduce the interest rates and extend the maturity date, and the
Administrative Agent and the Lenders have agreed to such amendment and
restatement on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree that the Existing Revolving
Credit Agreement is hereby amended and restated in its entirety, and do hereby
further agree as follows:
 
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
 
1.01           Defined Terms.  As used in this Agreement (as defined below), the
following terms shall have the meanings set forth below:
 
“Acquisition” means any transaction or series of related transactions resulting
in, directly or indirectly, (a) the purchase or other acquisition (in one
transaction or a series of transactions) of a material asset of another Person
such as a Refinery, or assets of another Person that constitute a business unit
or all or a substantial part of the business of such Person, or (b) the
acquisition of all of the Equity Interests of a Person.
 
“Act” has the meaning specified in Section ‎10.17.
 
“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule ‎10.02, or such other address or
account as the Administrative Agent may from time to time provide to the
Borrower and the Lenders.
 


 
 

--------------------------------------------------------------------------------

 
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Agent Parties” has the meaning specified in Section ‎10.02(c).
 
“Aggregate Commitments” means the aggregate Commitments of the Lenders.  As of
the Closing Date, the Aggregate Commitments are $900,000,000.
 
“Agreement” means this Third Amended and Restated Revolving Credit Agreement, as
the same may hereafter be renewed, extended, amended or restated from time to
time.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
 
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section ‎2.21.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section ‎8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule ‎2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
 
“Applicable Rate” means,
 
(a)           for Eurodollar Rate Loans, Base Rate Loans and the Letter of
Credit Fee, the following percentages per annum based upon the arithmetic mean
of the daily Excess Availability (expressed as a percentage of the Borrowing
Base) computed for a quarterly period, determined as of the last day of the
immediately preceding fiscal quarter, as set forth in the pricing grid below:
 


 
2

--------------------------------------------------------------------------------

 
 

       
Eurodollar
Rate
   
Pricing Level
 
Average Excess Availability
(expressed as a percentage of the Borrowing Base)
 
Letters of
Credit
 
Base Rate
1
 
< 33%
 
2.00%
 
1.00%
2
 
> 33% and < 66%
 
1.75%
 
0.75%
3
 
> 66%
 
1.50%
 
0.50%

 
From the Closing Date through and including December 31, 2014, the Applicable
Rate for Eurodollar Rate Loans, Base Rate Loans and the Letter of Credit Fee
shall be determined as if Pricing Level 2 were applicable.  Thereafter, the
Applicable Rate shall be subject to increase or decrease on the first day of the
first calendar month of each fiscal quarter.  Any such increase or decrease in
the Applicable Rate shall be subject to timely receipt by the Administrative
Agent of a Borrowing Base Report as provided herein.  If, by the first day of a
month, any Borrowing Base Report due in the preceding month has not been
received, then, at the option of the Administrative Agent or the Required
Lenders, the Applicable Rate for Eurodollar Rate Loans, Base Rate Loans and the
Letter of Credit Fee shall be determined as if Pricing Level 1 were applicable
from such day until the first day of the calendar month following actual receipt
thereof.
 
(b)           for the Commitment Fee, the following percentages per annum based
upon the arithmetic mean of the daily Utilization Ratio computed for the
immediately preceding calendar month, as set forth in the pricing grid below:
 
Pricing Level
 
Average Utilization Ratio
 
Commitment
Fee
1
 
< 50%
 
0.375%
2
 
≥ 50%
 
0.250%

 
From the Closing Date through the first day of the next calendar month, the
Applicable Rate for the Commitment Fee shall be based on the average Utilization
Ratio for the period from the Closing Date through the last day of the month in
which the Closing Date occurred.  Thereafter, the Applicable Rate for the
Commitment Fee shall be subject to increase or decrease on the first day of each
calendar month based on the average Utilization Ratio for the preceding month.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 


 
3

--------------------------------------------------------------------------------

 
 
“Arranger” means each of Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Wells Fargo Bank, N.A., in their respective capacities as joint lead arrangers
and joint bookrunners.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section ‎10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries as at December 31, 2013, and the related
consolidated statements of operations, shareholders’ equity and cash flows for
the fiscal year of the Borrower and its Subsidiaries then ended, including the
notes thereto, as contained in the Borrower’s annual report on Form 10-K for
such fiscal year, as filed with the SEC.
 
“Auto-Extension Letter of Credit” has the meaning set forth in
Section ‎2.03(b)(iii).
 
“Availability Period” means the period from and including the Closing Date to
the Termination Date.
 
“Availability Reserve” means the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the State Excise Tax Reserve; (d)
the Bank Product Reserve; (e) the aggregate amount of liabilities (other than
First Purchase Crude Payables) secured by Liens upon Collateral that are senior
to the Administrative Agent’s Liens on the Collateral (but imposition of any
such reserve shall not waive an Event of Default, if any, arising therefrom);
(f) the First Purchaser Reserve; (g) the Term Debt Reserve; and (h) such
additional reserves, in such amounts and with respect to such matters, as the
Administrative Agent in its Permitted Discretion may elect to impose from time
to time.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Bank Product Amount” has the meaning specified in the definition of “Bank
Product Debt.”
 
“Bank Product Debt” means all present and future indebtedness, liabilities and
obligations of the Borrower or any Restricted Subsidiary pursuant to Lender Swap
Contracts and
 


 
4

--------------------------------------------------------------------------------

 
 
Cash Management Agreements; provided, however, that for any of the foregoing to
be included as “Obligations” that are secured by the Collateral and thereby
entitled to a distribution under Section ‎8.03, (a) the applicable Lender
Secured Party must have previously provided written notice to the Administrative
Agent of (i) the existence of such Lender Swap Contract or Cash Management
Agreement, (ii) the maximum dollar amount of obligations arising thereunder that
may be included as a Bank Product Reserve (“Bank Product Amount”), and (iii) the
methodology to be used in determining the Bank Product Debt owing from time to
time, and (b) with respect to any Lender Swap Contract between the Borrower or a
Restricted Subsidiary and a Lender Swap Provider that is not a Lender listed on
Schedule ‎2.01 (or an Affiliate of such a Lender), the Administrative Agent
shall have received written notice from the Borrower stating that the
indebtedness, liabilities and obligations under such Lender Swap Contract may be
included as “Obligations” that are secured by the Collateral and thereby
entitled to a distribution under Section ‎8.03 and in respect of which Bank
Product Reserves may be established.  The Bank Product Amount may be changed
from time to time upon written notice to the Administrative Agent by the
applicable Lender Secured Party.  No Bank Product Amount may be established or
increased at any time that a Default or Event of Default exists, or if a reserve
in such amount would cause an Overadvance.
 
“Bank Product Reserve” means the aggregate amount of reserves which may be
established by the Administrative Agent from time to time in its Permitted
Discretion in respect of Bank Product Debt that is secured by the Collateral.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the “LIBOR” for a 30-day interest period (as determined on
such day) plus 1%.  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.  “LIBOR” has the meaning given such term in the
definition of “Eurodollar Rate”.
 
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Bloomfield Refinery” means the refinery and associated facilities owned by San
Juan, and operated by Western Refining Southwest or another Loan Party, located
in or near Bloomfield, New Mexico.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section ‎6.02.
 


 
5

--------------------------------------------------------------------------------

 
 
“Borrowing” means the borrowing during the Availability Period consisting of
simultaneous Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period, made by each of the Lenders pursuant to Section
‎2.01.
 
“Borrowing Base” means, on any date of determination, an amount equal to the
least of (a) the Aggregate Commitments, (b) so long as there shall be any
Indebtedness outstanding under the Senior Notes Indenture, the maximum aggregate
amount of indebtedness under this Agreement that is permitted to be incurred
under the Senior Notes Indenture (after taking into account indebtedness under
any other Credit Facilities (as defined in the Senior Notes Indenture as in
effect from time to time), (c) so long as there shall be any Indebtedness
outstanding under the Term Loan Credit Agreement, the maximum aggregate amount
of indebtedness under this Agreement that is permitted to be incurred under the
Term Loan Credit Agreement (after taking into account indebtedness under any
other Credit Facilities (as defined in the Term Loan Credit Agreement as in
effect from time to time)) and (d) the sum of the following:
 
(i)           85% of Eligible Accounts Receivable; plus
 
(ii)          90% of Eligible Credit Card Receivables; plus
 
(iii)         90% of Eligible Investment Grade Receivables; plus
 
(iv)         90% of Eligible L/C Backed Receivables; plus
 
(v)          80% of Eligible Refinery Hydrocarbon Inventory (other than Eligible
Refinery Hydrocarbon Inventory at the Borrower’s and the Guarantors’ service
stations and cardlocks), plus
 
(vi)         the lesser of (1) 80% of Eligible Refinery Hydrocarbon Inventory at
the Borrower’s and the Guarantors’ service stations and cardlocks and (2)
$20,000,000; plus
 
(vii)        the lesser of (1) 70% of Eligible Lubricants Inventory and (2)
$10,000,000; plus
 
(viii)       80% of Eligible In-Transit Crude Oil; plus
 
(ix)          the least of (1) 50% of Eligible Retail Inventory, (2) if a Retail
Inventory Appraisal has been performed, 85% of the NOLV Percentage of Eligible
Retail Inventory and (3) $10,000,000; plus
 
(x)           the lesser of (1) 80% of the difference between: (x) the amount
available to be drawn under Letters of Credit issued in connection with
purchases of crude oil that constitutes Petroleum Inventory by the Borrower and
the Guarantors and (y) the aggregate outstanding amounts payable by the Borrower
and the Guarantors to the suppliers of such Petroleum Inventory that could be
drawn under such Letters of Credit and (2) $100,000,000; plus
 


 
6

--------------------------------------------------------------------------------

 
 
(xi)          the lesser of (1) 85% of the Eligible Exchange Agreement Positive
Balance and (2) $20,000,000; plus
 
(xii)         at the option of the Borrower, 100% of Eligible Cash; minus
 
(xiii)        the Availability Reserve.
 
“Borrowing Base Assets” means Eligible Accounts Receivable, Eligible Credit Card
Receivables, Eligible Investment Grade Receivables, Eligible L/C Backed
Receivables, Eligible Refinery Hydrocarbon Inventory, Eligible Lubricants
Inventory, Eligible Retail Inventory, Eligible In-Transit Crude Oil, and the
Eligible Exchange Agreement Positive Balance.
 
“Borrowing Base Report” means a report substantially in the form of Exhibit E-1
hereto.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or the
State of New York and, if such day relates to any Eurodollar Rate Loan, means
any such day that is also a London Banking Day.
 
“Capital Expenditures” means, with respect to the Borrower or any Restricted
Subsidiary for any period, any expenditure in respect of the purchase or other
acquisition of any fixed or capital asset (excluding normal replacements and
maintenance which are properly charged to current operations).  For purposes of
this definition, (a) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount by which such purchase price exceeds the credit granted by the
seller of such equipment for the equipment being traded in at such time or the
amount of such insurance proceeds, as the case may be, and (b) the term “Capital
Expenditures” shall not include Investments.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, Obligations in respect
of Protective Advances, and obligations of Lenders to fund participations in
respect of the foregoing (as the context may require), cash or deposit account
balances or, if the L/C Issuer, Swing Line Lender or Administrative Agent
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case in an amount equal to 105% of the Outstanding
Amount thereof and pursuant to documentation in form and substance satisfactory
to (a) the Administrative Agent and (b) the L/C Issuer or the Swing Line Lender
(as applicable).  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
 
“Cash Dominion Cure Event” means (a) with respect to any Cash Dominion Event
arising from an Event of Default, the date on which such Event of Default no
longer exists, and (b) with respect to any other Cash Dominion Event, Excess
Availability is equal to or greater than the greater of (i) 12.5% of the
Borrowing Base or (ii) $50,000,000 for a period of thirty (30)
 


 
7

--------------------------------------------------------------------------------

 
 
consecutive days.  Notwithstanding the foregoing, if a Cash Dominion Event
occurs more than two times during any twelve (12) month period, no Cash Dominion
Cure Event shall occur until twelve (12) months have elapsed from the date the
first such Cash Dominion Event commenced.
 
“Cash Dominion Event” means any time either (a) an Event of Default has
occurred, or (b) Excess Availability is less than the greater of (i) 12.5% of
the Borrowing Base or (ii) $50,000,000 for three consecutive days.
 
“Cash Dominion Period” means the period (a) commencing on the day that a Cash
Dominion Event occurs, and (b) continuing until a Cash Dominion Cure Event has
occurred with respect to each then outstanding Cash Dominion Event.
 
“Cash Equivalents” means
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;
 
(b)          time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition or (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;
 
(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-2” (or the
then equivalent grade) by Moody’s or at least “A-2” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof; provided that if any such commercial paper is not
rated at least “Prime-1” (or the then equivalent grade) by Moody’s or at least
“A-1” (or the then equivalent grade) by S&P, then in order to be considered a
permissible Investment for purposes of Section ‎7.02(a), the following
limitation shall apply:  the Borrower and its Restricted Subsidiaries shall not
hold more than $40,000,000 in the aggregate of such commercial paper issued by a
single issuer; and
 
(d)          Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Restricted Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition.
 


 
8

--------------------------------------------------------------------------------

 
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements made or entered
into at any time, or in effect at any time, whether directly or indirectly, and
whether as a result of assignment or transfer or otherwise, between the Borrower
or any Restricted Subsidiary and any Cash Management Bank.
 
“Cash Management Bank” means a Lender or Affiliate of a Lender that is a party
to a Cash Management Agreement, in its capacity as party to such Cash Management
Agreement; provided, however, that if such Person ceases to be a Lender or an
Affiliate of a Lender, such Person shall no longer be a “Cash Management Bank.”
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel  III, shall in each case be deemed
to be a “Change in Law”, regardless of the date enacted, adopted or issued.
 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan), other than the Existing Owners, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 30% or more of (i) the direct or
indirect Equity Interests of the Borrower or (ii) the Equity Interests of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); provided, however, that to the extent a change in
“beneficial ownership” in such Equity Interests results from the issuance of new
Equity Interests in the Borrower, with a corresponding payment in cash to the
Borrower for the acquisition of such Equity Interests, the acquisition of up to
40% of the “beneficial ownership” of such Equity Interests shall not constitute
a “Change of Control”;
 


 
9

--------------------------------------------------------------------------------

 
 
(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
(c)           any Person or two or more Persons, other than the Existing Owners,
acting in concert shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Borrower, or control over the Equity Interests of the Borrower entitled to vote
for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such Person or group has the right to acquire pursuant to any option right)
representing 30% or more of the combined voting power of such securities.
 
“Closing Date” means the date of this Agreement, which the parties hereto
acknowledge is the date that all the conditions precedent in Section ‎4.01 are
satisfied or waived in accordance with Section ‎10.01.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by the Borrower or any Guarantor and their
respective Subsidiaries in or upon which a Lien now or hereafter exists in favor
of the Administrative Agent, for the benefit of the Lender Secured Parties,
whether under this Agreement or under any other document executed by any such
Person and delivered to the Administrative Agent or any Lender Secured Party.
 
“Collateral Documents” means, collectively, (a) each Security Agreement, each
Deposit Account Control Agreement, each Investment Account Control Agreement,
the Guaranty and all other security agreements, guaranties and other similar
agreements executed by the Borrower or any Subsidiary in favor of the
Administrative Agent, for the benefit of the Lender Secured Parties, now or
hereafter delivered to the Administrative Agent or any Lender Secured Party
pursuant to or in connection with the transactions contemplated hereby, and (b)
any amendments, supplements, modifications, renewals, replacements,
consolidations, substitutions and extensions of any of the foregoing.
 


 
10

--------------------------------------------------------------------------------

 
 
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section ‎2.01, (b) purchase participations in
L/C Obligations, (c) purchase participations in Swing Line Loans, (d) make
Overadvance Loans to the Borrower pursuant to Section ‎2.17, and (e) purchase
participations in Protective Advances, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule ‎2.01 or in the Assignment and Assumption or joinder agreement
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
 
“Commitment Fee” has the meaning specified in Section ‎2.09(a).
 
“Committed Loan” has the meaning specified in Section ‎2.01.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Competitor” means any Person actively engaged, as one of its material
businesses, in refining crude oil or owning or operating convenience stores and
gas stations.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1, or C-2, as applicable.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated), or are franchise or branch profits
Taxes.
 
“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income (without duplication): (i) Consolidated Interest
Charges for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable by the Borrower and its Restricted Subsidiaries for
such period, (iii) depreciation and amortization expenses, (iv) non-cash
compensation expenses and charges, (v) unrealized net losses in the fair market
value of any Swap Contract during such period, (vi) maintenance turnaround
expenses incurred by the Borrower and its Restricted Subsidiaries during such
period, and (vii) other non-recurring expenses of the Borrower and its
Restricted Subsidiaries reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period, and minus (b) the
following: (i) unrealized net gains in the fair market value of any Swap
Contract during such period, (ii) non-cash items increasing Consolidated Net
Income for such period, and (iii) an amount equal to the amount that would have
been deducted in respect of Recharacterized Operating Leases in determining
Consolidated Net Income if such Recharacterized Operating Leases had been
accounted for under GAAP as in effect without giving effect to any applicable
Operating Lease Recharacterizations.
 
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA minus Capital Expenditures
(except those financed with
 


 
11

--------------------------------------------------------------------------------

 
 
borrowed money other than Loans), maintenance turnaround expenses and cash taxes
paid (which cash taxes may not be less than zero) to (b) Consolidated Fixed
Charges, in each case of or by the Borrower and its Restricted Subsidiaries for
the most recent four fiscal quarter period for which financial statements have
been delivered pursuant to Section ‎6.01(a) or Section ‎6.01(b), as applicable.
 
“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum, without duplication,
of
 
(a)           Consolidated Interest Charges for such period (other than (i) (A)
transaction costs consisting of upfront fees, charges and related expenses
incurred in connection with the negotiation and closing of this Agreement, (B)
transaction costs consisting of upfront fees, charges and related expenses that
are paid at the time and out of the proceeds of the closing to which they relate
and (C) transaction costs consisting of upfront fees, charges and related
expenses paid after closing (provided that the aggregate amount of transaction
costs covered by this clause (C) for all periods during the term of this
Agreement shall not exceed $10,000,000), (ii) Consolidated Interest Charges not
payable in cash, including payment-in-kind interest and original issue discount,
and (iii) Consolidated Interest Charges on Indebtedness in respect of any MLP
Credit Facility that is Guaranteed by the Borrower and/or its Restricted
Subsidiaries in accordance with Section ‎7.03(o) to the extent and so long as
neither the Borrower nor any of its Restricted Subsidiaries shall have made any
payments in respect thereof);
 
(b)          principal payments in respect of Indebtedness (other than
obligations under Swap Contracts) that are due and payable during such period
other than (i) payments of principal of revolving loans that are not accompanied
by a permanent reduction of commitments, and (ii) repayment of principal of
Indebtedness made with the proceeds of refinancings permitted by Section ‎7.03;
 
(c)           with respect to debt securities convertible into or exchangeable
into shares of common stock, payments made in cash in lieu of fractional shares
upon the conversion of any such debt securities in whole or in part; and
 
(d)          Restricted Payments paid (whether in cash or other property, other
than common stock) during such period.
 
For the avoidance of doubt, in the event leases that are classified as operating
leases under GAAP as in effect on the Closing Date are subsequently classified
as capitalized leases (any such lease, a “Recharacterized Operating Lease”)
because of changes in GAAP (any such change, an “Operating Lease
Recharacterization”), adjustments shall be made to the calculation of the
Consolidated Fixed Charge Coverage Ratio for the applicable period in order to
avoid including payments in respect of such leases as Consolidated Fixed Charges
except to the extent that such payments would have constituted Consolidated
Fixed Charges prior to such changes in GAAP.
 


 
12

--------------------------------------------------------------------------------

 
 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum
of, without duplication (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder other than Obligations in respect of Bank Product Debt) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all unreimbursed
obligations under drawn letters of credit (including standby and commercial),
provided, that any unreimbursed amount under commercial letters of credit shall
not be counted as Consolidated Funded Indebtedness until three Business Days
after such amount is drawn, (d) all obligations in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business), (e) all Attributable Indebtedness, (f) all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than the Borrower or any
Restricted Subsidiary (other than Guarantees permitted by Section ‎7.03(o)), and
(g) all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or any
Restricted Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Restricted
Subsidiary; provided, that Consolidated Funded Indebtedness shall not include
any obligations in respect of Swap Contracts.
 
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of the
Borrower and its Restricted Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, (b) the portion of rent expense of the Borrower and its Restricted
Subsidiaries with respect to such period under capital leases that is treated as
interest in accordance with GAAP, (c) interest expense attributable to Synthetic
Lease Obligations, and (d) cash dividends to holders of preferred stock
(including Convertible Preferred Securities).
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed four fiscal quarters of Borrower reported
pursuant to Section 6.01.
 
“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income of the Borrower
and its Restricted Subsidiaries as determined in accordance with GAAP (excluding
extraordinary gains and extraordinary losses) for that period; provided that,
there shall be excluded from such net income (to the extent otherwise included
therein) the income (or loss) of any entity other than a Restricted Subsidiary
in which the Borrower or any Restricted Subsidiary has an ownership interest,
and there shall be included in such net income any cash dividends or similar
cash distributions that have been actually received by the Borrower or such
Restricted Subsidiary from any such entity in such period; and provided further
if (x) the Equity Interest in a Contango Subsidiary is subject to Liens securing
Indebtedness other than the Obligations and Bank Product
 


 
13

--------------------------------------------------------------------------------

 
 
Debt or (y) a Contango Subsidiary is subject to any restrictions of the type
described in clause (a)(i) of Section ‎7.09, there shall be excluded from such
net income (to the extent otherwise included therein) the income (or loss) of
such Contango Subsidiary, except, in the case of clauses (x) and (y), to the
extent that any such income has been actually received by the Borrower or a
Restricted Subsidiary in the form of cash dividends or similar cash
distributions.
 
“Consolidated Total Assets” means the total consolidated assets of the Borrower
and its Restricted Subsidiaries, as shown on the most recent balance sheet of
the Borrower delivered pursuant to Section 6.01(a)(ii) or 6.01(b), as
applicable.
 
“Contango Credit Facility” means a revolving credit facility entered into by the
Contango Subsidiary to finance its participation in contango market
opportunities with respect to Hydrocarbons.
 
“Contango Subsidiary” means a direct or indirect wholly-owned Restricted
Subsidiary of the Borrower whose business is limited to buying, selling and
storing Hydrocarbons, and entering into Swap Contracts in connection therewith,
to take advantage of contango market opportunities with respect to Hydrocarbons
and whose assets consist solely of Hydrocarbons and rights and interests related
thereto and Swap Contracts entered into in connection therewith, pledged to
secure a Contango Credit Facility.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Convertible Preferred Securities” means preferred stock issued by the Borrower
that is convertible into shares of common stock of the Borrower.
 
“Credit Card Receivables” means any Receivable due to any Loan Party arising out
of the sale of Inventory in the ordinary course of business on the following
credit cards: Visa, MasterCard, American Express, Diners Club, Discover and such
other credit cards as the Administrative Agent shall approve from time to time,
in each case which have been earned by performance by such Loan Party but not
yet paid to such Loan Party by the credit card issuer or the credit card
processor, as applicable; provided that, in any event, “Credit Card Receivables”
shall exclude Receivables due in connection with proprietary credit cards.
 
“Credit Extension” means (a) a Borrowing, (b) a Swing Line Borrowing, (c) an L/C
Credit Extension, (d) an extension of an Overadvance Loan, and (e) the making of
a Protective Advance.
 


 
14

--------------------------------------------------------------------------------

 
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate, plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans, plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
 
“Defaulting Lender” means, subject to Section ‎2.21(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to fund any portion of
the Committed Loans or Overadvance Loans, participations in L/C Obligations,
participations in Swing Line Loans or participations in Protective Advances
required to be funded by it hereunder within three Business Days of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, (c) has notified the Borrower, the
Administrative Agent or any Lender that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit, (d) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations hereunder
(provided, that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (d) upon receipt of such confirmation by the Administrative Agent),
or (e) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interests in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
 


 
15

--------------------------------------------------------------------------------

 
 
“Deposit Account Control Agreement” means an agreement substantially in the form
of Annex F to the Security Agreement or any other agreement in form and
substance satisfactory to the Administrative Agent serving a similar purpose,
executed by a Loan Party, a Depository Bank and the Administrative Agent, for
the benefit of the Lender Secured Parties, covering one or more deposit accounts
of a Loan Party.
 
“Depository Bank” means a bank, savings bank, savings and loan association,
credit union, trust company, or other depository institution that has entered
into a Deposit Account Control Agreement.
 
“Designated Jurisdiction” means a country or territory that is the subject of
any territorial Sanctions.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, the Net Cash Proceeds of which are $1,000,000 or
more.  For purposes of Section ‎2.14(c), “Disposition” shall include a loss in
respect of which insurance proceeds have been paid.
 
“Disqualified Institution” means (a) those Competitors and such Competitors’
Affiliates (other than bona fide debt funds, financial institutions or other
institutional investors), in each case to the extent either (i) identified as
“Disqualified Institutions” by the Borrower to the Administrative Agent in
writing from time to time or (ii) in the case of Affiliates of such Competitors,
such Affiliates are clearly identifiable as such on the basis of such
Affiliate’s name and (b) those banks, financial institutions and other Persons
and their respective Affiliates, in each case to the extent either (i)
identified as “Disqualified Institutions” by the Borrower to the Administrative
Agent in writing prior to the Closing Date or (ii) in the case of Affiliates of
such identified banks, financial institutions and other Persons, such Affiliates
as are clearly identifiable as such on the basis of such Affiliate’s name.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Dominion Account” means an account established by the Borrower or another Loan
Party at Bank of America or another bank reasonably acceptable to the
Administrative Agent, which account at all times is subject to a Deposit Account
Control Agreement providing for the Administrative Agent’s control for
withdrawal purposes; and collectively, the “Dominion Accounts”.
 
“El Paso Refinery” means the refineries owned and operated by the Borrower or
another Loan Party located at 6500 Trowbridge Drive, El Paso, Texas.
 
“Eligible Account Obligor” means, on any date, any Person obligated to pay a
Receivable (a) that is not the Borrower, a Subsidiary or an Affiliate of the
Borrower; (b) that has not filed for, and is not currently the object of, a
proceeding relating to its bankruptcy, insolvency,
 


 
16

--------------------------------------------------------------------------------

 
 
reorganization, winding-up or composition or reorganization of debts; (c) that
is in good standing with the Borrower and its Restricted Subsidiaries and
satisfies all applicable credit standards of the Borrower and its Restricted
Subsidiaries; and (d) for which not more than 50% of the aggregate value of the
Receivables of such Person have not been paid by the date 30 days after the
respective due dates therefor.
 
“Eligible Accounts Receivable” means, on any date, all Receivables (other than
Credit Card Receivables, Investment Grade Receivables and L/C Backed
Receivables) denominated in Dollars payable by Eligible Account Obligors to a
Loan Party that are deemed by the Administrative Agent in its Permitted
Discretion to be Eligible Accounts Receivable, net of any returns, rebates,
discounts (calculated on the shortest terms), credits, other allowances and
deductions, and Taxes (including sales, state excise or other taxes) that have
been or could be claimed by the Eligible Account Obligor (or are payable in the
case of Taxes).  Without limiting the foregoing, the following shall not
constitute Eligible Accounts Receivable:
 
(a)           billed Receivables that have not been paid by the date 30 days
after the respective due dates therefor;
 
(b)          any Receivable subject to, or as to which there has been asserted,
any defense, dispute, claim, offset, counterclaim, deduction, recoupment,
reserve, chargeback, credit or allowance, unless (i) the applicable Eligible
Account Obligor has entered into an agreement acceptable to the Administrative
Agent to waive the foregoing rights, or (ii) with respect to any such
Receivable, (A) Chevron U.S.A. Inc. or Chevron Pipe Line Company (collectively,
“Chevron”) is the applicable Eligible Account Obligor, (B) the Loan Party’s
obligation to pay for crude oil constitutes the applicable setoff, and (C) the
Loan Party’s payment obligation is fully secured by a Letter of Credit; provided
that, if any such defense, dispute, claim, offset or counterclaim is asserted
with respect to such Receivable in an amount equal to a sum certain, then such
Receivable shall be an Eligible Account Receivable to the extent the face amount
thereof exceeds such sum certain;
 
(c)           all Receivables from an Eligible Account Obligor from whom a
check, promissory note, draft, trade acceptance or other instrument for the
payment (in whole or in part) of money has been received, presented for payment
and returned uncollected for any reason;
 
(d)          all Receivables from a sale to an Affiliate, or from a
sale-or-return, sale-on-approval, or otherwise subject to any repurchase or
return arrangement;
 
(e)           Receivables owed to a Loan Party by an Eligible Account Obligor,
the aggregate unpaid balance of which exceeds twenty percent (20%) of the
aggregate unpaid balance of all Receivables owed to the Loan Parties at such
time by all of the Loan Parties’ Eligible Account Obligors (or such higher
percentage as the Administrative Agent may establish for the Eligible Account
Obligor from time to time), but only to the extent of such excess;
 
(f)           all Receivables that are payable by their terms more than 30 days
from the respective invoice dates therefor;
 


 
17

--------------------------------------------------------------------------------

 
 
(g)          any Receivable (i) in which the Lenders do not have a valid and
perfected first priority security interest or (ii) that is subject to any other
Lien other than Liens permitted by Sections ‎7.01(a), ‎7.01(c), ‎7.01(h) or
‎7.01(l);
 
(h)          any Receivable owing by an Eligible Account Obligor (i) which has
suspended or ceased doing business, is liquidating, dissolving or winding up its
affairs, or is not Solvent, or (ii) with respect to which the Loan Parties are
not able to bring suit or enforce remedies against such Eligible Account Obligor
through judicial process;
 
(i)           Receivables owing by an Eligible Account Obligor that is organized
or has its principal offices outside the United States, or with respect to which
the portion of its assets in the United States is not material in relation to
the size of the Receivables owed by such Eligible Account Obligor;
 
(j)           Receivables with respect to which goods have been placed on
consignment, guaranteed sale, bill-and-hold, or other terms by reason of which
the payment by the Eligible Account Obligor may be conditional;
 
(k)          Receivables with respect to which an invoice has not been sent
prior to the date of any Borrowing Base Report in which such Receivables are
included for purposes of calculation of the Borrowing Base;
 
(l)           Receivables which arise out of any contract or order which, by its
enforceable terms, forbids or makes void or unenforceable any assignment by the
applicable Loan Party to the Administrative Agent, for the benefit of the Lender
Secured Parties, of the Receivable arising with respect thereto;
 
(m)         Receivables evidenced by any instrument, unless such instrument has
been delivered to the Administrative Agent for the benefit of the Lender Secured
Parties;
 
(n)          Receivables with respect to which the Administrative Agent
believes, in its Permitted Discretion, that the collection thereof is impaired,
that such Receivables may not be paid by reason of the Eligible Account
Obligor’s inability to pay or that are otherwise identified as unsatisfactory to
the Administrative Agent;
 
(o)          Receivables owed by the government of the United States of America
or any department, agency, public corporation, or other instrumentality thereof
that do not constitute Eligible U.S. Government Accounts Receivable and
Receivables owed by any other Governmental Authority, unless the Borrower has
satisfied the requirements of applicable law, including delivering documentation
satisfactory to the Administrative Agent, to effectuate the assignment of such
Receivables and establish the right of the Administrative Agent to enforce
payment directly against the Eligible Account Obligor;
 


 
18

--------------------------------------------------------------------------------

 
 
(p)          Receivables (i) to which (A) the goods giving rise to it have not
been delivered to and accepted by the Eligible Account Obligor, or (B) the
services giving rise to it have not been accepted by the Eligible Account
Obligor, or (ii) that otherwise do not represent a final sale;
 
(q)          Receivables whose payment has been extended, or to which the
Eligible Account Obligor has made a partial payment, or which arise from a sale
on a cash-on-delivery basis;
 
(r)           Receivables which represent a progress billing or retainage, or
relate to services for which a performance, surety or completion bond or similar
assurance has been issued; or
 
(s)          Receivables that include a billing for interest, fees or late
charges, but ineligibility shall be limited to the extent thereof.
 
“Eligible Assignee” means (a) any Person that is a Lender, an Affiliate of a
Lender or Approved Fund, (b) any Person that is a financial institution approved
by the Administrative Agent and the Borrower (which approval by the Borrower
shall not be unreasonably withheld or delayed, and shall be deemed given if no
objection is made within 10 Business Days after written notice to the Borrower
of the proposed assignment has been received by the Borrower) whose becoming an
assignee would not constitute a prohibited transaction under section 4975 of the
Code or any other Applicable Law, or (c) during any Event of Default, any Person
acceptable to the Administrative Agent in its discretion; provided that in each
case, such Person meets the other requirements to be an assignee under
Section ‎10.06(b)(v) (which requirements include that such Person not constitute
a Disqualified Institution) and subject to such consents, if any, as may be
required under Section ‎10.06(b)(iii).
 
“Eligible Cash” means cash of a Loan Party held in a segregated restricted
deposit account maintained with and pledged to the Administrative Agent, for the
benefit of the Lender Secured Parties, as security for the Obligations, and in
which the Administrative Agent, for the benefit of the Lender Secured Parties,
has a first priority perfected security interest.
 
“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.
 
“Eligible Credit Card Receivables” means, on any date, all Credit Card
Receivables denominated in Dollars, that have been earned and represent the bona
fide amounts due to a Loan Party from a credit card processor and/or credit card
issuer, and that are deemed by the Administrative Agent in its Permitted
Discretion to be Eligible Credit Card Receivables. Without limiting the
foregoing, the following shall not constitute Eligible Credit Card Receivables:
 
(a)          any Credit Card Receivable that has been outstanding more than five
Business Days;
 
(b)          any Credit Card Receivable owing by a credit card issuer or a
credit card processor (i) which has suspended or ceased doing business, is
liquidating, dissolving or winding
 


 
19

--------------------------------------------------------------------------------

 
 
up its affairs, or is not Solvent, or (ii) which is otherwise deemed not
creditworthy by the Administrative Agent in its Permitted Discretion;
 
(c)           any Credit Card Receivable that is not the valid, legally
enforceable obligation of the applicable credit card processor or credit card
issuer with respect thereto;
 
(d)          any Credit Card Receivable (i) in which the Lenders do not have a
valid and perfected first priority security interest or (ii) that is subject to
any other Lien other than Liens permitted by Sections ‎7.01(a), ‎7.01(c),
‎7.01(h) or ‎7.01(l);
 
(e)           any Credit Card Receivable that does not conform in all material
respects to all representations, warranties or other provisions in the Loan
Documents or in the credit card agreements relating to such Credit Card
Receivable;
 
(f)           any Credit Card Receivable that is subject to risk of offset,
non-collection or not being processed due to unpaid and/or accrued credit card
processor fee balances, but only to the extent of such unpaid and/or accrued
credit card processor fee balances;
 
(g)          any Credit Card Receivable evidenced by any instrument, unless such
instrument has been delivered to the Administrative Agent for the benefit of the
Lender Secured Parties; or
 
(h)          any Credit Card Receivable with respect to which the Administrative
Agent believes, in its Permitted Discretion, that the collection thereof is
impaired, that such Credit Card Receivable may not be paid by reason of the
credit card issuer’s or credit card processor's inability to pay or that are
otherwise identified as unsatisfactory to the Administrative Agent.
 
In determining the amount to be so included in the calculation of the value of
an Eligible Credit Card Receivable, the face amount thereof shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all customary fees and expenses in connection with any credit card
arrangements and (ii) the aggregate amount of all cash received by a Loan Party
in respect thereof but not yet applied by the applicable Loan Party to reduce
the amount of such Eligible Credit Card Receivable.
 
“Eligible Exchange Agreement Positive Balance” means, at any date of
determination, the amount of Exchange Agreement Positive Balance that is deemed
by the Administrative Agent in its Permitted Discretion to be the Eligible
Exchange Agreement Positive Balance.  Without limiting the foregoing, the
Eligible Exchange Agreement Positive Balance shall be determined after (a)
adjusting the Exchange Agreement Positive Balance upward or downward, as
applicable, to account for discounts, allowances, rebates, credits and other
adjustments in respect of such Exchange Agreement Positive Balances and (b)
deducting from the Exchange Agreement Positive Balance the amount billed for or
representing retainage, if any, by counterparties to Exchange
Agreements.  The  Eligible Exchange Agreement Positive Balance shall not include
any Exchange Agreement Positive Balance (a) to the extent that the
Administrative Agent does not have a valid, first priority perfected security
interest in the Exchange Agreement Positive Balance and in the Petroleum
Inventory to which such Exchange
 


 
20

--------------------------------------------------------------------------------

 
 
Agreement Positive Balance relates, or (b) with respect to which (i) any
representation, warranty or covenant contained in this Agreement or any other
Loan Document has been breached, (ii) the contract counterparty has disputed
liability, or made any claim to any Loan Party with respect to such Exchange
Agreement Positive Balance or with respect to any other Exchange Agreement
Positive Balance due from such contract counterparty, other than for a minimal
adjustment in the ordinary course of business and in accordance with regular
commercial practice, or (iii) any event of a type described in Section ‎8.01(f)
or ‎8.01(g) has occurred with respect to the contract counterparty, or the
contract counterparty has suspended normal business operations; provided that
the value of the Eligible Exchange Agreement Positive Balance shall be subject
to reserves as determined by the Administrative Agent in its Permitted
Discretion.
 
“Eligible In-Transit Crude Oil” means, at any date of determination, In-Transit
Crude Oil owned by a Loan Party that satisfies the criteria set forth in the
definition of Eligible Refinery Hydrocarbon Inventory (other than the
requirements as to location of such inventory as set forth in clauses (b), (d)
and (k) of such definition) and that is deemed by the Administrative Agent, in
its Permitted Discretion, to be Eligible In-Transit Crude Oil.  Without limiting
the foregoing, unless otherwise agreed by the Administrative Agent, In-Transit
Crude Oil shall not be Eligible In-Transit Crude Oil unless (a) the purchase
price of such In-Transit Crude Oil has been paid or is supported by a Letter of
Credit, and (b) the Administrative Agent has received a third party agreement
from the operator of the pipeline in which such In-Transit Crude Oil is
transmitted in form satisfactory to the Administrative Agent.  Eligible
In-Transit Crude Oil shall be valued at market value determined in accordance
with Schedule ‎1.01A Methods, and determined after, if required by the
Administrative Agent, taking into account transportation and handling charges
that affect the value thereof as determined by the Administrative Agent.
 
“Eligible Investment Grade Receivables” means, on any date, all Investment Grade
Receivables denominated in Dollars and payable to a Loan Party that satisfy the
criteria set forth in the definition of Eligible Accounts Receivable (other than
by reason of being an Investment Grade Receivable) and that are deemed by the
Administrative Agent in its Permitted Discretion to be Eligible Investment Grade
Receivables, net of any returns, rebates, discounts (calculated on the shortest
terms), credits, other allowances and deductions, and Taxes (including sales,
state excise or other taxes) that have been or could be claimed by the Eligible
Account Obligor (or are payable in the case of Taxes).
 
“Eligible L/C Backed Receivables” means, on any date, all L/C Backed Receivables
denominated in Dollars and payable to a Loan Party that satisfy the criteria set
forth in the definition of Eligible Accounts Receivable (other than the
requirements set forth in clauses (c), (e), (h) (i) and (n) of such definition
and by reason of being an L/C Backed Receivable) and that are deemed by the
Administrative Agent in its Permitted Discretion to be Eligible L/C Backed
Receivables, net of any returns, rebates, discounts (calculated on the shortest
terms), credits, other allowances and deductions, and Taxes (including sales,
state excise or other taxes) that have been or could be claimed by the Eligible
Account Obligor (or are payable in the case of Taxes).
 


 
21

--------------------------------------------------------------------------------

 
 
“Eligible Lubricants Inventory” means, at any date, the aggregate value (which
shall be the lower of cost (determined in accordance with GAAP on a FIFO basis)
or market value) of all Lubricants owned by a Loan Party that is deemed by the
Administrative Agent, in its Permitted Discretion, to be an Eligible Lubricants
Inventory.  Without limiting the foregoing, the following shall not constitute
Eligible Lubricants Inventory:
 
(a)          Lubricants (i) in which the Lenders do not have a valid and
perfected first priority security interest or (ii) that is subject to any other
Lien other than Liens permitted by Sections ‎7.01(a), ‎7.01(c), ‎7.01(d),
‎7.01(h) or ‎7.01(l);
 
(b)          Lubricants (i) located on premises that are not owned by the
Borrower or a Guarantor, or held by a bailee or otherwise subject to any third
party interest, with respect to which any landlord’s waiver or other third party
agreement requested by, and in form and substance satisfactory to, the
Administrative Agent shall not have been furnished, or (ii) commingled with any
product other than Lubricants that are owned by a Loan Party and in which the
Lenders have a valid and perfected first priority security interest;
 
(c)          Lubricants of any Loan Party with respect to which any event
described in Section ‎8.01(f) or ‎8.01(g) shall have occurred and be continuing;
 
(d)          Lubricants held on consignment, or subject to any deposit or
downpayment;
 
(e)           Lubricants located outside the continental United States;
 
(f)           Lubricants consigned to any Person;
 
(g)          Lubricants that are subject to a warehouse receipt or negotiable
document;
 
(h)          Lubricants that are subject to a license or other arrangement that
restricts the Loan Parties’ or the Administrative Agent’s right to dispose of
such Lubricants, unless the Administrative Agent has received an appropriate
lien waiver in form and substance satisfactory to the Administrative Agent;
 
(i)           Lubricants that are not located at terminals, storage tanks and
lines related thereto (including line fills but excluding basic sediment and
water and slop oil), bulk plants, service stations and cardlocks, in each case
owned or leased and operated by the Borrower or Guarantors (and, in the case of
leased locations, with respect to which a landlord’s waiver or agreement has not
been provided if requested by the Administrative Agent as set forth in
clause (b) of this definition) or at such other locations as may be approved
from time to time by the Administrative Agent;
 
(j)           Lubricants that are obsolete, unsalable, damaged or otherwise
unfit for sale or further processing in the ordinary course of business or
otherwise unsatisfactory to the Administrative Agent in its Permitted
Discretion; or
 


 
22

--------------------------------------------------------------------------------

 
 
(k)           Lubricants located on premises not owned by the Borrower or a
Guarantor with respect to which (i) a landlord’s waiver or other third party
agreement in form and substance satisfactory to the Administrative Agent has not
been furnished and (ii) the value of all Inventory on such premises is less than
$1,000,000.
 
“Eligible Refinery Hydrocarbon Inventory” means, at any date, the aggregate
market value as determined in accordance with Schedule ‎1.01A Methods of all
Petroleum Inventory owned by a Loan Party that is deemed by the Administrative
Agent, in its Permitted Discretion, to be Eligible Refinery Hydrocarbon
Inventory.  Without limiting the foregoing, there shall be excluded from
Eligible Refinery Hydrocarbon Inventory any and all Petroleum Inventory:
 
(a)           (i) in which the Lenders do not have a valid and perfected first
priority security interest (except as such priority may be subject to statutory
Liens securing First Purchase Crude Payables that purport to have priority over
other secured creditors) or (ii) that is subject to any other Lien other than
(x) Liens permitted by Sections ‎7.01(a), ‎7.01(c), ‎7.01(d), ‎7.01(h) or
‎7.01(l), or (y) statutory Liens securing First Purchase Crude Payables;
 
(b)          (i) located on premises that are not owned by the Borrower or a
Guarantor (other than (A) Petroleum Inventory at service stations leased by and
operated by the Borrower or a Guarantor and (B) Petroleum Inventory at cardlocks
operated by the Borrower or one of the Guarantors) or held by a bailee or
otherwise subject to any third party interest with respect to which a landlord’s
waiver or other third party agreement requested by, and in form and substance
satisfactory to, the Administrative Agent shall not have been furnished, or
(ii) commingled with any product other than Petroleum Inventory that is owned by
a Loan Party and in which the Lenders have a valid and perfected first priority
security interest;
 
(c)           attributable to any Loan Party with respect to which any event
described in Subsection ‎8.01(f) or ‎8.01(g) shall have occurred and be
continuing;
 
(d)          in transit from vendors or suppliers;
 
(e)           held on consignment or subject to any deposit or downpayment;
 
(f)           located outside the continental United States;
 
(g)           consigned to any Person;
 
(h)          subject to a warehouse receipt or negotiable document;
 
(i)           subject to a license or other arrangement that restricts the Loan
Parties’ or the Administrative Agent’s right to dispose of such Petroleum
Inventory, unless the Administrative Agent has received an appropriate lien
waiver in form and substance satisfactory to the Administrative Agent;
 


 
23

--------------------------------------------------------------------------------

 
 
(j)           consisting of, or commingled with, Hydrocarbons subject to a
Structured Hydrocarbon Supply Arrangement;
 
(k)          not located at the Refineries or at terminals, field production
tanks, storage tanks and lines related thereto (including line fills but
excluding basic sediment and water and slop oil), bulk plants, service stations
and cardlocks, in each case owned and operated by the Borrower or Guarantors or
at such other locations as may be approved from time to time by the
Administrative Agent;
 
(l)           that is obsolete, unsalable, damaged or otherwise unfit for sale
or further processing in the ordinary course of business or otherwise
unsatisfactory to the Administrative Agent in its Permitted Discretion; or
 
(m)         that is located on premises not owned by the Borrower or a Guarantor
with respect to which (i) a landlord’s waiver or other third party agreement in
form and substance satisfactory to the Administrative Agent has not been
furnished and (ii) other than with respect to Petroleum Inventory located at
Borrower’s and Guarantors’ service stations, the value of all Petroleum
Inventory on such premises is less than $1,000,000.
 
“Eligible Retail Inventory” means, at any date, the aggregate value (which shall
be the lower of cost (determined in accordance with GAAP on a FIFO basis) or
market value) of all Retail Inventory owned by a Loan Party that is deemed by
the Administrative Agent, in its Permitted Discretion, to be Eligible Retail
Inventory.  Without limiting the foregoing, there shall be excluded from
Eligible Retail Inventory any and all Retail Inventory:
 
(a)           (i) in which the Lenders do not have a valid and perfected first
priority security interest or (ii) that is subject to any other Lien other than
Liens permitted by Sections ‎7.01(a), ‎7.01(c), ‎7.01(d) or ‎7.01(h);
 
(b)          (i) located on premises that are not owned by the Borrower or a
Guarantor (other than at service stations leased by and operated by the Borrower
or a Guarantor) or held by a bailee or otherwise subject to any third party
interest with respect to which a landlord's waiver or other third party
agreement requested by, and in form and substance satisfactory to, the
Administrative Agent, shall not have been furnished, or (ii) commingled with any
product other than Retail Inventory that is owned by a Loan Party and in which
the Lenders have a valid and perfected first priority security interest;
 
(c)           attributable to any Loan Party with respect to which any event
described in Subsection ‎8.01(f) or ‎8.01(g) shall have occurred and be
continuing;
 
(d)          in transit from vendors or suppliers;
 
(e)          held on consignment, or subject to any deposit or downpayment;
 
(f)           located outside the continental United States;
 


 
24

--------------------------------------------------------------------------------

 
 
(g)          consigned to any Person;
 
(h)          not located at a retail location of a Loan Party;
 
(i)           subject to a license or other arrangement that restricts the Loan
Parties' or the Administrative Agent's right to dispose of such Retail
Inventory, unless the Administrative Agent has received an appropriate lien
waiver in form and substance satisfactory to the Administrative Agent; or
 
(j)           that is obsolete, unsalable, damaged or otherwise unfit for sale
in the ordinary course of business or otherwise unsatisfactory to the
Administrative Agent in its Permitted Discretion.
 
“Eligible U.S. Government Accounts Receivable” means Eligible Accounts
Receivable owed by the government of the United States of America, or any
department, agency, public corporation, or other instrumentality thereof;
provided that, unless otherwise permitted by the Administrative Agent, the
requirement of acknowledgement by the government set forth in the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), and any
steps necessary to perfect the Administrative Agent’s Liens therein and to give
the Administrative Agent the right to collect such accounts, have been complied
with to the Administrative Agent’s satisfaction with respect to such accounts.
 
“Enforcement Action” means any action to enforce any Obligations or Loan
Documents or to realize upon any Collateral (whether by judicial action,
self-help, notification of Eligible Account Obligors, exercise of setoff or
recoupment, or otherwise).
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Restricted Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights
 


 
25

--------------------------------------------------------------------------------

 
 
for the purchase or acquisition from such Person of shares of capital stock of
(or other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) under common control with a Loan Party within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
 
“Eurodollar Rate” means:
 
(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum (rounded up, if necessary, to the nearest 1/16th of 1%)
determined by the Administrative Agent at approximately 11:00 a.m., London time,
on the date that is two (2) London Banking Days prior to the commencement of
such Interest Period, equal to the London interbank offered rate that appears on
the Reuters Screen LIBOR1 (or any successor thereto) as set by the ICE Benchmark
Administration (or its successor) (“LIBOR”) for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a
 


 
26

--------------------------------------------------------------------------------

 
 
term equivalent to such Interest Period would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two London Banking Days prior
to the commencement of such Interest Period.  If the Board of Governors of the
Federal Reserve System imposes a Reserve Percentage with respect to Dollar
deposits, then the Eurodollar Rate shall be the foregoing rate, divided by 1
minus the Reserve Percentage; and
 
(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time on the date of determination for Dollar deposits being delivered in the
London interbank market for a term of one month commencing that day.  If such
published rate is not available at such time for any reason, the “Eurodollar
Rate” for such purpose shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.
 
Notwithstanding the foregoing, if the “Eurodollar Rate” as determined above
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement.
 
“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”
 
“Event of Default” has the meaning specified in Section ‎8.01.
 
“Excess Availability” means, at any time, (a) the Borrowing Base, minus (b) the
Total Outstandings.
 
“Exchange Agreement” means an agreement under which a Loan Party undertakes to
deliver goods on behalf of an unaffiliated Person to a customer of such Person
in exchange for such Person’s delivery of similar goods to a customer of such
Loan Party.
 
“Exchange Agreement Positive Balance” means, at any date of determination, with
respect to a Loan Party that is a party to an Exchange Agreement, the amount of
the positive balance, valued on a mark-to-market basis in accordance with
Schedule ‎1.01A Methods, of Petroleum Inventory that such Loan Party has the
right to receive in the ordinary course of business from a counterparty to such
Exchange Agreement (other than an Affiliate of such Loan Party or another party
determined by the Administrative Agent in its Permitted Discretion to be
unacceptable) or money owing to such Loan Party in connection with an exchange
of Petroleum Inventory under such Exchange Agreement, net of any offsets or
counterclaims.
 
“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee
 


 
27

--------------------------------------------------------------------------------

 
 
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an Eligible Contract
Participant at the time of such Guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation.  If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.
 
“Excluded Taxes” means (a) Taxes imposed on or measured by a Recipient’s net
income (however denominated), franchise Taxes and branch profits Taxes, in each
case, imposed (i) as a result of such Recipient being organized under the laws
of, or having its principal office or applicable Lending Office located in, the
jurisdiction imposing such Tax, or (ii) constituting Other Connection  Taxes;
(b) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of a Lender with respect to its interest in  a Loan or Commitment
pursuant to a Law in effect on the date that such Lender acquires such interest
(except pursuant to an assignment request by the Borrower under Section 10.13)
or changes  its Lending Office, unless such Taxes were payable to its assignor
immediately prior to such assignment or to such Lender immediately prior to its
change in Lending Office; (c) Taxes attributable to a Recipient’s failure to
comply with  Section ‎3.01(f); and (d) U.S. federal withholding Taxes imposed
pursuant to FATCA.
 
“Existing Letters of Credit” means each of the letters of credit outstanding
under the Existing Revolving Credit Agreement immediately prior to the Closing
Date, including those listed on Schedule ‎1.01B.
 
“Existing Owners” means those Persons who are owners of the Equity Interests of
RHC Holdings, L.P., as of May 31, 2007, members of their immediate families and
Persons (including trusts established for estate planning purposes) that are
Affiliates thereof.
 
“Existing Revolving Credit Agreement” has the meaning specified in the recitals
hereto.
 
“Extraordinary Expenses”  means all costs, expenses or advances that the
Administrative Agent may incur during a Default or Event of Default, or during
the pendency of an Insolvency Proceeding of a Loan Party, including those
relating to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, sale, collection,
or other preservation of or realization upon any Collateral; (b) any action,
arbitration or other proceeding (whether instituted by or against the
Administrative Agent, any Lender, any Loan Party, any representative of
creditors of a Loan Party or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of the
Administrative Agent’s Liens with respect to any Collateral), Loan Documents,
Letters of Credit or Obligations, including any lender liability or other claims
subject to indemnification under Section ‎10.04(b); (c) the exercise, protection
or enforcement of any rights or remedies of the Administrative Agent in, or the
monitoring of, any Insolvency Proceeding; (d) settlement or
 


 
28

--------------------------------------------------------------------------------

 
 
satisfaction of any taxes, charges or Liens with respect to any Collateral; (e)
any Enforcement Action; (f) negotiation and documentation of any modification,
waiver, workout, restructuring or forbearance with respect to any Loan Documents
or Obligations; and (g) Protective Advances.  Such costs, expenses and advances
include transfer fees, Other Taxes, storage fees, insurance costs, permit fees,
utility reservation and standby fees, legal fees, appraisal fees, brokers’ fees
and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages and salaries paid to employees of any Loan Party
or independent contractors in liquidating any Collateral, and travel expenses.
 
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the
Closing Date (including any amended or successor version if substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letter” means, collectively, the letter agreement dated September 17, 2014,
among the Borrower, the Administrative Agent and Merrill Lynch, Pierce, Fenner &
Smith Incorporated and the letter agreement dated September 17, 2014, among the
Borrower and Wells Fargo Bank, N.A.
 
“Feedstocks” means all crude oil, natural gas liquids, and other Hydrocarbons
and ethanol, in so far as such Feedstocks are used or useful as fuel or in the
manufacture, processing, refining, or blending of Intermediate Products and
Refined Products at one or more Refineries.
 
“Field Exam” has the meaning specified in Section ‎6.10(b).
 
“First Purchase Crude Payables” means, at any time, the unpaid amount of any
obligation of the Borrower or any of its Restricted Subsidiaries as a “first
purchaser” of crude oil, which is secured by a statutory “first purchaser” Lien
created under the Laws of any state, including Kansas, Montana, New Mexico,
North Dakota, Oklahoma, Tennessee and Texas, to the extent such obligation is
not at the time of determination covered by a Letter of Credit issued hereunder.
 


 
29

--------------------------------------------------------------------------------

 
 
“First Purchaser Reserve” means the aggregate amount of reserves established by
the Administrative Agent from time to time in its Permitted Discretion in
respect of First Purchase Crude Payables owed by the Loan Parties; provided,
that so long as Excess Availability is greater than $250,000,000 and the
Consolidated Leverage Ratio is less than 3.0 to 1.0 (but Excess Availability is
not greater than $400,000,000 and the Consolidated Leverage Ratio is not less
than 1.0 to 1.0), the First Purchaser Reserve shall be not greater than the
amount by which the First Purchase Crude Payables exceed $100,000,000; provided,
further, that so long as Excess Availability is greater than $400,000,000 and
the Consolidated Leverage Ratio is less than 1.0 to 1.0, the First Purchaser
Reserve shall be not greater than the amount by which the First Purchase Crude
Payables exceed $200,000,000.
 
“Foreign Lender” means any Lender that is not a U.S. Person.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (c) with respect to the
Administrative Agent, such Defaulting Lender’s Applicable Percentage of
Protective Advances other than Protective Advances as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Gallup Refinery” means the crude oil refinery and associated facilities owned
and operated by Western Refining Southwest or another Loan Party and located in
or near Gallup, New Mexico.
 
“Giant” means Giant Industries, Inc., a Delaware corporation.
 


 
30

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
“Guarantor” means each of Western Refining Company, L.P., a Delaware limited
partnership, Ascarate Group LLC, a Delaware limited liability company, Ciniza
Production Company, a New Mexico corporation, Dial Oil Co., a New Mexico
corporation, Empire Oil Co., a California corporation, Giant, Western Refining
Southwest, Giant Four Corners, Inc., an Arizona corporation, Giant Stop-N-Go of
New Mexico, Inc., a New Mexico corporation, Western Refining Yorktown, Western
Refining Wholesale, San Juan, Western Refining GP, LLC, a Delaware limited
liability company, Western Refining LP, LLC, a Delaware limited liability
company, Western Refining Retail, LLC, a Delaware limited liability company,
Western Refining Yorktown Holding Company, a Delaware corporation (formerly
known as Giant Yorktown Holding Company), York River Fuels, LLC, a Delaware
limited liability company, Western Refining TRS I, LLC, a Texas limited
liability company, Western Refining TRS II, LLC, a Texas limited liability
company, Western Refining Texas Retail Services, LLC, a Texas limited liability
company, and each other Subsidiary that now or hereafter executes a Guaranty
pursuant to Section ‎6.12 hereof.
 


 
31

--------------------------------------------------------------------------------

 
 
“Guaranty” means the Continuing Guaranty dated as of May 31, 2007, executed by
certain Subsidiaries of the Borrower in favor of the Administrative Agent and
the Lender Secured Parties, together with each other guaranty and guaranty
supplement delivered pursuant thereto or this Agreement (including any
predecessor agreement), as renewed, extended, amended or restated from time to
time.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Honor Date” has the meaning specified in Section ‎2.03(c)(i).
 
“Hydrocarbons” means oil, gas, casing head gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom, including, without limitation, kerosene, liquefied
petroleum gas, refined lubricating oils, diesel fuel, drip gasoline, natural
gasoline, and all other minerals.
 
“IFRS” means the International Financial Reporting Standards.
 
“Increase Effective Date” has the meaning specified in Section ‎2.16(d).
 
“In-Transit Crude Oil” means crude oil purchased by the Borrower or a Guarantor,
for delivery to the Borrower or a Guarantor via pipeline from a vendor or
supplier.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)          all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)          all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 60 days after
the date on which such trade account payable was created);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional
 


 
32

--------------------------------------------------------------------------------

 
 
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;
 
(f)           capital leases and Synthetic Lease Obligations;
 
(g)          all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest in such Person
(or, in the case of the Borrower or a Subsidiary, in any other Subsidiary) on a
date prior to the date that is 90 days after the Maturity Date, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends;
 
(h)          the obligations (other than any such obligations arising in the
ordinary course of business) of such Person, pursuant to a “put” or similar
obligation, to repurchase or purchase inventory or other goods or property sold
(or replacements thereof) in connection with a transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person; and
 
(i)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
relating to any payment of an Obligation, and (b) to the extent not otherwise
described in clause (a), Other Taxes.
 
“Indemnitees” has the meaning specified in Section ‎10.04(b).
 
“Information” has the meaning specified in Section ‎10.07.
 
“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under any Debtor Relief Law; (b)
the appointment of a receiver, trustee, liquidator, administrator, conservator
or other custodian for such Person or any part of its Property; or (c) an
assignment or trust mortgage for the benefit of creditors.
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest
 


 
33

--------------------------------------------------------------------------------

 
 
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:
 
(a)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period that begins prior to the Maturity Date shall
extend beyond the Maturity Date.
 
“Intermediate Products” means all Feedstocks that have been partially processed
or refined as isomerate, cat feed, gasoline components or naphtha.
 
“Inventory” means inventory as defined in the UCC, including goods intended for
sale, work in process, raw materials, and materials consumed in the Borrower’s
and the Guarantors’ business.
 
“Inventory Reserve” means reserves established by the Administrative Agent in
its Permitted Discretion to reflect declines in market value or to reflect
factors that may negatively impact the value of Inventory, including change in
salability, obsolescence, seasonality, theft, shrinkage, imbalance, change in
composition or mix, markdowns and vendor chargebacks.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other Equity Interests of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of such Person.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
 


 
34

--------------------------------------------------------------------------------

 
 
“Investment Account Control Agreement” means an agreement among a Securities
Intermediary holding a securities account for a Loan Party and the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, evidencing that the Administrative Agent has “control” (as defined in the
UCC) of such securities account.
 
“Investment Grade Receivables” means any Receivable due to any Loan Party and
owing by an Eligible Account Obligor with a long-term issuer rating of BBB- or
higher by S&P or Baa3 or higher by Moody’s (or the equivalent of such rating
organization).
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower or any Restricted Subsidiary in favor of the L/C
Issuer and relating to any such Letter of Credit.
 
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 
“L/C Backed Receivables” means any Receivable due to any Loan Party and owing by
an Eligible Account Obligor to the extent such Receivable is backed by a letter
of credit (a) in form and substance, and from an issuing bank that is,
reasonably acceptable to the Administrative Agent, and (b) which is in the
possession of, and directly drawable by, a Loan Party (provided, that during a
Cash Dominion Period, such letter credit shall be in the possession of, and
directly drawable by, the Administrative Agent).
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means with respect to each Letter of Credit issued or, in the case
of each Existing Letter of Credit, deemed issued hereunder, Bank of America or
such other Lender that has issued or agreed to issue such Letter of Credit at
the request of the Borrower and that is reasonably acceptable to the
Administrative Agent, in its capacity as the issuer of such Letter of Credit, or
any successor issuer of Letters of Credit hereunder.  The commitment of each L/C
Issuer (other than Bank of America) to issue Letters of Credit hereunder may be
limited to an aggregate maximum amount for all such Letters of Credit issued by
such L/C Issuer that is less than the Letter of Credit Sublimit, as may be
agreed between the Borrower and such L/C Issuer.  As used herein, the term “the
L/C Issuer” shall mean “each L/C Issuer” or “the applicable L/C Issuer,” as the
context may require.
 


 
35

--------------------------------------------------------------------------------

 
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
‎1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
 
“Lender Secured Parties” means the Lenders, the Lender Swap Providers and the
Cash Management Banks.
 
“Lender Swap Contracts” means all Swap Contracts made or entered into at any
time, or in effect at any time, whether directly or indirectly, and whether as a
result of assignment or transfer or otherwise, between the Borrower or any
Restricted Subsidiary and any Lender Swap Provider.
 
“Lender Swap Provider” means any Lender or Affiliate of a Lender that is a party
to a Swap Contract with the Borrower or any Restricted Subsidiary, in its
capacity as party to such Swap Contract; provided, however, that in the event
that such Person ceases to be a Lender or an Affiliate of a Lender, such Person
shall no longer be a “Lender Swap Provider.”
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time designate by notice to the
Borrower and the Administrative Agent.
 
“Letter of Credit” means any standby letter of credit issued or deemed issued
hereunder, including each Existing Letter of Credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the date which is seven days prior to
the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).
 


 
36

--------------------------------------------------------------------------------

 
 
“Letter of Credit Fee” has the meaning specified in Section ‎2.03(h).
 
“Letter of Credit Sublimit” means an amount equal to the Aggregate
Commitments.  In the event the Aggregate Commitments are decreased pursuant to
Section ‎2.06, the Letter of Credit Sublimit shall also be decreased so that it
shall not be greater than the dollar amount of the Aggregate Commitments.  The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to the Borrower under ‎Article
II in the form of a Committed Loan, a Swing Line Loan, an Overadvance Loan or a
Protective Advance.
 
“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Collateral Documents, the Fee Letter, any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section ‎2.20 of this
Agreement, and any other agreement or instrument signed by the Borrower or
another Loan Party that states by its terms that it is a ‘Loan Document’.
 
“Loan Notice” means a notice of (a) a Borrowing of Committed Loans, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section ‎2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A-1.
 
“Loan Parties” means, collectively, the Borrower, each Guarantor and each
Subsidiary that has executed a Collateral Document; and each individually, a
“Loan Party”.
 
“Logistics Assets” means (i) any terminal and its related storage tanks,
pipelines, docks and wharfs and off-loading equipment and similar assets, (ii)
any pipeline and related assets and (iii) any other asset that constitutes a
Qualifying Asset, in each case other than any Refinery operating processing
unit.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Lubricants” means Inventory consisting of motor oil, hydraulic oil, gear oil,
cutting oil, grease, and various chemicals and solvents of a similar
nature.  For avoidance of doubt, Lubricants are not Feedstocks, Intermediate
Products or Refined Products.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition
 


 
37

--------------------------------------------------------------------------------

 
 
(financial or otherwise) or prospects of the Borrower and its Restricted
Subsidiaries, taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon (i) the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party, or (ii) the perfection or priority of any Lien granted under any of
the Collateral Documents.
 
“Maturity Date” means October 2, 2019.
 
“Maximum Rate” has the meaning specified in Section ‎10.09.
 
“MLP” means a limited partnership with one or more classes of securities
registered under the Securities Act of 1933 or the Securities Exchange Act of
1934, (a) in which the Borrower and/or one or more of its Restricted
Subsidiaries has direct or indirect ownership interest, (b) whose general
partner is Controlled directly or indirectly by the Borrower and (c) that is
engaged in a business that generates “qualifying income” within the meaning of
section 7704(d) of the Code.  As of the Closing Date, the MLPs are Western
Refining Logistics, LP and Northern Tier Energy, LP.
 
“MLP Credit Facility” means a credit facility entered into by an MLP and/or one
or more MLP Subsidiaries (other than MLP Holdco), as borrower(s).
 
“MLP GP” means the general partner of an MLP.
 
“MLP Holdco” means a Subsidiary of the Borrower that owns all of the outstanding
Equity Interests of an MLP GP and certain Equity Interests of an MLP but no
other material assets.  Notwithstanding the foregoing, Western Refining
Southwest shall not be considered a MLP Holdco.
 
“MLP Subsidiary” means a Subsidiary of the Borrower that (a) is an MLP, an MLP
GP or an MLP Holdco, and (b) each Subsidiary of each of the foregoing.
 
“Monthly Reporting Event” means any time Excess Availability is less than 20% of
the Borrowing Base for three consecutive Business Days.
 
“Monthly Reporting Period” means each period (a) commencing on the day that a
Monthly Reporting Event occurs, and (b) continuing until Excess Availability is
equal to or greater than twenty percent (20%) of the Borrowing Base for 30
consecutive days.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 


 
38

--------------------------------------------------------------------------------

 
 
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
 
“Net Cash Proceeds” means with respect to any Disposition by the Borrower or any
Restricted Subsidiary, the excess, if any, of (i) the sum of cash and cash
equivalents received in connection with such Disposition (including any cash
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such Disposition
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary out-of-pocket expenses incurred by any Loan Party or any Restricted
Subsidiary in connection with such transaction and (C) income taxes reasonably
estimated to be actually payable within two years of the date of the relevant
transaction as a result of any gain recognized in connection therewith; provided
that, if the amount of any estimated taxes pursuant to subclause (C) exceeds the
amount of taxes actually required to be paid in cash in respect of such
transaction, the aggregate amount of such excess shall constitute Net Cash
Proceeds.
 
“NOLV Percentage” means the net orderly liquidation value of Retail Inventory,
expressed as a percentage of cost, expected to be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses, as determined from the most recent appraisal of the Loan Parties’
Retail Inventory performed by an appraiser satisfactory to the Administrative
Agent.
 
“Non-Extension Notice Date” has the meaning set forth in Section ‎2.03(b)(iii).
 
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, provided that all
references to the “Obligations” in Section ‎8.03 and in the Collateral Documents
shall, in addition to the foregoing, also include all Bank Product Debt
satisfying the requirements of the proviso contained in the definition thereof,
in each case including interest and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided, further, that “Obligations” shall exclude Excluded Swap
Obligations.
 
“OFAC” means the Office of Foreign Assets Control of the United States Treasury
Department.
 


 
39

--------------------------------------------------------------------------------

 
 
“Operating Lease Recharacterization” has the meaning specified in the definition
of Consolidated Fixed Charges.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Connection Taxes” means Taxes imposed on a Recipient due to a present or
former connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Documents).
 
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section ‎10.13).
 
“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Committed Loans occurring on
such date; (b) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; (c)
with respect to Overadvance Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and repayments of
such Overadvance Loans occurring on such date; (d) with respect to Protective
Advances on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and repayments of such Protective Advances
occurring on such date, and (e) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.
 
“Overadvance” has the meaning specified in Section ‎2.14(b).
 


 
40

--------------------------------------------------------------------------------

 
 
“Overadvance Loan” means a Base Rate Loan made when an Overadvance exists or is
caused by the funding thereof.
 
“Participant” has the meaning specified in Section ‎10.06(d).
 
“Participant Register” has the meaning specified in Section ‎10.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
 
“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or is contributed to by the Borrower and
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under section 412 of the Code.  The term “Pension
Plan” includes a Multiple Employer Plan.
 
“Permitted Discretion” means a determination made by the Administrative Agent in
good faith and in the exercise of reasonable (from the perspective of a secured
asset-based lender) business judgment exercised in accordance with the
Administrative Agent’s generally applicable credit policies.
 
“Permitted Joint Venture” means any Person (other than a Subsidiary) in which
the Borrower owns (including ownership through its Restricted Subsidiaries)
Equity Interests representing less than 100% of the total outstanding Equity
Interests of such Person, provided that such Person is engaged only in the
businesses that are permitted for the Borrower and its Restricted Subsidiaries
pursuant to Section ‎7.07.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Petroleum Inventory” means Inventory consisting of refined petroleum products,
crude oil, condensate, natural gas liquids, liquefied petroleum gases, asphalt
or any blend thereof.
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
 
“Platform” has the meaning specified in Section ‎6.02.
 
“Protective Advances” has the meaning specified in Section ‎2.18.
 


 
41

--------------------------------------------------------------------------------

 
 
“Public Lender” has the meaning specified in Section ‎6.02.
 
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an Eligible
Contract Participant and can cause another Person to qualify as an Eligible
Contract Participant at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Qualifying Assets” means assets that generate “qualifying income” within the
meaning of section 7704(d) of the Code.
 
“Receivables” means, as to the Borrower or any other Loan Party, all accounts
receivable, whether billed or unbilled, and all rights to payment from any
credit card issuer or credit card processor, in each case, arising out of the
sale of Inventory in the ordinary course of business.
 
“Recharacterized Operating Lease” has the meaning specified in the definition of
Consolidated Fixed Charges.
 
“Recipient” means the Administrative Agent, any L/C Issuer, any Lender or any
other recipient of a payment to be made by a Loan Party under a Loan Document or
on account of an Obligation.
 
“Refined Products” means all gasoline, diesel, aviation fuel, fuel oil, propane,
ethanol, transmix, and other products processed, refined or blended from
Feedstocks and Intermediate Products.
 
“Refineries” means, collectively, the Bloomfield Refinery, the Gallup Refinery
and the El Paso Refinery.  The term “Refineries” shall also include any refinery
acquired by the Borrower or a Restricted Subsidiary of the Borrower after the
Closing Date.  For purposes of Section ‎7.05(b) the term “Refinery” shall
exclude terminals located on Refinery premises.
 
“Register” has the meaning specified in Section ‎10.06(c).
 
“Regulation S-X” shall mean Regulation S-X as promulgated by the SEC.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates; and “Related Party” means any one of the
foregoing.
 
“Rent and Charges Reserve” means reserves which may be taken by the
Administrative Agent in its Permitted Discretion with respect to Eligible
Refinery Hydrocarbon Inventory, Eligible Retail Inventory and Eligible
Lubricants Inventory in an amount up to the aggregate of, without duplication,
(a) all past due rent, storage, transportation, terminaling and other amounts
 


 
42

--------------------------------------------------------------------------------

 
 
owing by a Loan Party to any landlord, warehouseman, terminal owner or operator,
pipeline, processor, repairman, mechanic, shipper, freight forwarder, broker or
other Person who possesses any Eligible Refinery Hydrocarbon Inventory, Eligible
Retail Inventory or Eligible Lubricants Inventory or could assert a Lien on any
such Inventory, and (b) if the owner or operator of a facility, pipeline or
other location where any Eligible Refinery Hydrocarbon Inventory, Eligible
Retail Inventory or Eligible Lubricants Inventory is located has not
subordinated all Liens that are or may be held by it on such Inventory and
granted access to such Inventory pursuant to an agreement satisfactory to the
Administrative Agent, an amount equal to two months of rent, storage,
terminaling and other amounts payable to the applicable owner or operator of
such facility, pipeline or other location; provided that any Rent and Charges
Reserve taken with respect to any location at which any Eligible Refinery
Hydrocarbon Inventory, Eligible Retail Inventory or Eligible Lubricants
Inventory is located shall not exceed the value of such Inventory stored at such
location.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Report Request Date” has the meaning specified in Section ‎6.10(b).
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.
 
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section ‎8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations, Swing
Line Loans and Protective Advances being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
“Reserve Percentage” means the reserve percentage (expressed as a decimal,
rounded up to the nearest 1/16th of 1%) applicable to member banks under
regulations issued by the Board of Governors of the Federal Reserve System for
determining the maximum reserve requirement for Eurocurrency liabilities.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer of
a Loan Party.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.  With respect to documents delivered
pursuant to ‎Article IV,
 


 
43

--------------------------------------------------------------------------------

 
 
the term “Responsible Officer” shall also include the chief administrative
officer of the Borrower, and with respect to the certificate required to be
delivered pursuant to Section ‎6.02(h), the term “Responsible Officer” shall
also include the president-refining and marketing of the Borrower.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Borrower’s stockholders, partners
or members (or the equivalent Person thereof), or any option, warrant or other
right to acquire any such dividend or other distribution or payment.  For the
avoidance of doubt, (x) a payment of principal of or interest on debt securities
convertible into or exchangeable, in whole or in part, for shares of capital
stock of (or other ownership or profit interests in) the Borrower or any
Restricted Subsidiary, or a payment made in cash in lieu of fractional shares
upon conversion of any such debt securities shall not constitute a Restricted
Payment and (y) a payment made in cash in satisfaction of the Borrower’s or such
Restricted Subsidiary’s obligations with respect to the conversion or exchange
of any such securities (other than a payment made in lieu of fractional shares)
shall constitute a Restricted Payment to the extent that such payment exceeds
the stated principal amount of the debt securities in respect of which such
payment is made.  In addition, payments made in cash in lieu of fractional
shares upon the conversion of Convertible Preferred Securities shall not
constitute Restricted Payments; provided, however, that to the extent the
aggregate amount of such payments made during the term of this Agreement exceeds
$5,000,000, such payments shall constitute Restricted Payments.
 
“Restricted Subsidiary” means each Subsidiary of the Borrower that is not an MLP
Subsidiary.
 
“Retail Inventory” means Inventory (other than (x) Lubricants not for sale at a
retail location and (y) Petroleum Inventory) held by any Loan Party for retail
sale in the ordinary course of business.
 
“Retail Inventory Appraisal” has the meaning specified in Section ‎6.10(b).
 
“S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill
Financial, Inc. and any successor thereto.
 
“San Juan” means San Juan Refining Company, LLC a New Mexico limited liability
company.
 
“Sanction” means any sanction administered or enforced by the United States
government (including OFAC), United Nations Security Council, European Union,
Her Majesty’s Treasury or other relevant sanctions authority.
 


 
44

--------------------------------------------------------------------------------

 
 
“Schedule ‎1.01A Methods” means the methods prescribed on Schedule ‎1.01A, or
such other methods as may be agreed by the Administrative Agent and the
Borrower.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Leverage Ratio” has the meaning specified in the Senior Notes Indenture
(as in effect on the date hereof).
 
“Securities Intermediary” means Bank of America, N.A. and any other Person
(including a bank or broker) that maintains a securities account for the
Borrower or any Restricted Subsidiary in which a security interest has been
created in favor of the Administrative Agent for the benefit of the Lender
Secured Parties to secure the Obligations, and that has entered into an
Investment Account Control Agreement.
 
“Security Agreement” means, collectively, the Amended and Restated Consolidated
Security Agreement dated as of April 11, 2013, among the Borrower, the
Guarantors and the Administrative Agent, for the benefit of the Lender Secured
Parties, together with each other security agreement and security agreement
supplement delivered pursuant thereto or to this Agreement, as renewed,
extended, amended or restated from time to time.
 
“Senior Notes” means the 6.25% Senior Notes due 2021 issued by the Borrower
pursuant to the Senior Notes Indenture in an aggregate principal amount
outstanding, as of the Closing Date, equal to $350,000,000.
 
“Senior Notes Documents” means (a) the Senior Notes and the Senior Notes
Indenture and (b) any documents governing refinancings, renewals and extensions
of Senior Notes Indebtedness that are permitted by Section ‎7.03(i).
 
“Senior Notes Indebtedness” means Indebtedness evidenced by the Senior Notes and
all refinancings, renewals and extensions thereof that are permitted by Section
‎7.03(i).
 
“Senior Notes Indenture” means the Indenture dated as of March 25, 2013 among
the Borrower, the Guarantors therein named and U.S. Bank National Association.
 
“Senior Notes Refinanced Indebtedness” has the meaning specified in
Section ‎7.03(i).
 
“Senior Notes Refinancing Indebtedness” has the meaning specified in
Section ‎7.03(i).
 
 “Settlement Report” means a report delivered by the Administrative Agent to
Lenders which may summarize Committed Loans, Overadvance Loans and
participations in L/C Obligations, Swing Line Loans and Protective Advances
outstanding as of a given settlement date, allocated to Lenders on a pro rata
basis in accordance with their Applicable Percentage of the Aggregate
Commitments.
 


 
45

--------------------------------------------------------------------------------

 
 
“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the total amount of such Person’s
liabilities (including contingent liabilities), (b) the present fair saleable
value of all of the property of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (c) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
“State Excise Tax Reserve” means the aggregate amount of reserves established by
the Administrative Agent from time to time in its Permitted Discretion in
respect of state excise taxes that will be payable by the Loan Parties in
connection with sales of Inventory included in the calculation of the Borrowing
Base.
 
“Structured Hydrocarbon Supply Arrangement” means a transaction or series of
transactions entered into by Borrower or a Restricted Subsidiary pursuant to
which one or more third parties supplies, or agrees to supply, to Borrower and
its Restricted Subsidiaries Hydrocarbons of a type that, at the time of such
supply, are used or produced in the ordinary course of business of Borrower and
its Restricted Subsidiaries, including, without limitation, such transactions
that include sales by Borrower and its Restricted Subsidiaries of similar
Hydrocarbons to such third parties and later purchases (or options to purchase)
by Borrower or such Restricted Subsidiaries of similar Hydrocarbons from such
third parties and/or their affiliates and such transactions that include the
provision by Borrower or its Restricted Subsidiaries to such third parties of
related storage and other related services or the leasing by Borrower and its
Restricted Subsidiaries of related storage facilities.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
“Super-Majority Lenders” means, as of any date of determination, Lenders having
at least 66 2/3% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section ‎8.02, Lenders holding in
the aggregate at least 66 2/3% of the Total
 


 
46

--------------------------------------------------------------------------------

 
 
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations, Swing Line Loans and Protective
Advances being deemed “held” by such Lender for purposes of this definition);
provided that the Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Super-Majority Lenders.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions (including any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act) or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section ‎2.04.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section ‎2.04.
 


 
47

--------------------------------------------------------------------------------

 
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section ‎2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.
 
“Swing Line Sublimit” means, at any time, an amount equal to ten percent (10%)
of the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Term Administrative Agent” means Bank of America in its capacity as
administrative agent for the lenders under the Term Loan Credit Agreement,
together with its successors and assigns.
 
“Term Debt Reserve” means the aggregate amount of reserves established by the
Administrative Agent with respect to any Indebtedness of the Borrower or any
Restricted Subsidiary that matures before the Maturity Date (other than purchase
money obligations permitted by Section 7.03(e) and Indebtedness permitted by
Section 7.03(l) or 7.03(m)), such reserves to be in an amount not less than the
outstanding principal amount of such Indebtedness plus accrued interest thereon;
provided that any Term Debt Reserve taken with respect to any such Indebtedness
shall not go into effect until ninety (90) days prior to the maturity date of
such Indebtedness.
 
“Term Loan Credit Agreement” means that certain Term Loan Credit Agreement dated
as of November 12, 2013, among the Borrower, as borrower, the Term
Administrative Agent, and the lenders party thereto.
 
“Term Loan Documents” means (a) the “Loan Documents” as defined in the Term Loan
Credit Agreement and (b) any documents governing refinancings, renewals and
extensions of Term Loan Indebtedness that is permitted by Section 7.03(b).
 
“Term Loan Indebtedness” means Indebtedness evidenced by the Term Loan Credit
Agreement and all refinancings, renewals and extensions thereof that are
permitted by Section ‎7.03(b).
 
“Term Loan Refinanced Indebtedness” has the meaning specified in Section
‎7.03(b).
 
“Term Loan Refinancing Indebtedness” has the meaning specified in Section
‎7.03(b).
 


 
48

--------------------------------------------------------------------------------

 
 
“Termination Date” means the earliest of (a) the Maturity Date, (b) the date of
termination of all the Commitments pursuant to Section ‎2.06, and (c) the date
of termination of all the Commitments pursuant to Section ‎8.02.
 
“Threshold Amount” means $50,000,000.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code, including each such provision as it may
subsequently be renumbered, as enacted in the State of New York or other
applicable jurisdiction, as amended at the time in question.
 
“Unaudited Monthly Financial Statements” has the meaning specified in
Section ‎5.05(a).
 
“Unaudited Quarterly Financial Statements” has the meaning specified in
Section ‎5.05(a).
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section ‎2.03(c)(i).
 
“Unrestricted Cash” means immediately available cash and Cash Equivalents held
in deposit accounts or securities accounts of any Loan Party (other than
Eligible Cash or Cash Collateral) that is free and clear of all Liens other than
(x) Liens in favor of the Administrative Agent and (y) Liens permitted under
Section 7.01(j).
 
“U.S. Person” means “United States Person” as defined in section 7701(a)(30) of
the Code.
 
“U.S. Tax Compliance Certificate” has the meaning specified in Section ‎3.01(f).
 
“Utilization Ratio” means, at any time, the ratio, expressed as a percentage, of
(i) the aggregate Outstanding Amount of all Loans (other than Swing Line Loans
and Protective Advances) and all L/C Obligations to (ii) Aggregate Commitments.
 
“Western Refining Southwest” means Western Refining Southwest, Inc., an Arizona
corporation (formerly known as Giant Industries Arizona, Inc.).
 
“Western Refining Wholesale” means Western Refining Wholesale, LLC, a Delaware
limited liability company (formerly known as Western Refining Wholesale, Inc.
and Phoenix Fuel Co., Inc.).
 


 
49

--------------------------------------------------------------------------------

 
 
“Western Refining Yorktown” means Western Refining Yorktown, Inc., a Delaware
corporation (formerly known as Giant Yorktown, Inc.).
 
1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (vii)
except as otherwise indicated, all references to the discretion of the
Administrative Agent, the L/C Issuer or any Lender mean the sole discretion of
such Person, (viii) all calculations of value, fundings of Loans, issuances of
Letters of Credit and payments of Obligations shall be in Dollars, and (ix) all
determinations (including calculations of the Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time.
 
(b)          Borrowing Base calculations shall be consistent with historical
methods of valuation and calculation, and otherwise satisfactory to the
Administrative Agent (and not necessarily calculated in accordance with
GAAP).  The Borrower shall have the burden of establishing any alleged
negligence, misconduct or lack of good faith by the Administrative Agent, L/C
Issuer or any Lender under any Loan Documents.  No provision of any Loan
Documents shall be construed against any party by reason of such party having,
or being deemed to have, drafted the provision.
 


 
50

--------------------------------------------------------------------------------

 
 
(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(d)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
1.03        Accounting Terms.
 
(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except (x) as may be required by changes in GAAP, (y) as may be required by IFRS
if the Borrower is required to apply IFRS as provided in Section ‎1.03(b), or
(z) as may be otherwise specifically prescribed herein.  Notwithstanding the
foregoing, (i) for purposes of determining compliance with any covenant
(including the computation of any financial ratio) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded and (ii)
for purposes of determining compliance with any provision of this Agreement, the
determination of whether a lease is an operating lease or a capital lease shall
be made without giving effect to any Operating Lease Recharacterization.
 
(b)          Changes in GAAP; IFRS.  If (x) at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document or (y) the Borrower is required (as advised by the Borrower’s
outside auditors of national recognized standing) to apply IFRS rather than GAAP
and such change would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP or such
application of IFRS, as the case may be (subject in each case to the approval of
the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein (or prior to the application of IFRS, as applicable) and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP
(or to such application of IFRS, as applicable).
 
(c)           Consolidation of Variable Interest Entities.  All references
herein to the Borrower and its Restricted Subsidiaries or to the determination
of any amount for the Borrower and its Restricted Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be
 


 
51

--------------------------------------------------------------------------------

 
 
deemed to include each variable interest entity (other than an MLP Subsidiary)
that the Borrower is required to consolidate pursuant to FASB ASC 810 as if such
variable interest entity were a Subsidiary as defined herein.
 
1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
1.05        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).
 
1.06        Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
 
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01        Committed Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed, at any time, the
lesser of (a) the amount of such Lender’s Commitment, and (b) such Lender’s
Applicable Percentage of the Borrowing Base; provided, however, that after
giving effect to any Borrowing, (i) the Total Outstandings shall not exceed the
Borrowing Base, and (ii) the aggregate Outstanding Amount of the Committed Loans
of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Overadvance Loans, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all Protective
Advances, shall not exceed such Lender’s Applicable Percentage of the Borrowing
Base.  Within the limits of each Lender’s Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section ‎2.01,
prepay and repay under Section ‎2.05 and Section ‎2.07, and reborrow under this
Section ‎2.01.  Committed Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.  Committed Loans shall be made by the Lenders in
accordance with each Lender’s Applicable Percentage.
 


 
52

--------------------------------------------------------------------------------

 
 
2.02        Borrowings, Conversions and Continuations of Committed Loans.
 
(a)           Each Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given electronically.  Each such notice must be received by Administrative Agent
not later than 11:00 a.m. (i) three Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of Eurodollar Rate Loans or any
conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and (ii) on
the requested borrowing date of any Base Rate Committed Loans, which shall be a
Business Day.  Each electronic notice by the Borrower pursuant to this
Section ‎2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000, or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections ‎2.03(c) and ‎2.04(c), each Borrowing of or conversion to
Base Rate Committed Loans shall be in a principal amount of $500,000, or a whole
multiple of $100,000 in excess thereof.  Each Loan Notice (whether electronic or
written) shall specify (A) whether the Borrower is requesting a Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (B) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (C) the
principal amount of Committed Loans to be borrowed, converted or continued, (D)
the Type of Loans to be borrowed or to which existing Committed Loans are to be
converted, and (E) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Committed Loan in a
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Committed Loans shall be made
as, or converted to, Base Rate Committed Loans.  Any such automatic conversion
to Base Rate Committed Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.
 
(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection.  In the case of a Borrowing, each Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Loan
Notice.  Upon satisfaction of the applicable conditions set forth in
Section ‎4.02 (and, if such Borrowing is the initial Credit Extension,
Section ‎4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the
 


 
53

--------------------------------------------------------------------------------

 
 
Administrative Agent by the Borrower; provided, however, that if, on the date
the Loan Notice with respect to such Borrowing is given by the Borrower, there
are L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and second,
shall be made available to the Borrower as provided above.
 
(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
 
(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
 
(e)           After giving effect to all Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than seven (7) Interest Periods
in effect with respect to Committed Loans.
 
(f)           Unless payment is otherwise timely made by the Borrower, the
becoming due of any Obligations (whether principal, interest, fees or other
charges, including Extraordinary Expenses, L/C Obligations and Cash Collateral)
or any Bank Product Debt shall be deemed to be a request for Base Rate Committed
Loans on the due date, in the amount of such Obligations or Bank Product
Debt.  The proceeds of such Loans shall be disbursed as direct payment of the
relevant Obligation.  In addition, the Administrative Agent may, at its option,
charge such Obligations against any operating, investment or other account of
the Borrower maintained with the Administrative Agent or any of its Affiliates.
 
(g)           If the Borrower establishes a controlled disbursement account with
the Administrative Agent or any Affiliate of the Administrative Agent, then the
presentation for payment of any check or other item of payment drawn on such
account at a time when there are insufficient funds to cover it shall be deemed
to be a request for Base Rate Committed Loans on the date of such presentation,
in the amount of the check and items presented for payment.  The proceeds of
such Loans may be disbursed directly to the controlled disbursement account or
other appropriate account.
 
2.03        Letters of Credit.
 
(a)           The Letter of Credit Commitment.
 
(i)           Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section ‎2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the earlier of the Letter of Credit Expiration Date or
the Termination Date, to issue
 


 
54

--------------------------------------------------------------------------------

 
 
Letters of Credit for the account of the Borrower or its Restricted
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection ‎(b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or its Restricted Subsidiaries
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Borrowing Base, (y) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Overadvance Loans, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Protective
Advances, shall not exceed such Lender’s Applicable Percentage of the Borrowing
Base, and (z) the Outstanding Amount of the L/C Obligations shall not exceed the
Letter of Credit Sublimit.  Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Notwithstanding the
foregoing, no L/C Issuer shall make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in, any Letter
of Credit if as of the date of such L/C Credit Extension, the Administrative
Agent shall not have received a copy of the Letter of Credit Application for
such L/C Credit Extension and such L/C Issuer shall not have obtained
confirmation from the Administrative Agent that such L/C Credit Extension is
permitted hereunder.  Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.  All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.
 
(ii)           The L/C Issuer shall not issue any Letter of Credit, if:
 
(A)          subject to Section ‎2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or
 
(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.
 
(iii)           The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
 


 
55

--------------------------------------------------------------------------------

 
 
(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 
(B)          the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;
 
(C)          such Letter of Credit is to be denominated in a currency other than
Dollars;
 
(D)          such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
 
(E)           any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer, with the Borrower or such Lender to eliminate
the L/C Issuer’s Fronting Exposure (after giving effect to Section ‎2.21(a)(iv))
with respect to any Defaulting Lender arising from either the Letter of Credit
then proposed to be issued or that Letter of Credit and all other L/C
Obligations as to which the L/C Issuer has Fronting Exposure.
 
(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(vi)          The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in ‎Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative
 


 
56

--------------------------------------------------------------------------------

 
 
Agent” as used in ‎Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
 
(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require.  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (1)
the Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the L/C Issuer may require.  Additionally, the
Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.
 
(ii)          Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in ‎Article IV shall not then be satisfied, then, subject
(i) to the receipt by the L/C Issuer of confirmation from the Administrative
Agent that such L/C Credit Extension is permitted hereunder and (ii) to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower (or a Restricted Subsidiary
thereof) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual
 


 
57

--------------------------------------------------------------------------------

 
 
and customary business practices.  Immediately upon the issuance of each Letter
of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.
 
(iii)         If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause ‎(ii) or ‎(iii) of Section ‎2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in
Section ‎4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.
 
(iv)         Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(c)           Drawings and Reimbursements; Funding of Participations.
 
(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower agrees to reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor
 


 
58

--------------------------------------------------------------------------------

 
 
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Applicable Percentage thereof.  In such event, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section ‎2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section ‎4.02 (other than the delivery of a Loan Notice).  Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section ‎2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
 
(ii)           Each Lender shall upon any notice pursuant to Section ‎2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section ‎2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer.
 
(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section ‎4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section ‎2.03(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section ‎2.03.
 
(iv)         Until each Lender funds its Committed Loan or L/C Advance pursuant
to this Section ‎2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.
 
(v)           Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section ‎2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
 


 
59

--------------------------------------------------------------------------------

 
 
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section ‎2.03(c) is subject to the conditions set forth in
Section ‎4.02 (other than delivery by the Borrower of a Loan Notice).  No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.
 
(vi)         If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section ‎2.03(c) by the time
specified in Section ‎2.03(c)(ii), then, without limiting the other provisions
of this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  A certificate of
the L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause ‎(vi) shall be conclusive absent
manifest error.
 
(d)           Repayment of Participations.
 
(i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section ‎2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lenders’ L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.
 
(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section ‎2.03(c)(i) is required to be
returned under any of the circumstances described in Section ‎10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
 


 
60

--------------------------------------------------------------------------------

 
 
(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
 
(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f)           Role of L/C Issuer.  Each Lender and the Borrower agrees that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant
 


 
61

--------------------------------------------------------------------------------

 
 
or assignee of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses ‎(i) through ‎(v) of
Section ‎2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
 
(g)           Applicability of ISP.  Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.
 
(h)           Letter of Credit Fees.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate for Letters of Credit times
the daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section ‎2.03 shall be (A) payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section ‎2.21(a)(iv), (B) retained by the Borrower
to the extent that the Borrower has provided Cash Collateral satisfactory to the
L/C Issuer pursuant to this Section ‎2.03 to cover Fronting Exposure that has
not been reallocated pursuant to Section ‎2.21(a)(iv), and (C) with the balance
of such fee, if any, payable to the L/C Issuer for its own account.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section ‎1.06.  Letter of Credit Fees shall
 


 
62

--------------------------------------------------------------------------------

 
 
be (i) computed on a quarterly basis in arrears and (ii) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
 
(i)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower agrees to pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter (or otherwise agreed between the Borrower and
the L/C Issuer), computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears, and due and payable on the
first Business Day after the end of each March, June, September and December in
respect of the most recently ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section ‎1.06.  In addition, the Borrower
agrees to pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
 
(j)           L/C Issuer Reporting Requirements.  Each L/C Issuer shall, no
later than the last Business Day of each month, provide to the Administrative
Agent a schedule of the Letters of Credit issued by such L/C Issuer, such
schedule to be in form and substance reasonably satisfactory to the
Administrative Agent, showing the date of issuance of each Letter of Credit, the
account party, the original face amount (if any), the expiration date, and the
reference number of any Letter of Credit outstanding at any time during such
month, and showing the aggregate amount (if any) payable by the Borrower to such
L/C Issuer during such month pursuant to Section ‎2.03(i).
 
(k)           Letters of Credit Issued for Restricted
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Restricted Subsidiary, the Borrower shall be obligated to reimburse the L/C
Issuer hereunder for any and all drawings under such Letter of Credit.  The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Restricted Subsidiaries inures to the benefit of the Borrower, and
that the Borrower’s business derives substantial benefits from the businesses of
such Restricted Subsidiaries.
 


 
63

--------------------------------------------------------------------------------

 
 
(l)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
2.04        Swing Line Loans.
 
(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section ‎2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Committed Loans, L/C Obligations,
Overadvance Loans and Protective Advances of the Lender acting as Swing Line
Lender, may exceed the amount of the Commitment of the Lender acting as Swing
Line Lender; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Outstandings shall not exceed the Borrowing Base, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Overadvance Loans, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Protective Advances, shall not exceed such Lender’s
Applicable Percentage of the Borrowing Base, and provided further, that the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section ‎2.04, prepay under Section ‎2.05, and reborrow under this
Section ‎2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately
upon the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.
 
(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given electronically.  Each such notice must
be received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such electronic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any electronic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (electronically or
in writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(electronically or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (electronically or in writing) from the
Administrative Agent (including at the request of any Lender) prior to
 


 
64

--------------------------------------------------------------------------------

 
 
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section ‎2.04(a), or (B) that one or more of the applicable conditions specified
in ‎Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.
 
(c)           Refinancing of Swing Line Loans.
 
(i)           The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender and the Administrative Agent to so request on
its behalf), that each Lender make a Base Rate Committed Loan in an amount equal
to such Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section ‎2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section ‎4.02.  The Swing Line Lender or the Administrative Agent, as
applicable, shall furnish the Borrower with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Loan Notice available to the Administrative Agent in same day funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office for payments not later than 1:00 p.m. on the day
specified in such Loan Notice, whereupon, subject to Section ‎2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the Swing Line Lender.
 
(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Borrowing in accordance with Section ‎2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender or the Administrative
Agent as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Lenders fund its risk participation in the relevant
Swing Line Loan and each Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section ‎2.04(c)(i) shall be deemed
payment in respect of such participation.
 
(iii)          If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section ‎2.04(c) by the time
specified in Section ‎2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender
 


 
65

--------------------------------------------------------------------------------

 
 
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the applicable Federal Funds Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Swing Line Lender in connection with the foregoing.  A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause ‎(iii) shall be conclusive
absent manifest error.
 
(iv)         Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section ‎2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section ‎2.04(c) is
subject to the conditions set forth in Section ‎4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.
 
(d)           Repayment of Participations.
 
(i)           At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
 
(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section ‎10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Federal Funds Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
 
(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section ‎2.04 to
 


 
66

--------------------------------------------------------------------------------

 
 
refinance such Lender’s Applicable Percentage of any Swing Line Loan, interest
in respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.
 
(f)           Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
 
2.05        Prepayments.
 
(a)           The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000, or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section ‎3.05.  Each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.
 
(b)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of
$100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
 
(c)           If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrower agrees to immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section ‎2.05(c) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Aggregate Commitments then in effect.
 


 
67

--------------------------------------------------------------------------------

 
 
(d)          If for any reason the Total Outstandings at any time exceed the
Borrowing Base then in effect, the Borrower agrees to immediately prepay Loans
and/or Cash Collateralize the L/C Obligations in accordance with
Section ‎2.14(b) hereof.
 
2.06        Termination or Reduction of Commitments.  The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (a) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five Business Days prior to the date of termination or reduction, (b) any
such partial reduction shall be in an aggregate amount of $10,000,000, or any
whole multiple of $1,000,000 in excess thereof, (c) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, (i) the Total Outstandings would
exceed the Aggregate Commitments or (ii) the Outstanding Amount of Swing Line
Loans would exceed the Swing Line Sublimit after giving effect to such proposed
reduction of the Aggregate Commitments, and (d) if, after giving effect to any
reduction of the Aggregate Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Aggregate Commitments, such
sublimit shall be automatically reduced by the amount of such excess.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments.  Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage.  All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination of the Aggregate Commitments.
 
2.07        Repayment of Loans.
 
(a)           On the Maturity Date the Borrower shall repay all Committed Loans,
all Protective Advances and all Overadvance Loans outstanding on such date.
 
(b)           The Borrower agrees to repay each Swing Line Loan on the earlier
to occur of (i) the date that is ten Business Days after such Loan is made and
(ii) the Maturity Date.
 
2.08        Interest.
 
(a)           Subject to the provisions of subsection ‎(b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
 
(b)           (i)           If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per
 


 
68

--------------------------------------------------------------------------------

 
 
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Administrative Agent or the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
 
(iii)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.09        Fees.  In addition to certain fees described in subsections ‎(h) and
‎(i) of Section ‎2.03:
 
(a)          Commitment Fee.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender (other than a Defaulting Lender) in
accordance with its Applicable Percentage, a commitment fee (the “Commitment
Fee”) equal to the Applicable Rate times the actual daily amount by which the
Aggregate Commitments exceed the sum of (i) the Outstanding Amount of Committed
Loans, (ii) the Outstanding Amount of L/C Obligations, and (iii) the Outstanding
Amount of Overadvance Loans.  The Commitment Fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in ‎Article IV is not met, and shall be due and payable
quarterly in arrears on the first Business Day of each fiscal quarter of the
Borrower, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period.  The Commitment Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
 
(b)          Other Fees.
 
(i)           The Borrower agrees to pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
 


 
69

--------------------------------------------------------------------------------

 
 
(ii)           The Borrower agrees to pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.10        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
 
(a)           All computations of interest for Base Rate Loans when the Base
Rate is determined by Bank of America’s “prime rate” shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section ‎2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
(b)           If, as a result of any restatement of or other adjustment to the
financial statements or Borrowing Base Report of the Borrower or for any other
reason, the Borrower or the Administrative Agent determines, in good faith, that
average Excess Availability (expressed as a percentage of the Borrowing Base) or
the average Utilization Ratio as calculated by the Borrower as of any applicable
date was inaccurate and that a proper calculation of average Excess Availability
(expressed as a percentage of the Borrowing Base) or the average Utilization
Ratio would have resulted in higher or lower pricing for such period, (i) the
Borrower shall promptly deliver (but in any event within ten (10) Business
Days), after the Borrower discovers such inaccuracy or the Borrower is notified
by the Administrative Agent of such inaccuracy, as the case may be, to the
Administrative Agent correct financial and Borrowing Base information for such
period, as necessary, (ii) the Administrative Agent shall determine and notify
the Borrower of the amount of interest that would have been due in respect of
any of the outstanding Obligations and the amount of the Commitment Fees and
Letter of Credit Fees, if any, during such period had the pricing been
determined based on the correct calculation of average Excess Availability
(expressed as a percentage of the Borrowing Base) or the average Utilization
Ratio, as applicable, (iii) if the pricing was lower than it would have been,
the Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period and
(iv) if the pricing was higher than it would have been, the difference between
the amount actually paid in respect of such period and that amount shall be
subtracted from the amount of the succeeding required payments by the Borrower
in respect of interest, Commitment Fees or Letter of Credit Fees, as
applicable.  This paragraph shall not limit the rights of the
 


 
70

--------------------------------------------------------------------------------

 
 
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section ‎2.03(c)(iii), ‎2.03(h) or ‎2.08(b) or under ‎Article VIII.  The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.
 
2.11        Evidence of Debt.
 
(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligations of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
 
(b)          In addition to the accounts and records referred to in
subsection ‎(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
 
2.12        Payments Generally; Administrative Agent’s Clawback.
 
(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
 


 
71

--------------------------------------------------------------------------------

 
 
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
 
(b)           (i)           Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section ‎2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the Borrower and the applicable
Lender severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Committed Loan included in such Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.
 
(ii)          Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuer,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection ‎(b) shall be conclusive, absent
manifest error.
 


 
72

--------------------------------------------------------------------------------

 
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this ‎Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in ‎Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Loans and Overadvance Loans, to fund participations
in Letters of Credit, Swing Line Loans and Protective Advances, and to make
payments pursuant to Section ‎10.04(c) are several and not joint.  The failure
of any Lender to make any Loan, to fund any such participation or to make any
payment under Section ‎10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section ‎10.04(c).
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
(f)           Payment of Other Obligations.  Loans, L/C Obligations,
Extraordinary Expenses and other amounts payable pursuant to this Agreement and
the other Loan Documents shall be paid by the Borrower as provided in this
Agreement and the other Loan Documents, and, if no payment date is specified for
such other amounts, such other amounts shall be payable within 10 days of
written demand accompanied by reasonably detailed supporting information.
 
2.13        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations, Swing Line Loans or Protective Advances held
by it resulting in such Lender receiving payment of a proportion of the
aggregate amount of such Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations, Swing Line Loans or Protective
Advances of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
 
(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or
 


 
73

--------------------------------------------------------------------------------

 
 
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section ‎2.20, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations, Swing Line Loans or
Protective Advances to any assignee or participant, other than an assignment to
the Borrower or any Restricted Subsidiary thereof (as to which the provisions of
this Section shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.14        Borrowing Base Determinations; Mandatory Prepayments of Loans.
 
(a)           Borrowing Base Determination. The Borrowing Base shall be
determined either (x) as of the last day of each month, or (y) weekly as of the
last Business Day of each week, as applicable, and at such other times as the
Administrative Agent may request, in each case by reference to the most recent
Borrowing Base Report delivered by the Borrower to the Administrative Agent
pursuant to Section ‎6.02(h).  The Borrowing Base shall be subject to review and
adjustment by the Administrative Agent in its Permitted Discretion (i) based
upon the results of periodic field exams, inventory appraisals and/or other
reports pursuant to Section ‎6.10, (ii) to reflect the Administrative Agent’s
reasonable estimate of declines in value of any Collateral, due to collections
received in the Dominion Accounts or otherwise, and (iii) to the extent the
calculation is not made in accordance with this Agreement or does not accurately
reflect the Availability Reserve.
 
(b)           Mandatory Prepayments if Total Outstandings exceed the Borrowing
Base.  Subject to Section ‎2.17, if, on any date, the Total Outstandings exceed
the Borrowing Base (an “Overadvance”), the Borrower agrees, without notice or
demand, to prepay on such date the outstanding principal amount of the Loans by
an amount equal to the applicable excess.  If on any date, after giving effect
to any mandatory prepayment made on such date pursuant to the preceding
sentence, the Outstanding Amount of all L/C Obligations exceed the Borrowing
Base, the Borrower agrees to immediately Cash Collateralize the outstanding
Letters of Credit on such date in an amount equal to the amount by which such
Outstanding Amount of the L/C Obligations exceeds the Borrowing Base.
 
(c)           Borrowing Base Determination and Mandatory Prepayments upon
Disposition of Borrowing Base Assets.  In the event of a Disposition of
Borrowing Base Assets permitted by
 


 
74

--------------------------------------------------------------------------------

 
 
Section ‎7.05(a) (other than Dispositions of Inventory in the ordinary course of
business), then at the time of receipt of such Net Cash Proceeds of such
Disposition (i) (A) if Excess Availability is less than $100,000,000 and (B) the
amount of Net Cash Proceeds of such Disposition, when added to the Net Cash
Proceeds of all other such Dispositions of Borrowing Base Assets since the date
as of which the Borrowing Base was determined in the Borrowing Base Report most
recently delivered under Section ‎6.02(h) or this Section ‎2.14(c) exceeds
$10,000,000, or (ii) (A) if Excess Availability is $100,000,000 or more and (B)
the amount of Net Cash Proceeds of such Disposition, when added to the Net Cash
Proceeds of all other such Dispositions of Borrowing Base Assets received by the
Borrower and its Restricted Subsidiaries since the date as of which the
Borrowing Base was determined in the Borrowing Base Report most recently
delivered under Section ‎6.02(h) or this Section ‎2.14(c) exceeds $30,000,000,
the Borrower shall deliver to the Administrative Agent a Borrowing Base Report
prepared taking into account such Disposition and shall make such mandatory
prepayments as may be required by Section ‎2.14(b) (and, if required by such
Section, provide Cash Collateral as therein set forth).
 
(d)           Application of Payments.  During any Cash Dominion Period, the
Administrative Agent shall apply the ledger balances in the Dominion Accounts as
of the end of a Business Day to the Obligations then outstanding at the
beginning of the next Business Day.  If, as a result of such application, a
credit balance exists, the balance shall not accrue interest in favor of the
Borrower or other Loan Party and shall be made available to the Borrower or
other Loan Party, as applicable, upon request by the Borrower or such other Loan
Party.  The Borrower and each Loan Party irrevocably waive the right to direct
the application of any payments or Collateral proceeds, and agree that the
Administrative Agent shall have the continuing, exclusive right to apply and
reapply same against the Obligations then outstanding, in such manner as the
Administrative Agent deems advisable.
 
(e)           Miscellaneous.  No corresponding reduction in the Commitments
shall be required by reason of prepayments pursuant to this Section ‎2.14.
 
2.15        Security.  All Obligations of the Borrower and the Guarantors shall
be secured in accordance with the Collateral Documents.
 
2.16        Increase in Commitments.
 
(a)           Request for Increase.  After the Closing Date, provided there
exists no Default, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Borrower may request an increase in the Aggregate
Commitments by an amount (for all such requests) not to exceed $500,000,000;
provided that the maximum aggregate number of such requests that the Borrower
may make under this Section is four.  At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond.
 
(b)          Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, the
 


 
75

--------------------------------------------------------------------------------

 
 
amount of the increase to which it agrees.  Any Lender not responding within
such time period shall be deemed to have declined to increase its Commitment.
 
(c)           Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  Subject to the approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), the Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.
 
(d)           Effective Date and Allocations.  If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”), and
the final allocation of such increase.  The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.
 
(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Secretary or Assistant Secretary of such Loan Party certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
increase, and a certificate of a Responsible Officer certifying that, before and
after giving effect to such increase, (i) the representations and warranties
contained in ‎Article V and the other Loan Documents are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section ‎2.16, the representations and warranties contained in
clauses ‎(a) and ‎(b) of Section ‎5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses ‎(a), ‎(b) and ‎(c),
respectively, of Section ‎6.01, and (ii) no Default exists.  The Borrower shall
prepay any Committed Loans and Overadvance Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section ‎3.05) to the extent necessary to keep the outstanding Committed Loans
and Overadvance Loans ratable with any revised Applicable Percentages arising
from any nonratable increase in the Commitments under this Section.
 
(f)           Conflicting Provisions.  This Section shall supersede any
provisions in Sections ‎2.13 or ‎10.01 to the contrary.
 
2.17        Overadvances.
 
(a)           Unless its authority has been revoked in writing by Required
Lenders the Administrative Agent may require Lenders to honor requests for
Overadvance Loans and to forbear from requiring the Borrower to make the
mandatory prepayments required by Section ‎2.14(b), (i) when no other Event of
Default is known to Administrative Agent, provided that (A) no Overadvance may
continue for more than 30 consecutive days and no additional Overadvance Loans
may be required for at least five consecutive days following the termination of
the preceding Overadvance, and (B) the Overadvance is not known by the
Administrative
 


 
76

--------------------------------------------------------------------------------

 
 
Agent to exceed 5.0% of the Borrowing Base; and (ii) regardless of whether an
Event of Default exists, if the Administrative Agent discovers an Overadvance
not previously known by it to exist, provided that from and after the date of
such discovery, the Overadvance (A) shall not be increased by more than an
amount equal to 2.5% of the Borrowing Base, and (B) does not continue for more
than 30 consecutive days; provided, however, that without the consent of the
Required Lenders, the aggregate amount of the Overadvance permitted under this
Section ‎2.17 at any time shall not exceed an amount that is equal to 5.0% of
the Borrowing Base.
 
(b)           Overadvance Loans shall be made by the Lenders in accordance with
each Lender’s Applicable Percentage.
 
(c)           In no event shall Overadvance Loans be required that would cause
the Total Outstandings to exceed the Aggregate Commitments.  Any funding of an
Overadvance Loan or sufferance of an Overadvance shall not constitute a waiver
by the Administrative Agent or the Lenders of the Event of Default caused
thereby.
 
(d)           Overadvance Loans shall accrue interest at the Base Rate plus the
Applicable Rate applicable to Base Rate Loans, and may not be converted into
Eurodollar Rate Loans.  Overadvance Loans shall be payable on demand.
 
(e)           In no event shall the Borrower or other Loan Party be deemed a
beneficiary of this Section ‎2.17 nor authorized to enforce any of its terms.
 
2.18        Protective Advances.
 
(a)           The Administrative Agent shall be authorized, in its discretion,
at any time that any one or more of the conditions in Section ‎4.02 are not
satisfied, to make Base Rate Loans (“Protective Advances”) (i) up to an
aggregate principal amount, when taken together with the aggregate principal
amount of Overadvance Loans then outstanding, not to exceed 7.5% of the
Borrowing Base, if the Administrative Agent deems such Loans necessary or
desirable to preserve or protect Collateral, or to enhance the collectability or
repayment of Obligations or (ii) to pay any other amounts chargeable to the Loan
Parties under any Loan Documents, including costs, fees and expenses, when the
same shall become due; provided that after giving effect to any Protective
Advance, the Total Outstandings shall not exceed the Aggregate
Commitments.  Each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Administrative Agent risk
participations in each Protective Advance in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Protective Advance,
and each Lender shall transfer the amount of its risk participation to the
Administrative Agent, in immediately available funds, within one Business Day
after the Administrative Agent’s request therefor.  Required Lenders may at any
time revoke the Administrative Agent’s authority to make further Protective
Advances by written notice to the Administrative Agent.  Absent such revocation,
the Administrative Agent’s determination that funding of a Protective Advance is
appropriate shall be conclusive.
 


 
77

--------------------------------------------------------------------------------

 
 
(b)           Protective Advances shall accrue interest at the Base Rate plus
the Applicable Rate that is applicable to Base Rate Loans and are not eligible
to convert into Eurodollar Rate Loans.  Protective Advances shall be payable on
demand.
 
2.19        Settlement.  To facilitate administration of the Loans, the Lenders
and the Administrative Agent agree (which agreement is solely among them, and
not for the benefit of or enforceable by the Borrower) that settlement among
them with respect to Swing Line Loans, Protective Advances and other Loans may
take place on a date determined from time to time by the Administrative Agent,
which shall occur at least weekly.  On each settlement date, settlement shall be
made with each Lender in accordance with the Settlement Report delivered by the
Administrative Agent to the Lenders.  Between settlement dates, the
Administrative Agent may in its discretion apply payments on Loans to Swing Line
Loans or Protective Advances, regardless of any designation by Borrower or any
provision herein to the contrary.  Each Lender’s obligation to make settlements
with the Administrative Agent is absolute and unconditional, without offset,
counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section ‎4.02 are
satisfied.  If, due to an Insolvency Proceeding with respect to a Borrower or
otherwise, any Swing Line Loan or Protective Advance may not be settled among
Lenders hereunder, then each Lender shall be deemed to have purchased from the
Administrative Agent a risk participation in each unpaid Swing Line Loan and in
each unpaid Protective Advance in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of each such Swing Line Loan and
each such Protective Advance and shall transfer the amount of such participation
to the Administrative Agent, in immediately available funds, within one Business
Day after the Administrative Agent’s request therefore.  The provisions of this
Section ‎2.19 shall not limit the rights of the Swing Line Lender or the
obligations of the Lenders or the Borrower under Section ‎2.04.
 
2.20        Cash Collateral.
 
(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date (or the Termination Date, if earlier), any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.  At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the L/C Issuer or the Swing Line Lender, the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section ‎2.21(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).  If the Borrower fails to provide Cash Collateral in the amount and at
the times as required by this Agreement, the Lenders may (and shall upon
direction of the Administrative Agent) advance, as Base Rate Committed Loans,
the amount of the Cash Collateral required (whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section ‎4.02 are
satisfied).
 


 
78

--------------------------------------------------------------------------------

 
 
(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuer and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section ‎2.20(c).  If at any time the Administrative Agent
determines in good faith that Cash Collateral is subject to any right or claim
of any Person other than the Administrative Agent as herein provided, or that
the total amount of such Cash Collateral is less than the applicable Fronting
Exposure and other obligations secured thereby, the Borrower or the relevant
Defaulting Lender will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.
 
(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section ‎2.20 or
Sections ‎2.03, ‎2.04, ‎2.05, ‎2.21 or ‎8.02 in respect of Letters of Credit,
Swing Line Loans or Protective Advances shall be held and applied to the
satisfaction of the specific L/C Obligations, Swing Line Loans, Protective
Advances, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.
 
(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section ‎10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section ‎2.20
may be otherwise applied in accordance with Section ‎8.03), and (y) the Person
providing Cash Collateral and the Administrative Agent, L/C Issuer or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.
 
2.21        Defaulting Lenders.
 
(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 


 
79

--------------------------------------------------------------------------------

 
 
(i)           Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section ‎10.01.
 
(ii)          Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of a
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
‎Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section ‎10.08),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan, Letter of Credit or Protective
Advance; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
then owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or Swing Line Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts then owing
to the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Advances in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Advances
were made at a time when the conditions set forth in Section ‎4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Advances owed to, all Lenders that are not Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Advances owed to, that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section ‎2.21(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
 
(iii)         Certain Fees.  Each Defaulting Lender (x) shall not be entitled to
receive any Commitment Fee pursuant to Section ‎2.09(a) for any period during
which such
 


 
80

--------------------------------------------------------------------------------

 
 
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender), and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section ‎2.03(h).
 
(iv)         Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit, Swing Line Loans
or Protective Advances pursuant to Sections ‎2.03, ‎2.04 and ‎2.18, the
“Applicable Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Commitment of that Defaulting Lender; provided that, (i)
each such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Default or Event of Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit, Swing Line Loans and
Protective Advances shall not exceed the positive difference, if any, of (1) the
Commitment of that non-Defaulting Lender minus (2) the aggregate Total
Outstandings of that non-Defaulting Lender.
 
(b)          Defaulting Lender Cure.  If the Borrower, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and Overadvance
Loans and funded and unfunded participations in Letters of Credit, Swing Line
Loans and Protective Advances to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to
Section ‎2.21(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01        Taxes.
 
(a)           Payments Free of Taxes; Obligation to Withhold; Tax Payment.  All
payments of Obligations by Loan Parties shall be made without deduction or
withholding for any Taxes, except as required by applicable Law.  If applicable
Law (as determined by the Administrative Agent in its discretion) requires the
deduction or withholding of any Tax from any such payment
 


 
81

--------------------------------------------------------------------------------

 
 
by the Administrative Agent or a Loan Party, then the Administrative Agent or
such Loan Party shall be entitled to make such deduction or withholding based on
information and documentation provided pursuant to Section ‎3.01(f).   If the
Administrative Agent or any Loan Party is required by the Code to withhold or
deduct Taxes, including backup withholding and withholding taxes, from any
payment, then (i) the Administrative Agent or such Loan Party, as applicable,
shall pay the full amount that it determines is to be withheld or deducted to
the relevant Governmental Authority pursuant to the Code, and (ii) to the extent
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that the
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been  made.  If the Administrative Agent or any Loan
Party is required by any applicable Law other than the Code to withhold or
deduct Taxes from any payment, then (A) the Administrative Agent or such Loan
Party, as applicable, to the extent required by applicable Law, shall timely pay
the full amount to be withheld or deducted to the relevant Governmental
Authority, and (B) to the extent the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that the Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
 
(b)           Payment of Other Taxes.  Without limiting the foregoing, the
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable Law, or at the Administrative Agent's option, timely reimburse
the Administrative Agent for payment of, any Other Taxes.
 
(c)           Tax Indemnification.  The Borrower shall indemnify and hold
harmless each Recipient against any Indemnified Taxes (including those imposed
or asserted on or attributable to amounts payable under this Section) payable or
paid by a Recipient or required to be withheld or deducted from a payment to a
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  The
Borrower shall indemnify and hold harmless the Administrative Agent against any
amount that a Lender or the L/C Issuer fails for any reason to pay indefeasibly
to the Administrative Agent as required pursuant to Section ‎3.01‎(d). The
Borrower shall make payment within 10 days after demand for any amount or
liability payable under this Section ‎3.01.  A certificate as to the amount of
such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of any Recipient, shall be conclusive absent
manifest error.
 
(d)           Indemnification by the Lenders and L/C Issuers.  Each Lender and
L/C Issuer shall indemnify and hold harmless, on a several basis, (i) the
Administrative Agent for and against any Indemnified Taxes attributable to such
Lender or L/C Issuer (but only to the extent the Borrower has not already paid
or reimbursed the Administrative Agent therefor and without limiting the
Borrower’s obligation to do so), (ii) the Administrative Agent and the Loan
Parties, as applicable, for and against any Taxes attributable to such Lender's
failure to maintain a Participant Register, and (iii) the Administrative Agent
and the Loan Parties, as applicable,
 


 
82

--------------------------------------------------------------------------------

 
 
against any Excluded Taxes attributable to such Lender or L/C Issuer, in each
case, that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Obligations, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  Each Lender
and L/C Issuer shall make payment within 10 days after demand for any amount or
liability payable under this Section ‎3.01‎(d).  A certificate as to the amount
of such payment or liability delivered to any Lender or L/C Issuer by the
Administrative Agent shall be conclusive absent manifest error.
 
(e)           Evidence of Payments.  If the Administrative Agent or a Loan Party
pays any Taxes pursuant to this Section ‎3.01, then upon request, the
Administrative Agent shall deliver to the Borrower or the Borrower shall deliver
to the Administrative Agent, respectively, a copy of a receipt issued by the
appropriate Governmental Authority evidencing the payment, a copy of any return
required by applicable Law to report the payment, or other evidence of payment
reasonably satisfactory to the Administrative Agent or the Borrower, as
applicable.
 
(f)           Status of Lenders.  Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments of Obligations
shall deliver to the Borrower and the Administrative Agent properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without or at a
reduced rate of withholding.  In addition, any Lender, if reasonably requested
by Borrower or Administrative Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent to enable them to determine whether such Lender is subject
to backup withholding or information reporting requirements.  Notwithstanding
the foregoing, such documentation (other than documentation described in clauses
(i), (ii) and (iv) below) shall not be required if a Lender reasonably believes
delivery of the documentation would subject it to any material unreimbursed cost
or expense or would materially prejudice its legal or commercial position.
 
Without limiting the foregoing, if the Borrower is a U.S. Person:
 
(i)           Any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
the Borrower or the Administrative Agent), executed originals of IRS Form W-9,
certifying that such Lender is exempt from U.S. federal backup withholding Tax;
 
(ii)          Any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender hereunder (and from time to time thereafter
upon reasonable request of the Borrower or the Administrative Agent), whichever
of the following is applicable;
 
(A)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party, (x) with respect to payments
of
 


 
83

--------------------------------------------------------------------------------

 
 
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from or reduction of
U.S. federal withholding Tax pursuant to the "interest" article of such tax
treaty, and (y) with respect to other payments under the Loan Documents, IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from
or reduction of U.S. federal withholding Tax pursuant to the "business profits"
or "other income" article of such tax treaty;
 
(B)           executed originals of IRS Form W-8ECI;
 
(C)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate in form satisfactory to the Administrative Agent to the effect that
such Foreign Lender is not a "bank" within the meaning of Section 881(c)(3)(A)
of the Code, a "10 percent shareholder" of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a "controlled foreign corporation"
described in Section 881(c)(3)(C) of the Code ("U.S. Tax Compliance
Certificate"), and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or
 
(D)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate in
form satisfactory to Administrative Agent, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;
 
(iii)           any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender hereunder (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(iv)           if payment of an Obligation to a Lender would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code), such Lender shall deliver to the
Borrower and the
 


 
84

--------------------------------------------------------------------------------

 
 
Administrative Agent at the time(s) prescribed by Law and otherwise as
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including Section 1471(b)(3)(C)(i)
of the Code) and such additional documentation reasonably requested by the
Borrower or the Administrative Agent as may be necessary for them to comply with
their obligations under FATCA and to determine that such Lender has complied
with its obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (iv), "FATCA"
shall include any amendments made to FATCA after the date hereof.
 
If any form or certification previously delivered by a Lender pursuant to this
Section expires or becomes obsolete or inaccurate in any respect, such Lender
shall promptly update the form or certification or notify the Borrower and the
Administrative Agent in writing of its inability to do so.
 
(g)           Treatment of Certain Refunds.  Unless required by applicable Law,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or L/C Issuer, nor have any obligation to
pay to any Lender or L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of a Lender or L/C Issuer.  If a Recipient determines
in its discretion that it has received a refund of any Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section ‎3.01, it shall pay the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower agrees, upon request by the Recipient, to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient if the Recipient is
required to repay such refund to the Governmental Authority.  Notwithstanding
anything herein to the contrary, no Recipient shall be required to pay any
amount to the Borrower if such payment would place the Recipient in a less
favorable net after-Tax position than it would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  In no event shall the
Administrative Agent or any Recipient be required to make its tax returns (or
any other information relating to its taxes that it deems confidential)
available to any Loan Party or other Person.
 
(h)           FATCA.  For purposes of determining withholding Taxes under FATCA,
from and after the Closing Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).
 


 
85

--------------------------------------------------------------------------------

 
 
(i)           Survival.  Each party's obligations under Section ‎3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by or replacement of a Lender or L/C Issuer, the
termination of the Commitments, and the repayment, satisfaction, discharge or
full payment of any Obligations.
 
3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case, until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower, agree, upon demand from such Lender (with a
copy to the Administrative Agent), to prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal  for
such Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
 
3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will
 


 
86

--------------------------------------------------------------------------------

 
 
promptly so notify the Borrower and each Lender.  Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
 
3.04        Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a)          Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;
 
(ii)          subject any Recipient to any Taxes (other than (i) Indemnified
Taxes, (ii) Taxes described in clauses (b), (c) or (d) of the definition of
Excluded Taxes, and (iii) Connection Income Taxes) with respect to any Loan,
Commitment, Letter of Credit or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 
(iii)         impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining (A) in the case of the foregoing clauses (i) and (iii), any
Eurodollar Rate Loan or any Base Rate Loan determined by reference to LIBOR and
(B) in the case of the foregoing clause (ii), any Loan, or of maintaining its
obligation to make any such Loan, or to increase the cost to such Lender, the
L/C Issuer or such other Recipient of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender, the L/C Issuer or other Recipient hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender,
the L/C Issuer or other Recipient, the Borrower will pay to such Lender, the L/C
Issuer or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender, the L/C Issuer or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements or
 


 
87

--------------------------------------------------------------------------------

 
 
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Borrower will to pay to such Lender or the L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection ‎(a) or ‎(b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error.  The Borrower agrees to pay
such Lender or the L/C Issuer, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.
 
(d)          Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
(e)           Reserves on Eurodollar Rate Loans.  The Borrower agrees to pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.
 
3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower agrees to promptly
compensate such
 


 
88

--------------------------------------------------------------------------------

 
 
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
 
(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section ‎10.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower agrees to also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section ‎3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
3.06        Mitigation Obligations; Replacement of Lenders.
 
(a)          Designation of a Different Lending Office.  If any Lender requests
compensation under Section ‎3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section ‎3.01, or if any
Lender gives a notice pursuant to Section ‎3.02, then, at the request of the
Borrower, such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections ‎3.01 or
‎3.04, as the case may be, in the future, or eliminate the need for the notice
pursuant to Section ‎3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)          Replacement of Lenders.  If any Lender requests compensation under
Section ‎3.04, or if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section ‎3.01, the Borrower may replace such Lender in accordance with
Section ‎10.13.
 


 
89

--------------------------------------------------------------------------------

 
 
3.07        Survival.  All of the Borrower’s obligations under this ‎Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
 
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01        Conditions to Initial Credit Extension.  The effectiveness of this
Agreement, and the obligation of the L/C Issuer and each Lender to make its
initial Credit Extension hereunder, are subject to satisfaction of the following
conditions precedent:
 
(a)           The Administrative Agent’s and each Lender’s receipt of the
following, each of which shall be originals or telecopies or pdf or similar
electronic copies (followed promptly by originals) unless otherwise specified,
and in the case of documents delivered by the Borrower, each properly executed
by a Responsible Officer of the Borrower, each dated the Closing Date (or, in
the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:
 
(i)           executed counterparts of this Agreement;
 
(ii)           a Note executed by the Borrower in favor of each Lender
requesting a Note at least one Business Day prior to the Closing Date;
 
(iii)         the Collateral Documents and any restatements or reaffirmations
thereof, executed by the Loan Parties party thereto, which, among other things,
reaffirm first priority Liens in the Collateral owned by the Loan Parties,
together with:
 
(A)         such Lien searches as the Administrative Agent shall have requested,
and such termination statements or other documents as may be necessary to
confirm that the Collateral is subject to no Liens in favor of any Persons
(other than the Liens securing the Obligations and the Liens permitted by
Section ‎7.01); and
 
(B)         evidence that all other actions necessary or, in the opinion of the
Administrative Agent or the Lenders, desirable to perfect and protect such Liens
and the Administrative Agent’s ability to preserve and protect its interests in
and access to the Collateral, have been taken;
 
(iv)         such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers, secretary,
assistant secretary or manager of each Loan Party as the Administrative Agent
may require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is party;
 


 
90

--------------------------------------------------------------------------------

 


 
(v)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed
and in good standing in the jurisdiction of its formation;
 
(vi)         a reasonably satisfactory opinion of Davis Polk & Wardwell, LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender;
 
(vii)        a Borrowing Base Report (calculated as of August 31, 2014 and which
may be reported utilizing the Borrowing Base as defined in the Existing
Revolving Credit Agreement) demonstrating that, after giving effect to any
Credit Extensions made on the Closing Date, and the payment by the Borrower of
all fees and expenses incurred in connection herewith, Excess Availability shall
not be less than $150,000,000;
 
(viii)       a certificate of a Responsible Officer of the Borrower as to the
matters set forth below in this clause ‎(viii):
 
(A)         attaching the unaudited consolidated balance sheet of the Borrower
and its Restricted Subsidiaries as of August 31, 2014, and the related
consolidated statements of income or operations for such month and the related
consolidated statements of income or operations and cash flows for the portion
of the Borrower’s fiscal year then ended, and certifying that such statements
(1) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and (2)
fairly present the financial condition of the Borrower and its Restricted
Subsidiaries, as of the date thereof and their results of operations for the
periods covered thereby, subject to the absence of footnotes and to normal
year-end audit adjustments;
 
(B)          certifying that, after giving effect to any Credit Extensions made
on the Closing Date, the representations and warranties of the Borrower and the
other Loan Parties contained in ‎Article V or in any other Loan Document are
true and correct as of the Closing Date except as disclosed in such certificate
and except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they were true and correct as of such
earlier date;
 
(C)          certifying that, after giving effect to any Credit Extensions made
on the Closing Date, no Default or Event of Default shall exist;
 
(D)          certifying that there shall not have occurred since
December 31, 2013 any event or condition that has had or could be reasonably
expected, either individually or in the aggregate, to have a Material Adverse
Effect; and
 
(E)          certifying that the Loan Parties, on a consolidated basis, are
Solvent;
 


 
91

--------------------------------------------------------------------------------

 
 
(b)          the Administrative Agent’s receipt of satisfactory policies or
certificates of insurance for the insurance carried by the Borrower and its
Restricted Subsidiaries, all in compliance with the Loan Documents;
 
(c)          the Closing Date shall have occurred on or before October 31, 2014;
 
(d)          any fees and expenses of the Arrangers, the Administrative Agent
and the Lenders required to be paid on or before the Closing Date and invoiced
at least one Business Day prior to the Closing Date shall have been paid; and
 
(e)          all fees, charges and disbursements of counsel to the
Administrative Agent, including any local counsel,  to the extent invoiced at
least one Business Day  prior to or on the Closing Date, shall have been paid.
 
Without limiting the generality of the provisions of the last paragraph of
Section ‎9.03, for purposes of determining compliance with the conditions
specified in this Section ‎4.01, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted, or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.
 
Upon satisfaction of all the conditions specified in Section ‎4.01 as of the
Closing Date, (i) the Existing Revolving Credit Agreement will be amended and
restated by this Agreement (with the Existing Letters of Credit and any
outstanding loans thereunder being renewed and continued), (ii) all Liens
securing obligations under the Existing Revolving Credit Agreement shall be
automatically continued and (iii) each Lender agrees that its commitment under
the Existing Revolving Credit Agreement shall be reallocated among the Lenders
such that the Commitments of the Lenders under this Agreement are as set forth
on Schedule 2.01 hereto and the Administrative Agent may make such adjustments
as it deems necessary in order to effectuate such reallocation among the
Lenders.
 
4.02        Conditions to all Credit Extensions.  The obligation of each Lender
and the L/C Issuer to honor any Request for Credit Extension (other than a Loan
Notice requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
 
(a)           The representations and warranties of the Borrower and each other
Loan Party contained in ‎Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, before and after giving effect to such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section ‎4.02, the representations
and warranties contained in Section ‎5.05(a)
 


 
92

--------------------------------------------------------------------------------

 
 
shall be deemed to refer to the most recent statements furnished pursuant to
Sections ‎6.01(a)(i), 6.01(a)(ii), ‎6.01(b) and ‎6.01(c), respectively.
 
(b)          No Default shall exist or would result from such proposed Credit
Extension, or from the application of the proceeds thereof.
 
(c)           Both before and after giving effect to such Credit Extension,
Total Outstandings shall not exceed the Borrowing Base then in effect.
 
(d)          The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender, shall have received a Request for Credit Extension in
accordance with the requirements hereof.
 
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Committed Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections ‎4.02(a), ‎(b), and ‎(c) have
been satisfied on and as of the date of the applicable Credit Extension.
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
5.01        Existence, Qualification and Power; Compliance with Laws.  Each Loan
Party and each Restricted Subsidiary thereof (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and licensed and in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license, and (d) is in compliance with
all Laws; except in each case referred to in clause (b)(i), (c) or (d), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
 
5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of such
Person’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is party or
affecting such Person, or the properties of such Person or any of its Restricted
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.  Each Loan Party and each Restricted Subsidiary
 


 
93

--------------------------------------------------------------------------------

 
 
thereof is in compliance with all Contractual Obligations referred to in
clause (b)(i), except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
5.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization or other action by, or notice to or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
 
5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, the legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.
 
5.05        Financial Statements; No Material Adverse Effect.
 
(a)           (i) The Audited Financial Statements, the audited consolidated
balance sheet of the Borrower and its Subsidiaries most recently delivered
pursuant to Section 6.01(a)(i), the unaudited consolidated balance sheet of the
Borrower and its Restricted Subsidiaries most recently delivered pursuant to
Section 6.01(a)(ii) and, in each case, the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal year
ended on the date thereof, (ii) the unaudited consolidated balance sheet of the
Borrower and its Restricted Subsidiaries most recently delivered pursuant to
Section ‎6.01(b), and the related consolidated statements of income or
operations for the fiscal quarter ended on the date thereof and the related
consolidated statements of income or operations and cash flows for the portion
of the Borrower’s fiscal year then ended (the “Unaudited Quarterly Financial
Statements”) and (iii) the unaudited consolidated balance sheet of the Borrower
and its Restricted Subsidiaries most recently delivered pursuant to Section
‎6.01(c), and the related consolidated statements of income or operations for
the month ended on the date thereof and the related consolidated statements of
income or operations and cash flows for the portion of the Borrower’s fiscal
year then ended (the “Unaudited Monthly Financial Statements”), (A) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (B) fairly
present the financial condition of the Borrower and its Restricted Subsidiaries
or Subsidiaries, as applicable, as of the date thereof and their results of
operations for the periods covered thereby, subject, in the case of clauses (A)
and (B) with respect to the Unaudited Quarterly Financial Statements and the
Unaudited Monthly Financial Statements, to the absence of footnotes and to
normal year-end audit adjustments.
 
(b)          Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
 
5.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or
 


 
94

--------------------------------------------------------------------------------

 
 
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Restricted Subsidiaries or
against any of their properties or revenues (a) except as disclosed on
Schedule ‎5.06, that purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) that
either individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect.
 
5.07        No Default.  No Default exists or would be reasonably expected to
result from the incurring of any Obligations by the Borrower or from the grant
or perfection of the Liens of the Administrative Agent and the Lenders on the
Collateral.  Neither the Borrower nor any of its Restricted Subsidiaries is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
5.08        Ownership of Property; Liens.  The Borrower and each Restricted
Subsidiary has good record and indefeasible title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of the Borrower and its Restricted Subsidiaries is
subject to no Liens, other than Liens permitted by Section ‎7.01.
 
5.09        Environmental Compliance.  The Borrower and its Restricted
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof, the Borrower has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
5.10        Insurance.  The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Restricted Subsidiary operates.
 
5.11        Taxes.  The Borrower and its Restricted Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.  There is no
proposed tax assessment against the Borrower or any Restricted Subsidiary that
would, if made, have a Material Adverse Effect.  Neither any Loan Party nor any
Restricted Subsidiary thereof is party to any tax sharing agreement.
 


 
95

--------------------------------------------------------------------------------

 
 
5.12        ERISA Compliance.
 
(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Pension Plan that is intended to be a qualified plan under section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service.  To the best knowledge of the
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.
 
(b)           There are no pending or, to the best knowledge of the Borrower or
any ERISA Affiliate, threatened claims, actions or  lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
 
(c)           Except as would not reasonably be likely to result in a Material
Adverse Effect, (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) the Borrower and each ERISA Affiliate have met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) neither the Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (iv) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (v) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and to the knowledge of the Borrower and any ERISA Affiliate,
no event or circumstance has occurred or exists that could reasonably be
expected to cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any Pension Plan.
 
5.13        Subsidiaries; Equity Interests.  As of the Closing Date, the
Borrower has no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule ‎5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party or Subsidiary in the amounts specified on Part (a) of
Schedule ‎5.13.  As of the Closing Date, the Borrower has no equity investments
in any other Person other than those specifically disclosed in Part (b) of
Schedule ‎5.13.
 
5.14        Margin Regulations; Investment Company Act; Commodity Exchange Act.
 
(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin
stock.  Following the application of the proceeds of each Borrowing, Swing
 


 
96

--------------------------------------------------------------------------------

 
 
Line Borrowing or drawing under each Letter of Credit, not more than 25% of the
value of the assets (either of the Borrower only or of the Borrower and its
Restricted Subsidiaries on a consolidated basis) subject to the provisions of
Section ‎7.01 or Section ‎7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section ‎8.01(e)
will be margin stock.
 
(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
 
(c)           The Borrower is a Qualified ECP Guarantor.
 
5.15        Disclosure.  The Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
 
5.16        Compliance with Laws.  Each of the Borrower and its Restricted
Subsidiaries is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
5.17        Intellectual Property; Licenses, etc.  The Borrower and its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other Person.  To the best knowledge of the Borrower, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower or
any Restricted Subsidiary infringes upon any rights held by any other
Person.  No claim or litigation regarding any of the foregoing is
 


 
97

--------------------------------------------------------------------------------

 
 
pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
5.18        Solvency.  The Loan Parties, on a consolidated basis, are Solvent.
 
5.19        Collateral Documents.
 
(a)           The provisions of each of the Collateral Documents are effective
to create in favor of the Administrative Agent, for the benefit of the Lender
Secured Parties, a legal, valid and enforceable first priority security interest
in all right, title and interest of the Loan Parties in the Collateral described
therein.  Financing statements have been filed in the offices in all of the
jurisdictions listed in the schedules to each Security Agreement executed by a
Loan Party.
 
(b)           All representations and warranties of the Loan Parties contained
in the Collateral Documents are true and correct in all material respects.
 
5.20        Common Enterprise.  The operations of the Borrower and its
Restricted Subsidiaries require financing on a basis such that the credit
supplied can be made available from time to time to the Borrower and various of
its Restricted Subsidiaries, as required for the continued successful operation
of the Borrower and its Restricted Subsidiaries as a whole.  The Borrower has
requested the Lenders to make credit available hereunder primarily for the
purposes set forth in Section ‎6.11 and generally for the purposes of financing
the operations of the Borrower and its Restricted Subsidiaries.  The Borrower
and each of its Restricted Subsidiaries expect to derive benefit (and the Board
of Directors or other similar governing body of the Borrower and each of its
Restricted Subsidiaries has determined that such Restricted Subsidiary may
reasonably be expected to derive benefit), directly or indirectly, from a
portion of the credit extended by the Lenders hereunder, both in its separate
capacity and as a member of the group of companies, since the successful
operation and condition of the Borrower and each of its Restricted Subsidiaries
are enhanced by the continued successful performance of the functions of the
group as a whole.  The Borrower acknowledges that, but for the agreement by each
of the Guarantors to execute and deliver the Guaranty, the Administrative Agent
and the Lenders would not have made available the credit facilities established
hereby on the terms set forth herein.
 
5.21        Sanctions. No Loan Party, Subsidiary or, to the knowledge of any
Loan Party, any director, officer, employee, agent, affiliate or representative
thereof, is or is owned or controlled by any individual or entity that is the
subject of or target of any Sanction or is located, organized or resident in a
Designated Jurisdiction.
 
5.22        Anti-Corruption Laws.  The Borrower and its Subsidiaries have
conducted their business in accordance with Anti-Corruption Laws in all material
respects and have instituted and maintained policies and procedures reasonably
designed to promote and achieve compliance with such Anti-Corruption Laws.
 


 
98

--------------------------------------------------------------------------------

 
 
ARTICLE VI.
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:
 
6.01        Financial Statements.  The Borrower shall deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:
 
(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower,
 
(i)           a consolidated balance sheet of the Borrower and its Subsidiaries
as of the end of such fiscal year, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit,
 
(ii)           if an MLP existed during such fiscal year, a consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as of the end of such
fiscal year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be certified by a Responsible Officer of the Borrower as fairly
presenting the financial condition, results of operations and cash flows of the
Borrower and its Restricted Subsidiaries in accordance with GAAP, subject only
to the absence of footnotes, and
 
(b)          as soon as available, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower,
a consolidated balance sheet of the Borrower and its Restricted Subsidiaries as
of the end of such fiscal quarter, and the related consolidated statement of
income or operations for such fiscal quarter and the related consolidated
statements of income or operations and cash flows for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year for such statement of income or operations, the corresponding portion of
the previous fiscal year for such statements of income or operations and cash
flows and the balance sheet as at the end of the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be certified by a Responsible Officer of the Borrower as fairly
presenting the financial condition,
 


 
99

--------------------------------------------------------------------------------

 
 
results of operations and cash flows of the Borrower and its Restricted
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes,
 
(c)           within 30 days after the end of each month during which a Monthly
Reporting Period was in effect as of the last day of such month (other than any
such month that is the last month of the first three quarters of any fiscal year
(but within 60 days after the last month in each fiscal year if a Monthly
Reporting Period was in effect as of the last day of such month)), if requested
by the Administrative Agent no later than five days after the last day of such
month, a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as of the end of such month, and the related consolidated statement
of income or operations for such month and the related consolidated statements
of income or operations and cash flows for the portion of the Borrower’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding month of the previous fiscal year for such statement of income
or operations, the corresponding portion of the previous fiscal year for such
statements of income or operations and cash flows and the balance sheet as at
the end of the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations and cash flows of the Borrower and its
Restricted Subsidiaries, in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.
 
As to any information contained in materials furnished pursuant to Section
6.02(e), the Borrower shall not be separately required to furnish such
information under clause (a), (b) or (c) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a), (b) or (c) above at the times specified
therein.
 
6.02        Certificates; Other Information.  The Borrower shall deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:
 
(a)           concurrently with the delivery of the financial statements
referred to in Section ‎6.01(a)(i), a certificate of its independent certified
public accountants certifying such financial statements;
 
(b)           concurrently with the delivery of the financial statements
referred to in Sections ‎6.01(a), ‎(b) and, if applicable, ‎(c), a duly
completed Compliance Certificate signed by a Responsible Officer of the
Borrower;
 
(c)           within 30 days after the end of each fiscal year, an annual
business plan and budget of the Borrower and its Restricted Subsidiaries
containing, among other things, projections of the Borrower’s and its Restricted
Subsidiaries’ consolidated results of operations, cash flow and Excess
Availability for the next fiscal year, in each case presented on an quarterly
basis and in form, scope and detail substantially similar to the annual business
plan and budget delivered to the Borrower’s board of directors (with the
exception that the materials delivered under this Section ‎6.02(c) shall be
presented on a quarterly basis);
 


 
100

--------------------------------------------------------------------------------

 
 
(d)          promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors or audit committee of the
board of directors (or comparable board or committee) of any Loan Party by
independent accountants in connection with the accounts or books of such Loan
Party, or any audit of any of them;
 
(e)          promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders, partners or members of the Borrower or public investors in any
MLP, and copies of all annual, regular, periodic and special reports and
registration statements which any Loan Party or any MLP may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto;
 
(f)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Restricted Subsidiary thereof pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section ‎6.01 or any other clause of this Section ‎6.02;
 
(g)          promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Restricted Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Restricted Subsidiary thereof;
 
(h)          a Borrowing Base Report certified by a Responsible Officer of the
Borrower as fairly presenting the Borrowing Base as of the applicable dates set
forth in clauses ‎(A) and ‎(B) below and at such other times as the
Administrative Agent may reasonably request, together with a certificate from a
Responsible Officer of the Borrower substantially in the form of Exhibit E-2 (or
such other form as shall be acceptable to the Administrative Agent) as to
certain matters relating to rent, storage, transportation and other charges, and
if requested by the Administrative Agent or any Lender, (i) a listing and aging
of Eligible Accounts Receivable, Eligible Credit Card Receivables, Eligible
Investment Grade Receivables and Eligible L/C Backed Receivables by
counterparty, and (ii) a schedule of inventory volumes and market values (except
in the case of Eligible Lubricants Inventory and Eligible Retail Inventory,
calculated in accordance with Schedule ‎1.01A Methods):
 
(A)         Monthly Reporting. The Borrower shall deliver a Borrowing Base
Report within twelve (12) Business Days following the last day of each month
(other than for each month ending December 31) unless clause (B) below applies.
For each month ending December 31, (1) in the event that the sum of Excess
Availability and Unrestricted Cash is less than or equal to $750,000,000 on such
December 31 (with Excess Availability being based on the most recent Borrowing
Base Report delivered prior to such date), the Borrower shall deliver a
Borrowing Base Report within fifteen (15) Business Days following the last day
of such
 


 
101

--------------------------------------------------------------------------------

 
 
month, or (2) in the event that the sum of Excess Availability and Unrestricted
Cash exceeds $750,000,000 on such December 31 (with Excess Availability being
based on the most recent Borrowing Base Report delivered prior to such date),
the Borrower shall deliver a Borrowing Base Report within twenty (20) Business
Days following the last day of such month but in any event no later than the
last Business Day of the immediately following January (in each case unless
clause (B) below applies).  Each such monthly Borrowing Base Report shall be
prepared as of the last day of each calendar month; and
 
(B)          Weekly Reporting.  If Excess Availability is less than (1) twenty
percent (20%) of the Borrowing Base for a period of three consecutive Business
Days (the third such Business Day being herein referred to as the “Third
Consecutive Day”) or (2) fifteen percent (15%) of the Borrowing Base at any time
(the first such day being herein referred to as the “First 15% Day”), then the
Borrower shall be required to deliver Borrowing Base Reports weekly.  The first
such Borrowing Base Report  required to be delivered pursuant to this clause (B)
shall be prepared as of the Friday preceding such Third Consecutive Day or the
First 15% Day, as applicable, and shall be delivered not later than the fourth
(4th) Business Day following such Third Consecutive Day or the First 15% Day, as
applicable, and the next Borrowing Base Report shall be prepared as of the next
Friday that occurs thereafter and shall be delivered not later than the fourth
(4th) Business Day after such Friday.  The Borrower shall continue to deliver
weekly Borrowing Base Reports thereafter (each such Borrowing Base Report shall
cover a one-week period ending on a Friday and shall be delivered not later than
fourth (4th) Business Days thereafter), until Excess Availability is equal to or
greater than twenty percent (20%) of the Borrowing Base for 30 consecutive days;
 
provided that if any day on which a Borrowing Base Report is required to be
delivered is not a Business Day, then the Borrowing Base Report otherwise
required to be delivered on such day shall instead be delivered on the next
succeeding Business Day;
 
(i)           so long as there shall be any Indebtedness outstanding under the
Senior Notes Indenture or the Term Loan Credit Agreement, notice of the entry by
the Borrower or any of its Restricted Subsidiaries into a Credit Facility (for
purposes of this clause (i), Restricted Subsidiaries and Credit Facility shall
be as defined in the Senior Notes Indenture and the Term Loan Credit Agreement,
as applicable, in each case as in effect from time to time) in reliance on
Section 4.09(b)(i) of the Senior Notes Indenture or Section 7.03(c) of the Term
Loan Credit Agreement (or a successor provision in any replacement agreement),
which notice shall specify the amount of Indebtedness incurred thereunder;
 
(j)           notice of the entry by the Borrower or any of its Restricted
Subsidiaries into any Lender Swap Contract (promptly after the Borrower enters
into any such Lender Swap Contract), specifying the identity of the Lender Swap
Provider, the notional amount, the nature of the
 


 
102

--------------------------------------------------------------------------------

 
 
Lender Swap Contract and such other information as the Administrative Agent
reasonably may request;
 
(k)          notice of the occurrence of any default, event of default,
termination event or other event under any Lender Swap Contract that after the
giving of notice, passage of time or both, would permit either counterparty to
such Lender Swap Contract to terminate early any or all trades relating to such
contract, and the liability, if any, of the Borrower or Restricted Subsidiary,
as applicable, in the event thereof;
 
(l)           notice of the entry by the Borrower or any of its Restricted
Subsidiaries into any Cash Management Agreement (promptly after the Borrower
enters into any such Cash Management Agreement), specifying the identity of the
Cash Management Bank, the nature of the Cash Management Agreement and such other
information as the Administrative Agent reasonably may request;
 
(m)         concurrently with any notice provided to the Trustee under the
Senior Notes Indenture, notice of the occurrence of a Default as therein
defined;
 
(n)         concurrently with any notice provided to the Term Administrative
Agent or the lenders under the Term Loan Credit Agreement, notice of the
occurrence of a Default as therein defined; and
 
(o)         promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.
 
Documents required to be delivered pursuant to Section ‎6.01(a), ‎(b) or, if
applicable, ‎(c), or Section ‎6.02(e) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (a) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule ‎10.02; or (b) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such
 


 
103

--------------------------------------------------------------------------------

 
 
documents.  In the event that the Borrower furnishes to the Administrative Agent
written notices or other documentation pursuant to this Section ‎6.02, the
Administrative Agent shall promptly furnish a copy thereof to each Lender
pursuant to the procedures for notices and communications set forth in
Section ‎10.02.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (i) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat the Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent the Borrower Materials
constitute Information, they shall be treated as set forth in Section ‎10.07);
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”  Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”
 
6.03        Notices.  The Borrower shall promptly notify the Administrative
Agent and each Lender of:
 
(a)           the occurrence of any Default;
 
(b)          any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Restricted Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Restricted Subsidiary, including pursuant to any applicable Environmental Laws;
 
(c)          the (i) occurrence of any Disposition of property or assets for
which the Borrower is required to make a mandatory prepayment pursuant to any of
the Senior Notes Documents or the Term Loan Documents other than with the
proceeds of a Disposition permitted
 


 
104

--------------------------------------------------------------------------------

 
 
by ‎7.05(a)(xiii), provided that notice shall not be required with respect to
any Disposition the cash proceeds of which are permitted to be reinvested as an
alternative to making such mandatory prepayment and (ii) incurrence or issuance
of any Indebtedness for which the Borrower is required to make a mandatory
prepayment pursuant to any of the Senior Notes Documents or the Term Loan
Documents;
 
(d)          the closure of any Refinery, or a cessation of a material portion
of the business activities of the Borrower and its Restricted Subsidiaries,
taken as a whole;
 
(e)          the occurrence of any ERISA Event; and
 
(f)           any material change in accounting policies or financial reporting
practices by the Borrower or any Restricted Subsidiary.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section ‎6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
6.04        Payment of Obligations.  The Borrower shall, and shall cause each of
its Restricted Subsidiaries to, pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Restricted Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property; and (c) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
 
6.05        Preservation of Existence, etc.  The Borrower shall, and shall cause
each of its Restricted Subsidiaries to (a) preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
‎7.04 or ‎7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
 
6.06        Maintenance of Properties.  The Borrower shall, and shall cause each
of its Restricted Subsidiaries to (a) maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have
 


 
105

--------------------------------------------------------------------------------

 
 
a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
 
6.07        Maintenance of Insurance.
 
(a)           The Borrower shall, and shall cause each of its Restricted
Subsidiaries to, at all times, at its expense, cause to be carried and
maintained with reputable insurers, insurance (including property insurance,
liability insurance, business interruption insurance, and workers’ compensation
insurance) of the kinds and in the amounts and with deductibles as are
customarily maintained by prudent companies in similar circumstances, carrying
on similar businesses or having comparable properties and reasonably acceptable
to the Administrative Agent.
 
(b)           All insurance required to be maintained by the Loan Parties shall
comply with the following general requirements: (i) all insurance shall be
written by insurance companies that are rated in A.M. Best’s Key Insurance
Rating Guide or any successor thereto (or if there be none, an organization
having a similar national reputation) with a general policyholder rating of “A-”
or better and a financial rating of at least “VIII” or otherwise reasonably
acceptable to the Administrative Agent; (ii) business interruption insurance and
property insurance (other than workers’ compensation insurance, real property
title insurance, other property insurance that does not cover any Collateral and
employer’s liability insurance, and other than insurance covering costs of
compliance with the Agreed Order issued in 2000 by the Texas Commission on
Environmental Quality with respect to the El Paso Refinery (the “Agreed Order
Coverage”)) shall name the Administrative Agent and the Lenders as
mortgagee/loss payees, as their respective interests may appear; (iii) with the
exception of the Agreed Order Coverage, each policy shall provide that (A) it
will not be cancelled except after not less than 30 days’ (but 10 days if for
non-payment of premium) prior written notice to the Administrative Agent; (B)
the interests of the Administrative Agent and the Lenders shall not be
invalidated or otherwise compromised by any act or negligence of, or breach of
representation or warranty by the Borrower or any Person having an interest in
the property and (C) such insurance is primary with respect to any other
insurance carried by or available to the Administrative Agent and/or any Lender;
and (iv) with the exception of the Agreed Order Coverage, insurers shall waive
their rights of subrogation, setoff, counterclaim, or other deduction, whether
by attachment or otherwise, against the Administrative Agent and the Lenders and
further the insurers shall waive any right to claim any premiums or commission
against the Administrative Agent or any Lender.
 
(c)           The Borrower will notify the Administrative Agent and the Lenders
at least 10 days prior to any policy cancellation, reduction in policy limits,
modification or amendment or other material change which would result in
non-compliance with the requirements of this Section ‎6.07.
 
(d)           No provision of this Section ‎6.07 shall impose on the
Administrative Agent or Lenders any duty or obligation to verify the existence
or adequacy of the insurance coverage maintained by the Borrower or other Loan
Parties, nor shall the Administrative Agent or the Lenders be responsible for
any representations or warranties made by or on behalf of the
 


 
106

--------------------------------------------------------------------------------

 
 
Borrower to any insurance company or underwriter.  Any failure on the part of
the Administrative Agent or the Lenders to pursue or obtain the evidence of
insurance required by this Section ‎6.07 from the Borrower or other Loan Parties
and/or failure of the Administrative Agent or the Lenders to point out any
non-compliance of such evidence of insurance shall not constitute a waiver of
any of the insurance requirements in this Section ‎6.07.
 
(e)           Prior to the expiration dates of expiring policies, the Borrower
shall deliver to the Administrative Agent evidence of insurance issued by the
insurer(s) or their authorized representatives evidencing insurance required to
be maintained by the Borrower pursuant to this Section ‎6.07, together with a
certificate or other statement signed by an officer of the Borrower, certifying
on behalf of the Borrower that the Borrower maintains insurance as required by
this Section ‎6.07.
 
(f)           All insurance proceeds or condemnation proceeds received by the
Borrower, any Restricted Subsidiary, or the Administrative Agent in respect of
Collateral shall be deposited in a Dominion Account in accordance with
Section ‎6.14(b), provided that so long as no Cash Dominion Period is in effect,
if the proceeds of any insurance claim do not exceed $500,000, then such
proceeds need not be deposited into a Dominion Account.
 
(g)           The Borrower, for itself and on behalf of each of its Restricted
Subsidiaries, hereby irrevocably makes, constitutes and appoints the
Administrative Agent, during the existence and continuation of a Default, as the
Borrower’s and each Restricted Subsidiary’s true and lawful agent and
attorney-in-fact for the purpose of making, settling and adjusting claims under
policies of “all risk” insurance with respect to the Collateral, and for
endorsing the name of the Borrower and its Restricted Subsidiaries on any check
or other item of payment for the proceeds of such insurance.
 
6.08        Compliance with Laws and Contractual Obligations.  The Borrower
shall, and shall cause each of its Restricted Subsidiaries to, comply in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property and all
Contractual Obligations, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
 
6.09        Books and Records.  The Borrower shall, and shall cause each of its
Restricted Subsidiaries to, maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Restricted Subsidiary, as the case
may be; and maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Restricted Subsidiary, as the case may
be.
 


 
107

--------------------------------------------------------------------------------

 
 
6.10        Inspection Rights; Field Exams; Inventory Appraisals and Other
Reports.
 
(a)           The Borrower shall, and shall cause its Restricted Subsidiaries
to, permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.
 
(b)          The Administrative Agent may, from time to time as it may require
subject to the limitations set forth in the last sentence of this clause ‎(b),
conduct or cause to be conducted a field exam with respect to Collateral owned
by one or more of the Loan Parties (a “Field Exam”) and an appraisal with
respect to Retail Inventory owned by one or more of the Loan Parties (a “Retail
Inventory Appraisal”) (as used in this Section ‎6.10 the term “Report” shall
mean a Field Exam or a Retail Inventory Appraisal), in each case at the expense
of the Borrower; provided that, on the date that a Report is requested by the
Administrative Agent (a “Report Request Date”),
 
(i)           if Excess Availability then equals or exceeds 40% of the Borrowing
Base, and no Event of Default exists, (A) the Borrower shall not be required to
pay for any Field Exam if the Borrower has paid for a Field Exam that was
requested pursuant to this Section ‎6.10(b) during such fiscal year, and (B) the
Borrower shall not be required to pay for any Retail Inventory Appraisal if the
Borrower has paid for a Retail Inventory Appraisal that was requested pursuant
to this Section ‎6.10(b) during such fiscal year;
 
(ii)          if Excess Availability equals or exceeds the greater of (A) 15% of
the Borrowing Base, or (B) $60,000,000, but is less than 40% of the Borrowing
Base, and no Event of Default exists, the Borrower shall not be required to pay
for any Field Exam if the Borrower has paid for two or more Field Exams that
were requested pursuant to this Section ‎6.10(b) during such fiscal year;
 
(iii)         if Excess Availability is less than the greater of (A) 15% of the
Borrowing Base, or (B) $60,000,000, and no Event of Default exists, the Borrower
shall not be required to pay for any Field Exam if the Borrower has paid for
three or more Field Exams that were requested pursuant to this Section ‎6.10(b)
during such fiscal year; and
 
(iv)         if Excess Availability is less than 40% of the Borrowing Base and
no Event of Default exists, the Borrower shall not be required to pay for any
Retail Inventory Appraisal if the Borrower has paid for two or more Retail
Inventory Appraisals that were requested pursuant to this Section ‎6.10(b)
during such fiscal year;
 


 
108

--------------------------------------------------------------------------------

 
 
provided, however, (A) unless the following clause (B) of this sentence is
applicable, the Administrative Agent shall request that a Field Exam of the
Collateral be conducted annually, twice per year, or three times per year, as
applicable, to the extent that the Borrower is required to pay for such Field
Exam pursuant to clauses ‎(i), ‎(ii) or ‎(iii) above, (B) if on the Report
Request Date the Consolidated Fixed Charge Coverage Ratio determined as of the
most recent fiscal quarter end for which the Administrative Agent has received
financial statements pursuant to Section ‎6.01(a) or Section ‎6.01(b), as
applicable, exceeds 1.25 to 1.00 and no Event of Default exists, the Borrower
shall not be required to pay for any Field Exam if the Borrower has paid for two
or more Field Exams that were requested pursuant to this Section ‎6.10(b) during
such fiscal year and (C) the Administrative Agent shall not be required to
request a Retail Inventory Appraisal but may do so in its discretion.
 
For the avoidance of doubt, (i) with respect to any Report requested pursuant to
this Section ‎6.10(b), if an Event of Default exists on the applicable Report
Request Date, such Report shall be conducted at the expense of the Borrower; and
(ii) to the extent that the Borrower is not required to pay for a Report
requested pursuant to this clause ‎(b), such Report shall be conducted at no
expense to the Borrower; provided, however, that the Administrative Agent agrees
that no more than four Field Exams shall be conducted in any fiscal year and no
more than four Retail Inventory Appraisals shall be obtained in any fiscal year,
exclusive in each case of any Reports requested on a Report Request Date during
which an Event of Default exists.
 
(c)           In addition to the Reports and appraisals described in
Section ‎6.10(b), in the event a Loan Party makes an Acquisition and seeks to
include assets acquired in connection with such Acquisition (the “acquired
assets”) in the Borrowing Base, the Administrative Agent may require (and, in
the case of a field exam, shall require to the extent that the purchase price
of, or allocated to, such acquired assets (which assets are Collateral) is
$50,000,000 or more), as a condition to including such assets in the Borrowing
Base, a satisfactory field exam and appraisal of such assets to be conducted at
the expense of the Borrower.  If such field exam or appraisal is required by the
Administrative Agent, then unless otherwise agreed by the Administrative Agent,
until such time as such field exam and appraisal are complete, the acquired
assets will not constitute Eligible Accounts Receivable, Eligible Credit Card
Receivables, Eligible Investment Grade Receivables, Eligible L/C Backed
Receivables, Eligible Refinery Hydrocarbon Inventory, Eligible In-Transit Crude
Oil, Eligible Lubricants Inventory or Eligible Retail Inventory.
 
6.11        Use of Proceeds.  The Borrower shall use the proceeds of the Credit
Extensions to repay Indebtedness of the Borrower and its Restricted
Subsidiaries, including Senior Notes Indebtedness and Term Loan Indebtedness,
for working capital and capital expenditures, and for other general corporate
purposes not in contravention of any Law or of any Loan Document.
 
6.12        Guarantors; Additional Security Agreements.
 
(a)           The Borrower shall notify the Administrative Agent at the time
that any Person becomes a Restricted Subsidiary, and promptly thereafter (and in
any event within 30 days), cause each Restricted Subsidiary that is organized
under the laws of any State in the United
 


 
109

--------------------------------------------------------------------------------

 
 
States of America that (i) has total assets with a book value of $5,000,000 or
more or (ii) executes a guaranty agreement with respect to the Borrower’s
obligations under any other Indebtedness for borrowed money, to (x) become a
Guarantor by executing and delivering to the Administrative Agent a Guaranty or
such other document as the Administrative Agent shall deem appropriate for such
purpose, and (y) deliver to the Administrative Agent such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of officers of such Person as the Administrative Agent may require evidencing
the identity, authority and capacity of each officer thereof authorized to act
in connection with this Agreement and the other Loan Documents to which such
Person is party, and such other documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and such opinions of counsel (including opinions as to
the legality, validity, binding effect and enforceability of such documentation)
as the Administrative Agent requires, all in form, content and scope reasonably
satisfactory to the Administrative Agent.
 
(b)           The Borrower shall cause each Person that becomes a Restricted
Subsidiary and is organized under the laws of any state in the United States of
America which (i) is obligated to enter into a Guaranty under clause ‎(a) above
or (2) executes a security agreement granting Liens (other than Liens on Equity
Interests in MLP Subsidiaries securing Guarantees permitted under Section
7.03(o)) on any of its property to secure Borrower’s obligations under any other
Indebtedness for borrowed money to promptly (x) execute and deliver to the
Administrative Agent Collateral Documents and such financing statements and
other documents and instruments related thereto as the Administrative Agent or
the Required Lenders may require, and (y) deliver to the Administrative Agent
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of officers of such Person as the Administrative Agent may
require evidencing the identity, authority and capacity of each officer thereof
authorized to act in connection with this Agreement and the other Loan Documents
to which such Person is party, and such other documents and certifications as
the Administrative Agent may reasonably require to evidence that each Loan Party
is duly organized or formed, and such opinions of counsel (including opinions as
to the legality, validity, binding effect and enforceability of such
documentation) as the Administrative Agent requires, all in form, content and
scope reasonably satisfactory to the Administrative Agent.
 
(c)           The Borrower will cause all of the Borrower’s and the Guarantors’
personal property and assets to the extent of a type constituting Collateral to
be subject at all times to perfected Liens in favor of the Administrative Agent
to secure the Obligations pursuant to the terms and conditions of Collateral
Documents as the Administrative Agent shall reasonably request, subject in any
case to Liens permitted under Section ‎7.01.  The Liens on Collateral securing
the Obligations shall be first priority Liens, subject in any case only to Liens
permitted under Section 7.01.
 
(d)           In furtherance of the foregoing provisions of this Section ‎6.12,
in connection with property that becomes property owned by the Borrower or any
Restricted Subsidiary after the Closing Date, if a Lien on such property is
required by Section ‎6.12(c), the Borrower shall deliver and shall cause each of
its Restricted Subsidiaries to deliver such documentation as the
 


 
110

--------------------------------------------------------------------------------

 
 
Administrative Agent may deem necessary or desirable in connection with the
creation of such Lien, including security agreements, UCC-1 financing
statements, certified resolutions and other organizational and authorizing
documents of the grantor of liens, favorable opinions of counsel (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to above and the perfection of the
Administrative Agent’s Liens thereunder) and other items of the types required
to be delivered by the Loan Parties on the Closing Date, all in form, content
and scope reasonably satisfactory to the Administrative Agent.
 
(e)           Notwithstanding anything to the contrary in this Agreement, (i) as
long as Navajo Convenient Stores Co., LLC has total assets with a book value of
less than $5,000,000 and has not guaranteed any Indebtedness, Navajo Convenient
Stores Co., LLC shall not be required to execute Collateral Documents, (ii) as
long as Western Refining Product Transport, LLC is a wholly owned subsidiary of
Western Refining Wholesale and has not guaranteed any Indebtedness, Western
Refining Product Transport, LLC shall not be required to execute Collateral
Documents until the date that is 60 days after the Closing Date and,
notwithstanding the foregoing, Western Refining Product Transport, LLC shall be
deemed to be a Guarantor for purposes of ‎Section 7.05(a)(v) during such 60 day
period with respect to the disposition of assets comprised of (w) motor
vehicles, (x) motor vehicle leases, (y) licenses to own and operate motor
vehicles and (z) other assets with a value not to exceed, in the case of this
clause (z), $3,000,000 and (iii) with respect to each Contango Subsidiary that
is a borrower under a Contango Credit Facility, (x) as long as such Contango
Subsidiary has not guaranteed any Indebtedness or other obligation of any other
Person (except a Contango Credit Facility), such Contango Subsidiary shall not
be required to become a Guarantor, and (y) so long as such Contango Subsidiary
has not granted Liens on any of its assets other than Liens to secure
obligations under such Contango Credit Facility as permitted by
Section ‎7.01(o), such Contango Subsidiary shall not be required to grant a Lien
on its assets to secure the Obligations or enter into any Collateral Documents.
 
(f)           This Agreement and the other Loan Documents shall not require the
creation or perfection of Liens in particular properties or assets if and for so
long as, in the reasonable judgment of the Administrative Agent, the cost of
creating or perfecting such Liens in such property shall be excessive in view of
the benefits to be obtained by the Lenders therefrom.  The Administrative Agent
may grant extensions of time for the creation and perfection of Liens in
particular assets or property where it determines, in consultation with the
Borrower, that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required by this
Agreement or the other Loan Documents.
 
6.13        Landlord and Storage Agreements.  The Borrower shall, and shall
cause its Restricted Subsidiaries to, provide to the Administrative Agent,
promptly after execution thereof, copies of all material lease, storage,
pipeline and similar agreements and material amendments and modifications
thereto, between the Borrower or any Restricted Subsidiary and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns or operates
any premises or facility where any Borrowing Base Assets having a market value
in excess of $2,000,000 are located.
 


 
111

--------------------------------------------------------------------------------

 
 
6.14        Dominion Accounts.
 
(a)           The Borrower and the other Loan Parties shall maintain such
Dominion Accounts as the Administrative Agent shall request in its reasonable
discretion pursuant to lockbox or other arrangements reasonably acceptable to
the Administrative Agent.  The Borrower shall obtain an agreement (in form and
substance reasonably satisfactory to the Administrative Agent) from each lockbox
servicer and Dominion Account bank, establishing the Administrative Agent’s
control over and Lien on the lockbox or Dominion Account, requiring immediate
deposit of all remittances received in the lockbox to a Dominion Account, and
waiving offset rights of such servicer or bank, except for customary
administrative charges incurred in connection with such lockbox or other
account.  If a Dominion Account is not maintained with Bank of America, the
Administrative Agent may require immediate transfer of all funds in such account
to a Dominion Account maintained with Bank of America.  Neither the
Administrative Agent nor any Lender assumes any responsibility to the Borrower
or any other Loan Party for any lockbox arrangement or Dominion Account,
including any claim of accord and satisfaction or release with respect to any
checks, drafts, or other items of payment payable to the Borrower or such other
Loan Party accepted by any bank.
 
(b)          The Borrower and other Loan Parties shall request in writing, and
otherwise take such steps as may be reasonably necessary to direct, that all
payments on accounts (as defined in the UCC) and all proceeds of Collateral
(except as provided in Section ‎6.07(f)) are made directly to a Dominion Account
(or a lockbox relating to a Dominion Account). If the Borrower or any other Loan
Party receives cash or checks, drafts, or other items of payment payable to it
with respect to any account (as defined in the UCC) or in respect of Collateral
(except as provided in Section ‎6.07(f)), it shall hold same in trust for the
Administrative Agent, for the benefit of the Lenders, and promptly (but not
later than the next Business Day) deposit same into the applicable Dominion
Account.  Subject to Section ‎2.14(d), all amounts in the Dominion Accounts
shall be automatically transferred to such account or accounts as the Borrower
may designate from time to time not later than the close of business on each
Business Day.
 
(c)           The Borrower and the other Loan Parties shall take all actions
necessary to establish the Administrative Agent’s control over each deposit
account (other than accounts used exclusively for payroll, payroll taxes or
employee benefits and such other accounts as the Administrative Agent may in its
reasonable judgment determine that the costs of establishing such control shall
be excessive in view of the benefits to be obtained by the Lenders
therefrom).  The Borrower or applicable Loan Party shall promptly notify the
Administrative Agent of any opening or closing of a deposit account.
 
(d)          Notwithstanding the foregoing or anything to the contrary herein,
upon the reasonable request of the Borrower, (i) exceptions to this
Section ‎6.14 and Section ‎2.14(d) may be granted at the discretion of the
Administrative Agent to take into account operational needs of the Borrower and
its Restricted Subsidiaries in the ordinary course of business and (ii) to the
extent that any deposit accounts are acquired by a Loan Party in connection with
an Acquisition permitted by Section ‎7.02, compliance with the provisions of the
first sentence of Section ‎6.14(b)
 


 
112

--------------------------------------------------------------------------------

 
 
and the provisions of Section ‎6.14(c) shall be completed no later than the date
that is 30 days after the consummation of such Acquisition (or such later date
as the Administrative Agent shall agree).
 
6.15        Further Assurances.  Promptly upon request by the Administrative
Agent or the Required Lenders, the Borrower shall (and shall cause any of its
Restricted Subsidiaries to) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register, any and all such further
acts, deeds, conveyances, security agreements, assignments, estoppel
certificates, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments the Administrative Agent or such Lenders, as the case may be, may
reasonably require from time to time in order to (a) carry out more effectively
the purposes of this Agreement or any other Loan Document, (b) subject to the
Liens created by any of the Collateral Documents as any of the properties,
rights or interests covered by any of the Collateral Documents, (c) perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby, and (d) better assure,
convey, grant, assign, transfer, preserve, protect and confirm to the
Administrative Agent and Lenders the rights granted or now or hereafter intended
to be granted to the Lenders under any Loan Document or under any other document
executed in connection therewith.
 
ARTICLE VII.
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:
 
7.01        Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:
 
(a)          Liens pursuant to any Loan Document;
 
(b)          Liens existing on the Closing Date and listed on Schedule ‎7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, and (iii) the direct or any contingent obligor with respect thereto
is not changed;
 
(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(d)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like
 


 
113

--------------------------------------------------------------------------------

 
 
Liens arising in the ordinary course of business which are not overdue for a
period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;
 
(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
(f)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety or appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g)          easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
 
(h)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section ‎8.01(h);
 
(i)           Liens securing Indebtedness permitted under Section ‎7.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
 
(j)           subject to the provisions of the Deposit Account Control
Agreements, Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Borrower, (ii) the Borrower (or applicable Restricted Subsidiary)
maintains (subject to such right of set off) dominion and control over such
account(s), and (iii) such deposit account is not intended by the Borrower, any
Guarantor or any Restricted Subsidiary to provide cash collateral to the
depository institution;
 
(k)           Liens on cash, Cash Equivalents and fixed assets securing
obligations of the Borrower or its Restricted Subsidiaries pursuant to Swap
Contracts for commodity swap transactions not to exceed $150,000,000 in the
aggregate at any time (after deducting the available amount of Letters of Credit
posted in support of such Swap Contracts), provided that (i) such cash and Cash
Equivalents are held in accounts segregated from any cash, Cash Equivalents and
other assets constituting Collateral and (ii) the Administrative Agent shall be
given the opportunity, prior to the granting of any such Lien on fixed assets,
to require that such Lien on fixed assets be subject to an intercreditor
agreement regarding access to Collateral reasonably satisfactory to the
Administrative Agent;
 


 
114

--------------------------------------------------------------------------------

 
 
(l)           statutory Liens securing First Purchase Crude Payables arising in
the ordinary course of business which are not overdue for a period of more than
30 days (other than up to $2,000,000 in the aggregate of such First Purchase
Crude Payables which may be overdue for a period of more than 30 days) or which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;
 
(m)          the interests of E.I. DuPont de Nemours and Company (“DuPont”)
under the Ground Lease between DuPont (executed by DuPont on June 29, 2005) and
Western Refining Company, L.P. (executed by Western Refining Company, L.P. on
June 27, 2005);
 
(n)          Liens on assets (other than assets constituting Collateral)
securing Indebtedness in an aggregate principal amount not to exceed $25,000,000
permitted by Section 7.03(j);
 
(o)          Liens on Inventory, accounts receivable and related personal
property intangible assets of the Contango Subsidiary and Liens on the Equity
Interests in the Contango Subsidiary securing Indebtedness permitted by
Section ‎7.03(m), provided that (i) such assets are not commingled with any
Borrowing Base Assets, and (ii) no proceeds of such assets shall be commingled
with proceeds of any Borrowing Base Assets or any Eligible Cash;
 
(p)          “protective” Liens granted in connection with sales permitted
hereunder that are intended to be “true sales”, or bailment, storage or similar
arrangements in which a counterparty holds title to the assets that are the
subject of such transaction, including liens granted by the Borrower or a
Restricted Subsidiary to the counterparty in a Structured Hydrocarbon Supply
Arrangement, which Liens are intended to protect such counterparty in the event
that such transaction is recharacterized as a secured financing and attach only
to the assets that are subject of such transaction; provided that (i) no assets
encumbered by such Liens are commingled with any Borrowing Base Assets, and (ii)
(A) no proceeds of sales of such assets are comingled with proceeds of sales of
Borrowing Base Assets or any Eligible Cash, and (B) the obligations secured by
such Liens on Accounts or Inventory sold by the Borrower or a Restricted
Subsidiary to a counterparty may not exceed $100,000,000 in the aggregate at any
time;
 
(q)          precautionary UCC financing statements made in respect of (i)
consignments, provided that none of the property covered by such UCC financing
statements may be commingled with any Borrowing Base Assets and none of the
proceeds of sales of such property shall be commingled with the proceeds of
Borrowing Base Assets or any Eligible Cash, or (ii) operating leases;
 
(r)           Liens on metals and the right to receive metals arising out of a
sale-leaseback of a catalyst necessary or useful for the operation of refinery
assets of the Borrower and its Restricted Subsidiaries, securing obligations of
the Borrower or a Restricted Subsidiary in respect of such sale-leaseback
transaction, provided that such Liens do not encumber any assets other than the
catalyst and the related metals and proceeds of the foregoing;
 


 
115

--------------------------------------------------------------------------------

 
 
(s)           Liens securing Indebtedness permitted under Section ‎7.03(l),
provided that such Liens cover only (i) unearned premiums or dividends, (ii)
loss payments which reduce the unearned premiums, subject however, in the case
of Collateral, to the interests of the Administrative Agent as mortgagee or loss
payee and (iii) any interest in any state guarantee fund relating to any
financed policy;
 
(t)           Liens on assets (other than assets constituting Collateral)
securing Term Loan Indebtedness permitted by Section 7.03(b) or Indebtedness
permitted by Section 7.03(p); and
 
(u)           Liens on Equity Interests in MLP Subsidiaries securing Guarantees
permitted under Section 7.03(o).
 
7.02        Investments.  Make or hold any Investments, except:
 
(a)           Investments held by the Borrower or such Restricted Subsidiary in
the form of Cash Equivalents;
 
(b)          advances to officers, directors and employees of the Borrower and
its Restricted Subsidiaries in an aggregate amount not to exceed $3,000,000 at
any time outstanding for travel, entertainment, relocation and analogous
ordinary business purposes, in accordance with any applicable Laws;
 
(c)           Investments in a wholly-owned Restricted Subsidiary that is
already a Guarantor prior to the making of such Investment;
 
(d)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
(e)          Guarantees permitted by Section ‎7.03;
 
(f)           Investments in non-wholly-owned Restricted Subsidiaries and in
Permitted Joint Ventures, provided that (i) no Default exists at the time of or
as a result of any such Investment, (ii) the dollar amount of such Investments
made during any fiscal year shall not exceed $20,000,000 (and any portion of
such permitted amount that is not expended for Investment pursuant to this
paragraph in the fiscal year for which it is permitted, may be carried over for
expenditure as an Investment pursuant to this paragraph in the next following
fiscal year and successive fiscal years), (iii) the aggregate dollar amount of
all Investments made pursuant to this paragraph during the term of this
Agreement may not exceed $80,000,000, and (iv) the Borrower delivers to the
Administrative Agent on or before the date on which it or any of its Restricted
Subsidiaries consummates such Investment a certificate of a Responsible Officer
of the Borrower, in form reasonably satisfactory to the Administrative Agent,
certifying as to compliance with clauses (i) through (iii) above and attaching
calculations demonstrating that
 


 
116

--------------------------------------------------------------------------------

 
 
after giving effect to such Investment, Excess Availability shall be equal to or
greater than the greater of (A) 15% of the Borrowing Base or (B) $50,000,000;
 
(g)          extensions of credit described in Schedule ‎7.02 through and
including the maturity date thereof, but not any increases or renewals;
 
(h)          subject to Sections ‎7.14, Investments in MLP Subsidiaries to the
extent permitted by Section 7.03(o) or Section ‎7.05(a)(vii);
 
(i)           Investments in Contango Subsidiaries in an aggregate amount
outstanding at any time for all such Investments not to exceed $25,000,000;
 
(j)           other Investments (including Acquisitions) not otherwise described
in Subsections 7.02(a) through 7.02(i) above meeting the following criteria:
 
(i)           immediately before and after the consummation of such Investment,
no Default or Event of Default shall have occurred and be continuing or would
result from such Investment, and the representation and warranty contained in
Section 5.14(a) shall be true both before and after giving effect to such
Investment;
 
(ii)           (A) in the case of an Investment in assets (other than Equity
Interests), the assets being acquired (other than a de minimis amount of assets
in relation to the assets being acquired) are located within the United States
or (B) in the case of an Investment in Equity Interests, (1) the Person whose
Equity Interests are being acquired is organized in a jurisdiction located
within the United States and (2) the assets of such Person are located in the
United States (other than a de minimis amount of assets in relation to the total
assets of such Person);
 
(iii)           upon the consummation of any Investment in Equity Interests of
any Person, such Person shall promptly (and in any event no later than thirty
(30) days after consummation of the Investment (or such other period as the
Administrative Agent may agree)) comply with the documentation requirements of
Section 6.12, as applicable;
 
(iv)           the Borrower delivers to the Administrative Agent on or before
the date on which it or any of its Restricted Subsidiaries consummates such
Investment a certificate of a Responsible Officer of the Borrower, in form
reasonably satisfactory to the Administrative Agent, certifying that no Default
exists immediately before, or would result from, the making of such Investment
and attaching calculations:
 
(A)          (1)           demonstrating Excess Availability equal to or greater
than the greater of (x) 15% of the Borrowing Base, or (y) $100,000,000, on the
date of such Investment and at all times during the thirty (30) day period
preceding the making of such Investment, calculated on a pro forma basis as if
such Investment had been made at the beginning of such thirty (30) day period
and (2) demonstrating that the Consolidated Fixed Charge Coverage Ratio, as of
the most
 


 
117

--------------------------------------------------------------------------------

 
 
recent fiscal quarter end for which financial statements have been delivered
pursuant to Section ‎6.01(a) or Section 6.01(b), as applicable, is greater than
1.00 to 1.00, calculated on a pro forma basis as if such Investment had been
made at the beginning of the twelve-month period for which the Consolidated
Fixed Charge Coverage Ratio is calculated, or
 
(B)          demonstrating Excess Availability equal to not less than 20% of the
Borrowing Base on the date of such Investment and at all times during the thirty
(30) day period preceding the making of such Investment, calculated on a pro
forma basis as if such Investment had been made at the beginning of the thirty
(30) day period;
 
Such calculations (1) shall be reasonably detailed based on pro forma financial
statements prepared in accordance with Regulation S-X, (2) shall, in the case of
projections, be performed using methodologies that are reasonably acceptable to
the Administrative Agent, and (3) shall be accompanied by a certification of a
Responsible Officer that such pro forma financial statements were prepared in
accordance with Regulation S-X and that such projections were based on
assumptions believed by the Borrower in good faith to be reasonable; and
 
(k)           Other Investments (other than Acquisitions) not exceeding
$125,000,000 in the aggregate during the term of this Agreement.
 
7.03        Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)           Indebtedness of the Loan Parties under the Loan Documents;
 
(b)           Indebtedness of the Borrower under the Term Loan Credit Agreement
in an aggregate principal amount not to exceed $747,250,000 at any time,
and  any refinancings, renewals or extensions of all or any part thereof,
provided that (i) the amount of Indebtedness is not increased at the time of
such refinancing, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, renewal, or extension, (ii) the
maturity date of such refinancing, renewing or extending Indebtedness (“Term
Loan Refinancing Indebtedness”) is no earlier than the date that is 90 days
after the Maturity Date and the average life to maturity of such Term Loan
Refinancing Indebtedness is at least equal to the average life to maturity of
the Indebtedness being refinanced, renewed or extended (“Term Loan Refinanced
Indebtedness”), (iii) the terms (other than pricing and yield) of such Term Loan
Refinancing Indebtedness or of any agreement entered into or of any instrument
issued in connection therewith are not (as determined in good faith by the
Borrower), in the aggregate, materially less favorable to the Loan Parties or
the Lenders than the terms of any agreement or instrument governing the Term
Loan Refinanced Indebtedness, (iv) if such Term Loan Refinancing Indebtedness is
secured, no Collateral secures the Term Loan Refinancing Indebtedness, and (v)
if such Term Loan Refinancing Indebtedness is secured, the holders of such Term
Loan Refinancing Indebtedness, or a duly authorized agent on their behalf, agree
in writing to be
 


 
118

--------------------------------------------------------------------------------

 
 
bound by an intercreditor agreement regarding access to the Collateral
reasonably satisfactory to the Administrative Agent;
 
(c)           Guarantees of the Borrower or any Guarantor in respect of other
Indebtedness otherwise permitted under this Section ‎7.03 of the Borrower or any
Guarantor;
 
(d)           obligations (contingent or otherwise) of the Borrower or any
Restricted Subsidiary existing or arising under (i) any Swap Contract entered
into in the ordinary course of business of the Borrower and its Restricted
Subsidiaries consisting of transactions for the purchase, sale or exchange of
Hydrocarbons of the types used or produced in the ordinary course of operations
of the Borrower and its Restricted Subsidiaries, and (ii) any other Swap
Contract, provided that in the case of this clause (ii) such obligations are (or
were) entered into in the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by the Borrower and its
Restricted Subsidiaries, or changes in the value of securities issued by the
Borrower and its Restricted Subsidiaries, and not for purposes of speculation or
taking a “market view;” and such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;
 
(e)           Indebtedness of the Borrower or any Guarantor in respect of
capital leases, Synthetic Lease Obligations and purchase money obligations for
fixed or capital assets within the limitations set forth in Section ‎7.01(i);
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed $200,000,000;
 
(f)           obligations of Western Refining Company, L.P. under the Ground
Lease described in Section ‎7.01(m) and under the Sulfuric Acid Regeneration and
Sulfur Gas Processing Agreement between E.I. DuPont de Nemours and Company and
Western Refining Company, L.P. executed in connection therewith;
 
(g)           Indebtedness of the Borrower or a Restricted Subsidiary owed to
the Borrower or to a Guarantor, provided that such Indebtedness (i) constitutes
Collateral upon which the Administrative Agent has a perfected first priority
Lien to secure the Obligations, and (ii) is otherwise permitted under the
provisions of Section ‎7.02;
 
(h)           unsecured Indebtedness of the Borrower, provided that the
aggregate principal amount of all such Indebtedness at any one time outstanding
shall not exceed (i) $2,000,000,000 or (ii) such amount greater than
$2,000,000,000 that would cause the Consolidated Leverage Ratio to be no greater
than 2.50:1.00 at the time such Indebtedness is incurred, provided further, that
(A) the terms (other than pricing and yield) of such Indebtedness or of any
agreement entered into or of any instrument issued in connection therewith are
not (as determined in good faith by the Borrower), in the aggregate, materially
less favorable to the Loan Parties or the Lenders than the terms of the Loan
Documents, (B) the weighted average life of any such Indebtedness incurred shall
be no earlier than the date that is six months after the Maturity Date (other
than with respect to up to $100,000,000 of such Indebtedness in the aggregate)
and (C)
 


 
119

--------------------------------------------------------------------------------

 
 
any such Indebtedness owing to a Subsidiary that is not a Loan Party shall be
subordinated to the Obligations on terms acceptable to the Administrative Agent;
 
(i)           unsecured Indebtedness of the Borrower under the Senior Notes in
an aggregate principal amount not to exceed $350,000,000, and any refinancings,
renewals or extensions of all or any part thereof, provided that (i) the amount
of Indebtedness is not increased at the time of such refinancing, renewal or
extension except by an amount equal to a premium or other amount paid, and fees
and expenses incurred, in connection with such refinancing, renewal, or
extension, (ii) the maturity date of such refinancing, renewing or extending
Indebtedness (“Senior Notes Refinancing Indebtedness”) is no earlier than the
date that is 90 days after the Maturity Date and the average life to maturity of
such Senior Notes Refinancing Indebtedness is at least equal to average life to
maturity of the Indebtedness being refinanced, renewed or extended (“Senior
Notes Refinanced Indebtedness”), and (iii) the terms (other than pricing and
yield) of such Senior Notes Refinancing Indebtedness or of any agreement entered
into or of any instrument issued in connection therewith are not (as determined
in good faith by the Borrower), in the aggregate, materially less favorable to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Senior Notes Refinanced Indebtedness;
 
(j)           Indebtedness of the Borrower or any Guarantor in an aggregate
principal amount not to exceed $25,000,000 at any time outstanding, which may be
unsecured or may be secured by Liens on assets other than Collateral;
 
(k)          Indebtedness of the Borrower or any Guarantor which has been
subordinated to the Obligations on terms acceptable to the Administrative Agent;
 
(l)           Indebtedness of the Borrower or any Restricted Subsidiary incurred
in the ordinary course of business to finance the payment of premiums for a
twelve-month period for insurance, provided that the aggregate outstanding
principal amount of such Indebtedness shall not at any time exceed $15,000,000;
 
(m)         (i) Indebtedness of the Contango Subsidiary incurred to finance its
participation in contango market opportunities with respect to Hydrocarbons not
to exceed an aggregate principal amount of $100,000,000 at any time outstanding,
and (ii) Indebtedness in the form of Guarantees of the Borrower and any
Guarantor in respect thereof;
 
(n)          Indebtedness in connection with a sale-leaseback transaction
involving a catalyst necessary or useful for the operation of refinery assets of
the Borrower and its Restricted Subsidiaries in an aggregate principal amount
not to exceed $25,000,000 at any time outstanding;
 
(o)          Guarantees incurred by the Borrower or any Restricted Subsidiary in
respect of Indebtedness of MLP Subsidiaries under one or more MLP Credit
Facilities, provided, that such Guarantees shall be (i) unsecured (other than by
the pledge of Equity Interests in MLP Subsidiaries), (ii) subordinated to the
Obligations on terms acceptable to the Administrative
 


 
120

--------------------------------------------------------------------------------

 
 
Agent and (iii) in an amount not to exceed in the aggregate the greater of (A)
$200,000,000 and (B) 5.0% of Consolidated Total Assets (measured at the time of
incurrence); and
 
(p)          Indebtedness of the Borrower or any Guarantor secured by Liens on
assets other than Collateral, provided, that (i) on a pro forma basis after
giving effect to the incurrence of such Indebtedness, the Secured Leverage Ratio
shall be no greater than 1.25:1.00, (ii) before and after giving effect to the
incurrence of such Indebtedness, no Default exists, (iii) the weighted average
life of any such Indebtedness incurred shall be no earlier than the date that is
six months after the Maturity Date, (iv) the holders of such Indebtedness, or a
duly authorized agent on their behalf, agree in writing to be bound by an
intercreditor agreement regarding access to the Collateral reasonably
satisfactory to the Administrative Agent and (v) the terms (other than pricing
and yield) of such Indebtedness or of any agreement entered into or of any
instrument issued in connection therewith are not (as determined in good faith
by the Borrower), in the aggregate, materially less favorable to the Loan
Parties or the Lenders than the terms of the Loan Documents.
 
7.04        Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, except that, so long as no Default
exists or would result therefrom:
 
(a)          the Borrower may merge with any other Person, provided that the
Borrower shall be the continuing or surviving Person;
 
(b)          any Restricted Subsidiary may merge with (x) the Borrower, subject
to clause ‎(a) above, and (y) any one or more other Restricted Subsidiaries;
provided that if a Guarantor is a party to a merger referred to in this
clause (y), the continuing or surviving Person shall be a Guarantor; and
 
(c)          any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or to a
wholly-owned Restricted Subsidiary; provided that if the transferor of such
property is a Guarantor, then the transferee must either be the Borrower or a
Guarantor.
 
In addition to and without limiting the foregoing provisions, (A) the Borrower
shall not reincorporate or reorganize outside of the United States or any state
thereof (including the District of Columbia), and (B) the Borrower shall not
permit any MLP Subsidiary to merge, dissolve, liquidate, consolidate with or
into another Person, except that, so long as no Default exists or would result
therefrom:
 
(i)           any MLP Subsidiary may merge with any one or more other MLP
Subsidiaries; and
 
(ii)          any MLP Subsidiary may consolidate or merge with another
corporation or entity, and a Person may consolidate with or merge into any MLP
Subsidiary, provided
 


 
121

--------------------------------------------------------------------------------

 
 
that (x) the MLP Subsidiary shall be the ultimate surviving entity, and (y) the
surviving entity shall be after the merger a Solvent corporation organized and
existing under the laws of the United States of America, any State thereof or
the District of Columbia.
 
7.05        Dispositions.
 
(a)           Make any Disposition or enter into any agreement to make any
Disposition, except that, subject to the terms of Section ‎7.05(b), the
following shall be permitted:
 
(i)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;
 
(ii)           Dispositions of Inventory in the ordinary course of business;
 
(iii)          Leases of property (other than Collateral) in the ordinary course
of business;
 
(iv)         Dispositions of equipment or real property to the extent that
replacement property is acquired substantially contemporaneously with such
Disposition;
 
(v)          Dispositions of property by the Borrower or any Restricted
Subsidiary to the Borrower or to a wholly-owned Restricted Subsidiary; provided
that if the transferor of such property is the Borrower or a Guarantor, the
transferee thereof must either be the Borrower or a Guarantor;
 
(vi)         Dispositions permitted by Section ‎7.04;
 
(vii)        Transfers of (A) assets (other than (1) Collateral in an amount
exceeding $20,000,000 during the term of this Agreement and (2) any Refinery
owned by the Borrower or a Restricted Subsidiary on the Closing Date) to an MLP
Subsidiary, provided that the Borrower and its Restricted Subsidiaries shall not
transfer assets to an MLP Subsidiary which generate income that is not
“qualifying income”, within the meaning of section 7704(d) of the Code, in
excess of $50,000,000 in the aggregate (such income to be calculated as of the
most recent four fiscal quarter period end for which financial statements have
been delivered pursuant to Section 6.01(a) or Section 6.01(b), as applicable)
during the term of this Agreement and (B) Equity Interests in an MLP Subsidiary
to another MLP Subsidiary;
 
(viii)       Dispositions of other property in connection with scheduled
turnarounds, maintenance and equipment and facility updates;
 
(ix)          Dispositions of Hydrocarbons in connection with any Structured
Hydrocarbon Supply Arrangement;
 


 
122

--------------------------------------------------------------------------------

 
 
(x)           Dispositions by the Borrower and its Restricted Subsidiaries of
property not otherwise described above; provided that at the time of such
Disposition, no Default shall exist or would result from such Disposition;
 
(xi)          Dispositions by the Borrower of Logistics Assets;
 
(xii)         Disposition of the Bloomfield Refinery and any other Refinery
acquired by the Borrower or a Restricted Subsidiary after the Closing Date (or
any assets constituting part of any such Refinery); and
 
(xiii)        Disposition of 100% of the Equity Interests of Western Refining
Wholesale to an MLP Subsidiary; provided that at the time of such Disposition
Western Refining Wholesale and its Subsidiaries shall not own Borrowing Base
Assets with a value in excess of $20,000,000;
 
provided that (A) each Disposition described in this Section ‎7.05(a) (other
than a Disposition of assets to a Loan Party) (i) shall be for fair market
value, and (ii) in the case of a Disposition of Collateral (other than a
Disposition in the ordinary course of business), shall be for 100% cash; (B) to
the extent a mandatory prepayment of any Senior Notes Indebtedness is required
by any Senior Notes Documents or a mandatory prepayment of any Term Loan
Indebtedness is required by any Term Loan Documents, in each case, as result of
such Disposition, the Borrower shall make such mandatory prepayments; (C) in the
case of a Disposition of Borrowing Base Assets to which Section ‎2.14(c)
applies, the Borrower shall comply with the terms of such Section; and (D) all
payments with respect to a Disposition of Collateral are deposited in a Dominion
Account to the extent required by Section ‎6.14(b).
 
(b)          Notwithstanding anything to the contrary set forth in this
Section ‎7.05, neither the Borrower nor any Restricted Subsidiary shall Dispose
of any Refinery other than as permitted under Section ‎7.05(a)(xii).
 
7.06        Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
 
(a)           each Restricted Subsidiary may make Restricted Payments to the
Borrower, the Guarantors and any other Person that owns an Equity Interest in
such Restricted Subsidiary (provided that the aggregate amount of such payments
by all Restricted Subsidiaries to Persons other than Loan Parties shall not
exceed $5,000,000 per fiscal year), ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;
 
(b)          the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person;
 


 
123

--------------------------------------------------------------------------------

 
 
(c)           the Borrower and each Restricted Subsidiary may purchase, redeem
or otherwise acquire Equity Interests issued by it with the proceeds received
from the substantially concurrent issue of new shares of its common stock or
other common Equity Interests;
 
(d)           the Borrower and the Restricted Subsidiaries may make Restricted
Payments; provided that Borrower delivers to the Administrative Agent, on or
before the date on which each such Restricted Payment is to be made (or, in the
case of dividends of the Borrower, declared), a certificate of a Responsible
Officer of the Borrower, in form satisfactory to the Administrative Agent,
certifying that no Default exists immediately before, or would result from, the
making of such Restricted Payment on such date and attaching calculations
demonstrating Excess Availability equal to or greater than 15% of the Borrowing
Base on the date that such Restricted Payment is made (or, in the case of
dividends of the Borrower, declared) and at all times during the thirty (30) day
period preceding the making (or declaration, as applicable) of such Restricted
Payment calculated on a pro forma basis as if such Restricted Payment had been
made at the beginning of such thirty (30) day period; and provided further that
(i) the Borrower shall notify the Administrative Agent when any dividend is
declared, (ii) the Administrative Agent shall be entitled to reserve against the
obligation of the Borrower to pay such dividend, and (iii) such dividend shall
be paid within forty-five (45) days of declaration; and
 
(e)           the Borrower may repurchase shares of its common stock pursuant to
one or more stock repurchase programs established by the Borrower; provided,
that (i) the aggregate amount paid in respect of all such common stock so
repurchased does not exceed $300,000,000 during the term of this Agreement and
(ii) the Borrower delivers to the Administrative Agent, on or within ninety (90)
days prior to the date on which each such repurchase is made, a certificate of a
Responsible Officer of the Borrower attaching calculations demonstrating that
the sum of (A) Unrestricted Cash and (B) Excess Availability is at least
$300,000,000 (calculated (x) on a pro forma basis before and after giving effect
to such repurchase program and (y) as if all uncompleted repurchases
contemplated by such repurchase program were executed as of the date of such
certification); and
 
(f)           the Borrower may declare and make other dividends and
distributions; provided that (i) the aggregate amount of such dividends and
distributions shall not exceed $65,000,000 per fiscal year, (ii) no Default
shall exist at the time of the declaration of such dividend or distribution and
after giving pro forma effect thereto, (iii) such dividend or distribution shall
be paid within forty-five (45) days of declaration and (iv) the Borrower shall
notify the Administrative Agent when such dividend or distribution is made or
declared.
 
Any calculations delivered pursuant to the foregoing clause ‎(d) and ‎(e) shall
be reasonably detailed and shall be performed using methodologies reasonably
acceptable to the Administrative Agent.
 
7.07        Change in Nature of Business.  Engage in, or permit any MLP
Subsidiary to engage in, any material line of business substantially different
from those lines of business conducted by the Borrower and its Restricted
Subsidiaries on the Closing Date or any business
 


 
124

--------------------------------------------------------------------------------

 
 
substantially related or incidental thereto.  Ownership of a pipeline is a line
of business permitted by this Section ‎7.07.
 
7.08        Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; provided that the foregoing
restriction shall not apply to transactions between or among the Loan Parties.
 
7.09        Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement, the Term Loan Credit
Agreement as in effect on the Closing Date, the Senior Notes Indenture as in
effect on the Closing Date, agreements governing Term Loan Refinancing
Indebtedness (subject to clause (iii) of Section ‎7.03(b)) and agreements
governing Senior Notes Refinancing Indebtedness (subject to clause (iii) of
Section 7.03(i)) that (a) limits the ability (i) of any Restricted Subsidiary to
make Restricted Payments to the Borrower or to any Guarantor or to otherwise
transfer property to the Borrower or any Guarantor; provided, however, that this
clause (i) shall not prohibit a Restricted Subsidiary from entering into
customary agreements to maintain a minimum amount of assets in connection with a
Guarantee permitted under Section 7.03(o), (ii) of any Restricted Subsidiary to
Guarantee the Obligations of the Borrower, or (iii) of the Borrower or any
Restricted Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person securing the Obligations, provided, however, that this
clause (iii) shall not prohibit any negative pledge in favor of any holder of
any Lien permitted under Sections ‎7.01(b), ‎(e), ‎(f), ‎(i), ‎(k), ‎(n), ‎(o),
‎(q), ‎(r), ‎(s) and (t) solely to the extent any such negative pledge or other
restriction on transfer of property relates to the property financed by or the
subject of such Indebtedness and proceeds thereof; and provided further that
clauses (i), (ii) and (iii) shall not prohibit any restrictions contained in any
agreement or instrument entered into in connection with a Contango Credit
Facility so long as such limitations apply only to the related Contango
Subsidiary and its assets and, in the case of clause (iii), the Equity Interests
in such Contango Subsidiary; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure the Obligations of such
Person.
 
7.10        Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, (a)
to purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund Indebtedness originally incurred for such purpose, (b)
to fund any activities of or business with any Person, or in any country or
territory, that, at the time of the applicable Credit Extension, is a Designated
Jurisdiction or is the subject of any Sanctions, except as permitted under the
relevant Sanctions, (c) in any manner that would result in the violation of any
Sanctions by any Person or (d) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws.
 


 
125

--------------------------------------------------------------------------------

 
 
7.11        Consolidated Fixed Charge Coverage Ratio.  At all times that Excess
Availability is less than the greater of (i) 12.5% of the Borrowing Base or (ii)
$50,000,000, the Consolidated Fixed Charge Coverage Ratio, determined as of the
most recent fiscal quarter end for which the Administrative Agent has received
financial statements pursuant to Section ‎6.01(a) or Section ‎6.01(b), as
applicable, shall not be less than 1.00 to 1.00.  The Borrower agrees to provide
the Administrative Agent and the Lenders a calculation of the Consolidated Fixed
Charge Coverage Ratio in the Compliance Certificate delivered by the Borrower
pursuant to Section ‎6.02(b) concurrently with the delivery of financial
statements required under Section ‎6.01, regardless of whether the Consolidated
Fixed Charge Coverage Ratio is then required to be tested under this
Section ‎7.11.
 
7.12        Prepayment of Certain Other Indebtedness.  Make any voluntary,
optional or other non-scheduled payment, prepayment, redemption or acquisition
for value (including without limitation by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due, but excluding (A) any refinancing thereof permitted under Section ‎7.03 and
(B) any payment made in satisfaction of the Borrower’s or any Restricted
Subsidiary’s obligations with respect to the conversion or exchange of any debt
securities convertible into or exchangeable, in whole or in part, for shares of
capital stock of (or other ownership or profit interests in) the Borrower or any
Restricted Subsidiary, in each case to the extent that (x) any such payment is
made in lieu of fractional shares or (y) any such payment does not exceed the
principal amount of the debt securities in respect of which the conversion or
exchange right has been exercised) of any Indebtedness incurred pursuant to
Sections ‎7.03(b), ‎7.03(h) (but only in the case of any such Indebtedness that
has a maturity date on or after the date that is six (6) months after the
Maturity Date), ‎7.03(i), 7.03(k) or 7.03(p), unless the Borrower delivers to
the Administrative Agent, on or before the date on which each such payment is to
be made, a certificate of a Responsible Officer of the Borrower, certifying that
no Default exists immediately before, or would result from, the making of such
payment and attaching calculations:
 
(i)           (A) demonstrating Excess Availability equal to or greater than the
greater of (x) 17.5% of the Borrowing Base or (y) $100,000,000, on the date of
such payment and at all times during the thirty (30) day period preceding the
making of such payment calculated on a pro forma basis as if such payment had
been made at the beginning of such thirty (30) day period, and (B) demonstrating
that the Consolidated Fixed Charge Coverage Ratio, as of the most recent fiscal
quarter end for which financial statements have been delivered pursuant to
Section ‎6.01(a) or Section ‎6.01(b), as applicable, is in an amount greater
than 1.00 to 1.00, calculated on a pro forma basis as if such payment had been
made at the beginning of the twelve-month period for which the Consolidated
Fixed Charge Coverage Ratio is calculated; provided that for purposes of this
clause (B), Consolidated Fixed Charges shall include all principal payments in
respect of Indebtedness (other than obligations under Swap Contracts) that are
made, whether or not due and payable during the applicable period, or
 


 
126

--------------------------------------------------------------------------------

 
 
(ii)           demonstrating Excess Availability equal to not less than 30% of
the Borrowing Base on the date of such payment and at all times during the
thirty (30) day period preceding the making of such payment calculated on a pro
forma basis as if such payment had been made at the beginning of such thirty
(30) day period.
 
Such calculations shall be reasonably detailed and shall be performed using
methodologies reasonably acceptable to the Administrative Agent.
 
7.13        Amendments to Term Loan Documents and Senior Notes Documents.
 
(a)           Amend the terms of any Term Loan Document or of documents
governing Term Loan Refinancing Indebtedness, if such amendment would (i)
increase the amount of such Indebtedness except by an amount equal to reasonable
fees and expenses incurred in connection with such amendment or such greater
amount so long as any such incurrence does not cause the aggregate amount of
such Indebtedness to exceed $747,250,000, (ii) change the maturity date to a
date that is earlier than 90 days after the Maturity Date, (iii) shorten the
average life to maturity of such Indebtedness, (iv) result in the terms of such
Indebtedness or of any agreement entered into or of any instrument issued in
connection therewith to be (as determined in good faith by the Borrower), in the
aggregate, materially less favorable to the Loan Parties or the Lenders or (v)
grant any Lien on any Collateral securing such Indebtedness.
 
(b)           Amend the terms of any Senior Notes Document or of documents
governing Senior Notes Refinancing Indebtedness, if such amendment would (i)
increase the amount of such Indebtedness except by an amount equal to reasonable
fees and expenses incurred in connection with such amendment, (ii) change the
maturity date to a date that is earlier than 90 days after the Maturity Date,
(iii) shorten the average life to maturity of such Indebtedness, (iv) result in
the terms of such Indebtedness or of any agreement entered into or of any
instrument issued in connection therewith to be (as determined in good faith by
the Borrower), in the aggregate, materially less favorable to the Loan Parties
or the Lenders or (v) grant any Lien securing such Indebtedness.
 
7.14        Covenants Relating to MLP Subsidiaries.  The Borrower and its
Restricted Subsidiaries shall be subject to the following covenants relating to
MLP Subsidiaries:
 
(a)           the Borrower shall not permit (i) an MLP GP to engage into any
business other than holding a general partnership interest in an MLP and (ii)
the MLP Holdco to engage in any business other than holding Equity Interests in
an MLP GP and an MLP;
 
(b)           neither the Borrower nor any of its Restricted Subsidiaries shall
(i) provide any Guarantee of, or any credit support for, any Indebtedness or
other obligation (contingent or otherwise) of an MLP Subsidiary, or otherwise be
directly or indirectly liable for any Indebtedness or other obligation
(contingent or otherwise) of such MLP Subsidiary, (ii) permit any Indebtedness
or other obligation (contingent or otherwise) of an MLP Subsidiary to be
recourse to the Borrower or any Restricted Subsidiary, (iii) have any direct or
indirect obligation to maintain or preserve the financial condition of such MLP
Subsidiary or to cause any such
 


 
127

--------------------------------------------------------------------------------

 
 
MLP Subsidiary to achieve any specified level of operating results, and (iv)
permit a Lien on any of its property to secure, or permit any of its property to
be otherwise subject (directly or indirectly) to the satisfaction of, any
Indebtedness or other obligation (contingent or otherwise), of any MLP
Subsidiary, in each case, other than with respect to any Guarantees incurred by
the Borrower or any Restricted Subsidiary in respect of Indebtedness of an MLP
Subsidiary under an MLP Credit Facility and permitted under Section ‎7.03(o);
 
(c)           neither the Borrower nor any of its Restricted Subsidiaries shall
permit an MLP Subsidiary to (i) own any capital stock of or other Equity
Interests in the Borrower or any Restricted Subsidiary, (ii) hold any
Indebtedness of the Borrower or any Restricted Subsidiary, except (A) in the
ordinary course of business but in no event Indebtedness for borrowed money and
(B) unsecured intercompany Indebtedness owing to an MLP Holdco incurred
contemporaneously with an initial public offering of the MLP in lieu of a
distribution in a like amount and in accordance with Section 7.03(h), or (iii)
hold any Lien on property of the Borrower or any Restricted Subsidiary, except
in connection with the ordinary course of business but in no event to secure
Indebtedness for borrowed money.
 
7.15        Certain Undertakings Relating to the Separateness of the MLP and the
MLP Subsidiaries.
 
(a)           Separate Records; Separate Assets.  The Borrower shall, and shall
cause the MLP Subsidiaries to, (i) maintain their respective books and records
and their respective accounts separate from those of the Borrower and its
Restricted Subsidiaries on the one hand and the MLP Subsidiaries on the other
hand, and (ii) maintain their respective financial and other books and records
showing their respective assets and liabilities separate and apart from those of
the Borrower and its Restricted Subsidiaries. The Borrower shall not commingle
or pool, and shall cause the MLP Subsidiaries not to commingle or pool, their
respective funds or other assets with those of any other Person, except their
respective consolidated Subsidiaries (or Restricted Subsidiaries in the case of
the Borrower), and shall maintain their respective assets in a manner that is
not costly or difficult to segregate, ascertain or otherwise identify as
separate from those of any other Person.
 
(b)          Separate Name; Separate Credit.  The Borrower shall, and shall
cause the MLP Subsidiaries to, (i) conduct their respective businesses in their
respective own names or in the names of their respective Subsidiaries (or
Restricted Subsidiaries in the case of the Borrower), and (ii) generally hold
themselves as entities separate from the Borrower and its Restricted
Subsidiaries on the one hand and the MLP Subsidiaries on the other hand.  The
Borrower shall, and shall cause the MLP Subsidiaries to, (i) pay their
respective obligations and liabilities from their respective own funds (whether
on hand or borrowed), except to the extent that such obligations and liabilities
are Guaranteed pursuant to Section 7.03(o) and such Guarantee is called upon and
(ii) maintain adequate capital in light of their respective business operations.
 


 
128

--------------------------------------------------------------------------------

 
 
(c)           Separate Formalities.  The Borrower shall cause the MLP
Subsidiaries to observe all limited liability company or partnership formalities
and other formalities required by their respective organizational documents and
applicable Law.
 
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
 
8.01        Events of Default.  Any of the following shall constitute an Event
of Default:
 
(a)           Non-Payment.  The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
 
(b)           Specific Covenants.
 
(i)            The Borrower fails to perform or observe any term, covenant or
agreement contained in any of (A) Sections ‎6.02(h), ‎6.02(m), ‎6.03(a),
‎6.05(a), ‎6.11, ‎6.14, or ‎Article VII; or (B) Section ‎6.10(a) if (with
respect to this clause (B) only) another Event of Default exists at the time of
such failure; or
 
(ii)           The Borrower fails to perform or observe any term, covenant or
agreement contained in Section ‎6.10(a) and (if no other Event of Default exists
at the time of such failure) such failure continues for ten days; or
 
(iii)          The Borrower fails to perform or observe any term, covenant or
agreement contained in Section ‎6.01(a) or ‎6.02(k), or fails to deliver the
Compliance Certificate pursuant to Section ‎6.02(b) concurrently with the
delivery of the financial statements referred to in Section ‎6.01(a), and such
failure continues for fifteen days; or
 
(iv)          The Borrower fails to perform or observe any term, covenant or
agreement contained in any of Sections ‎6.01(b) or ‎6.01(c), fails to deliver
the Compliance Certificate pursuant to Section ‎6.02(b) concurrently with the
delivery of the financial statements referred to in Sections ‎6.01(b) or
‎6.01(c), or fails to comply with Section ‎6.07 due to a lapse of insurance
coverage at the end of a policy period, and such failure continues for five
days; or
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection ‎(a) or ‎(b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or
 


 
129

--------------------------------------------------------------------------------

 
 
therewith shall be incorrect or misleading in any material respect when made or
deemed made; or
 
(e)           Cross-Default.
 
(i)           The Borrower or any Restricted Subsidiary or, in the event that
the Borrower or any Restricted Subsidiary has guaranteed Indebtedness of any MLP
Subsidiary under one or more MLP Credit Facilities, the Borrower, any Restricted
Subsidiary or any MLP Subsidiary whose Indebtedness is so guaranteed (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder or Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or
 
(ii)          There occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Restricted Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which the Borrower or any
Restricted Subsidiary is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by the Borrower or such Restricted Subsidiary as
a result thereof is greater than the Threshold Amount; or
 
(iii)         An Event of Default as defined in the Term Loan Credit Agreement,
the Senior Notes Indenture or the agreements governing Term Loan Refinancing
Indebtedness or Senior Notes Refinancing Indebtedness shall occur; or
 
(f)           Insolvency Proceedings, etc.  Any Loan Party or any of its
Restricted Subsidiaries or, in the event that any Loan Party or any Restricted
Subsidiary has guaranteed Indebtedness of any MLP Subsidiary under one or more
MLP Credit Facilities, any Loan Party, any Restricted Subsidiary or any MLP
Subsidiary whose Indebtedness is so guaranteed institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the
 


 
130

--------------------------------------------------------------------------------

 
 
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 45 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 45 calendar days, or an order for relief is entered
in any such proceeding; or any such Person shall take any corporate, partnership
or company action in furtherance of the foregoing; or
 
(g)          Inability to Pay Debts; Attachment.  (i) The Borrower or any
Restricted Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
 
(h)          Judgments.  There is entered against the Borrower or any Restricted
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
 
(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
 
(j)           Invalidity of Loan Documents.  Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in writing the validity or enforceability of any provision
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
 
(k)          Change of Control.  There occurs any Change of Control; or
 


 
131

--------------------------------------------------------------------------------

 
 
(l)           Collateral.
 
(i)           Any material provision of any Collateral Document shall for any
reason cease to be valid and binding on or enforceable against the Borrower or
any Restricted Subsidiary party thereto or the Borrower or any Restricted
Subsidiary shall so state in writing or bring an action to limit its obligations
or liabilities thereunder; or
 
(ii)          Any Collateral Document shall for any reason (other than pursuant
to the terms thereof) cease to create a valid security interest in the
Collateral purported to be covered thereby or such security interest shall for
any reason cease to be a perfected security interest with the priority required
pursuant to this Agreement.
 
8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:
 
(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest, or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof), Bank Product Debt
and other Obligations that are contingent or not yet due and payable, and if the
Loan Parties fail promptly to deposit such Cash Collateral, the Lenders may (and
shall upon the direction of the Administrative Agent upon the request of the
Required Lenders) advance the required Cash Collateral as Base Rate Committed
Loans (whether or not an Overadvance exists or is created thereby or the
conditions in Section ‎4.02 are satisfied); and
 
(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents, by law, at equity or otherwise, including the rights and
remedies of a secured party under the UCC;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 


 
132

--------------------------------------------------------------------------------

 
 
8.03        Application of Funds.  After the exercise of remedies provided for
in Section ‎8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section ‎8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, costs, expenses and other amounts (including Extraordinary
Expenses) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations payable the Swing Line
Lender in respect of Swing Line Loans;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, other fees, indemnities, unpaid principal of, and
interest on, the L/C Borrowings and all other Obligations payable to the  L/C
Issuer (including fees, charges and disbursements of counsel to the L/C Issuer
and amounts payable under ‎Article III);
 
Fourth, to payment of that portion of the Obligations (other than Bank Product
Debt) constituting fees;
 
Fifth, to the payment of that portion of the Obligations (other than Bank
Product Debt) constituting interest on the Loans and other Obligations;
 
Sixth, to the Administrative Agent for the account of the L/C Issuer to Cash
Collateralize the L/C Obligations to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections ‎2.03 and ‎2.20;
 
Seventh, to payment of that portion of the Obligations constituting Loans and
constituting Bank Product Debt arising under Lender Swap Contracts (including
Cash Collateralization thereof) up to the amount of the Bank Product Reserves
existing therefor, ratably among the Lenders and the Lender Swap Providers in
proportion to the respective amounts described in this clause Seventh held by
them;
 
Eighth, to payment of the remaining portion of the Obligations constituting
other Bank Product Debt, ratably among the Lenders, the Lender Swap Providers
and the Cash Management Banks in proportion to the respective amounts described
in this clause Eighth owed to them;
 
Ninth, to the payment of all remaining Obligations; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Amounts shall be applied to each category of Obligations set forth above until
full payment thereof and then to the next category.  If amounts are insufficient
to satisfy a category,
 


 
133

--------------------------------------------------------------------------------

 
 
they shall be applied on a pro rata basis among the Obligations in the
category.  Amounts distributed with respect to any Bank Product Debt shall be
the lesser of the applicable Bank Product Amount last reported to the
Administrative Agent or the actual Bank Product Debt as calculated by the
methodology reported to the Administrative Agent for determining the amount
due.  The Administrative Agent shall have no obligation to calculate the amount
to be distributed with respect to any Bank Product Debt, but may rely upon
written notice of the amount (setting forth a reasonably detailed calculation)
from the applicable Lender Secured Parties.  In the absence of such notice, the
Administrative Agent may assume the amount to be distributed is the Bank Product
Amount last reported to it. Notwithstanding the foregoing, amounts received from
any Loan Party that is not an Eligible Contract Participant shall not be applied
to any Excluded Swap Obligations owing to a Lender Swap Provider (it being
understood, that in the event that any amount is applied to Obligations other
than Excluded Swap Obligations as a result of this sentence, the Administrative
Agent shall make such adjustments as it determines are appropriate to
distributions pursuant to this Section ‎8.03 from amounts received from Eligible
Contract Participants to ensure, as nearly as possible, that the proportional
aggregate recoveries with respect to Obligations described in above paragraphs
of this Section ‎8.03 by Lender Swap Providers that are the holders of any
Excluded Swap Obligations are the same as the proportional aggregate recoveries
with respect to other Obligations pursuant to the above paragraphs of this
Section ‎8.03.  The allocations set forth in this Section are solely to
determine the rights and priorities of the Administrative Agent and Lenders as
among themselves, and may be changed by agreement among them without the consent
of any Loan Party.  This Section is not for the benefit of or enforceable by any
Loan Party.
 
Subject to Sections ‎2.03(c) and ‎2.20, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Sixth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.
 
8.04        Erroneous Application.  The Administrative Agent shall not be liable
for any application of amounts made by it pursuant to Section ‎8.03 in good
faith and, if any such application is subsequently determined to have been made
in error, the sole recourse of any Lender or other Person to which such amount
should have been made shall be to recover the amount from the Person that
actually received it (and, if such amount was received by any Lender, such
Lender hereby agrees to return it).
 
ARTICLE IX.
ADMINISTRATIVE AGENT
 
9.01        Appointment and Authority.  (a) Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
 


 
134

--------------------------------------------------------------------------------

 
 
thereto.  Except as expressly set forth in Sections ‎9.06 and ‎9.10(a), the
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer and shall survive the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations, and neither the Borrower nor any other Loan Party nor any
other Person shall have rights as a third party beneficiary of any of such
provisions.  As between the Loan Parties and the Administrative Agent, any
action that the Administrative Agent may take under any Loan Documents or with
respect to any Obligations shall be conclusively presumed to have been
authorized and directed by the Lenders and shall survive the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
 
(a)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents and as “control agent” or “secured party” under the
Deposit Account Control Agreements and the Investment Account Control
Agreements, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Lender Swap Provider and potential Cash
Management Bank) and the L/C Issuer hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and the L/C Issuer
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent”, “control agent” or
“secured party” and any co-agents, sub-agents and attorneys-in-fact appointed by
the Administrative Agent pursuant to Section ‎9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this ‎Article IX and ‎Article X (including Section ‎10.04(c),
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent”, “control agent” or “secured party” under the Loan Documents) as if set
forth in full herein with respect thereto
 
9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, provide cash management services,
products under hedging agreements, commercial credit card and merchant card
services, and other banking products or services, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor (including any fees or other consideration received in
connection therewith) to the Lenders.  In their individual capacity, Bank of
America and its Affiliates may receive information regarding Loan Parties, their
Affiliates and their account debtors (including information subject to
confidentiality obligations), and each Lender agrees that Bank of America and
its Affiliates shall
 


 
135

--------------------------------------------------------------------------------

 
 
be under no obligation to provide such information to Lenders, if acquired in
such individual capacity and not as Administrative Agent hereunder.
 
9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections ‎10.01 and ‎8.02) or (ii) in the absence
of its own gross negligence or willful misconduct.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in ‎Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.04        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate,
 


 
136

--------------------------------------------------------------------------------

 
 
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent appoints itself as the “control agent” or “secured party” under the
Deposit Account Control Agreements and the Investment Account Control
Agreements.
 
9.06        Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly,
 


 
137

--------------------------------------------------------------------------------

 
 
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section ‎10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit issued by Bank of America.
 
9.07        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08        No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the book managers, arrangers or agents, if any, listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.
 
9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any
 


 
138

--------------------------------------------------------------------------------

 
 
Loan Party, the Administrative Agent (irrespective of whether the principal of
any Loan or L/C Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections ‎2.03(h) and ‎2.03(i), ‎2.09 and ‎10.04) allowed in such judicial
proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections ‎2.09
and ‎10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
 
9.10        Collateral and Guaranty Matters.
 
(a)           The Lenders and the L/C Issuer irrevocably authorize the
Administrative Agent:
 
(i)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (A) upon termination of the
Commitments, the expiration or termination of all Letters of Credit, payment in
full of all Obligations (other than contingent indemnification obligations)
under this Agreement and the other Loan Documents, and payment in full of all
other Obligations (as such term is defined for purposes of the Collateral
Documents) that are due and payable or otherwise accrued and owing at or prior
to the time the Obligations under this Agreement are paid, (B) that is sold or
Disposed of or to be sold or Disposed of as part of or in connection with any
sale or Disposition permitted hereunder (other than a Disposition under
clause ‎(v) of Section ‎7.05(a)) or under any other Loan Document, or (C) if
approved,
 


 
139

--------------------------------------------------------------------------------

 
 
authorized or ratified in writing by the Required Lenders, provided, that a
release of the Administrative Agent’s Lien, on all or substantially all of the
Collateral shall require the written approval of all Lenders pursuant to
Section ‎10.01(g);
 
(ii)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections ‎7.01(i), ‎7.01(r), or ‎7.01(s); and
 
(iii)          to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section ‎9.10.
 
(b)           Each Lender authorizes and directs the Administrative Agent to
enter into the Collateral Documents for the benefit of the Lender Secured
Parties.  Except to the extent unanimity is required hereunder, each Lender
agrees that any action taken by the Required Lenders in accordance with the
provisions of the Loan Documents, and the exercise by the Required Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders.
 
(c)           The Administrative Agent is hereby authorized on behalf of all of
the Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time to take any action with respect to any Collateral or
Collateral Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to the Collateral Documents.
 
(d)           The Administrative Agent shall have no obligation to any Lender or
to any other Person to assure that the Collateral exists or is owned by any Loan
Party or is cared for, protected, or insured or has been encumbered or that the
Liens granted to the Administrative Agent herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected, or enforced,
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure, or fidelity, or to
continue exercising, any of the rights granted or available to the
Administrative Agent in this Section ‎9.10 or in any of the Collateral
Documents; it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, the Administrative Agent may act in
any manner it may deem appropriate, in its sole discretion, and that the
Administrative Agent shall have no duty or liability to any Lender, other than
to act without gross negligence or willful misconduct.
 
(e)           In furtherance of the authorizations set forth in this
Section ‎9.10, each Lender hereby irrevocably appoints the Administrative Agent
its attorney-in-fact, with full power of substitution, for and on behalf of and
in the name of each such Lender, (i) to enter into Collateral
 


 
140

--------------------------------------------------------------------------------

 
 
Documents (including, without limitation, any appointments of substitute
trustees under any Collateral Document), (ii) to take action with respect to the
Collateral and Collateral Documents to perfect, maintain, and preserve the
Lender’s Liens, and (iii) to execute instruments of release or to take other
action necessary to release Liens upon any Collateral to the extent authorized
in clause ‎(a) hereof.  This power of attorney shall be liberally, not
restrictively, construed so as to give the greatest latitude to the
Administrative Agent’s power, as attorney, relative to the Collateral matters
described in this Section ‎9.10.  The powers and authorities herein conferred on
the Administrative Agent may be exercised by the Administrative Agent through
any Person who, at the time of the execution of a particular instrument, is an
officer of the Administrative Agent.  The power of attorney conferred by this
Section ‎9.10(e) is granted for valuable consideration and is coupled with an
interest and is irrevocable so long as the Obligations, or any part thereof,
shall remain unpaid or the Lenders have any Commitments under the Loan
Documents.
 
9.11        Reports.  The Administrative Agent shall promptly forward to each
Lender, when complete, copies of any field audit, examination or appraisal
report prepared by or for the Administrative Agent with respect to any Loan
Party or Collateral (“Report”).  Each Lender agrees (a) that neither Bank of
America nor the Administrative Agent makes any representation or warranty as to
the accuracy or completeness of any Report, and shall not be liable for any
information contained in or omitted from any Report; (b) that the Reports are
not intended to be comprehensive audits or examinations, and that the
Administrative Agent or any other Person performing any audit or examination
will inspect only specific information regarding Obligations or the Collateral
and will rely significantly upon the Loan Parties’ books and records as well as
upon representations of the Loan Parties’ officers and employees; and (c) to
keep all Reports confidential and strictly for such Lender’s internal use, and
not to distribute any Report (or the contents thereof) to any Person (except to
such Lender’s Participants, attorneys and accountants) or use any Report in any
manner other than administration of the Loans and other Obligations, in each
case except to the extent disclosure is required by applicable laws or
regulations or by any subpoena or similar legal process.  Each Lender agrees to
indemnify and hold harmless the Administrative Agent and any other Person
preparing a Report from any action such Lender may take as a result of or any
conclusion it may draw from any Report, as well as from any losses, claims,
damages, liabilities and related expense arising as a direct or indirect result
of the Administrative Agent furnishing a Report to such Lender.
 
9.12        Bank Product Debt.  Except as otherwise expressly set forth herein
or in any Collateral Document, no Lender or Affiliate thereof that is owed any
Bank Product Debt that obtains the benefits of Section ‎8.03, any Guaranty or
any Collateral by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
‎Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Bank Product Debt unless the Administrative
 


 
141

--------------------------------------------------------------------------------

 
 
Agent has received written notice of such Bank Product Debt, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Lender or Affiliate, as the case may be.
 
ARTICLE X.
MISCELLANEOUS
 
10.01       Amendments, etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
(a)           waive any condition set forth in Section ‎4.01 without the written
consent of each Lender;
 
(b)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section ‎8.02) without the written consent of
such Lender;
 
(c)           postpone any scheduled date fixed by this Agreement or any other
Loan Document for any payment (it being understood that the mandatory
prepayments under Section ‎2.05 do not provide for a scheduled date fixed for
payment), of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
 
(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section ‎10.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend (i) the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;
 
(e)           change Section ‎2.13 or Section ‎8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender; provided that an extension of the maturity date of any Loan (or the
termination date in respect of the Commitment under which any Loan is made), and
a waiver of Section ‎2.13 by the holders of Loans whose maturity date (or the
termination date of the Commitment under which such Loans are made) is so
extended with respect to payments received on the maturity of Loans whose
maturity date (or the termination date of the Commitment under which such Loans
were made) has not been extended shall not require the consent of any Lender
whose Loans are (or whose
 


 
142

--------------------------------------------------------------------------------

 
 
Commitment is) not subject to such extension so long as the terms of such
extension are not otherwise adverse to any Lender whose Loans are (or whose
Commitment is) not subject to such extension;
 
(f)           change any provision of this Section or the definition of
“Required Lenders” or “Super-Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender;
 
(g)          except as provided in Section ‎9.10, release, or subordinate the
Liens of the Administrative Agent on, all or substantially all of the Collateral
in any transaction or series of related transactions, without the written
consent of each Lender;
 
(h)          release all or substantially all of the value of the Guaranty or
subordinate all or substantially all of the Obligations, without the written
consent of each Lender, except in the case of the Guaranty to the extent the
release of any Subsidiary from the Guaranty is permitted pursuant to
Section ‎9.10 (in which case such release may be made by the Administrative
Agent acting alone); or
 
(i)           amend the definition of “Borrowing Base” (or any defined term used
in clauses (i) through (xiii) of such definition excluding the defined terms
“Borrower”, “Guarantor”, “Administrative Agent” and “Letters of Credit”) in a
manner that would have the effect of increasing the amount of the Borrowing
Base, without the written consent of the Super-Majority Lenders; provided,
however, that only the consent of Required Lenders shall be necessary for
amendments the effect of which is to reduce the amount of credit available under
the Borrowing Base; or
 
(j)           increase any of the advance rates set forth in clauses (i) through
(xii) of the definition of “Borrowing Base”, without the written consent of each
Lender;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that without the
consent of such Lender (A) the Commitment of such Lender may not be increased or
extended and (B) the amount of principal payable to such Lender may not be
reduced (except as provided in Section ‎2.21) or the final maturity thereof
extended.
 


 
143

--------------------------------------------------------------------------------

 
 
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section ‎10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
 
10.02       Notices; Effectiveness; Electronic Communication.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection ‎(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
 
(i)           if to a Loan Party, the Administrative Agent, the L/C Issuer, or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule ‎10.02, or to
such other address, telecopier number, electronic mail address or telephone
number as shall be designated by such Person in writing to the other parties;
and
 
(ii)          if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire, or to such other address, telecopier number, electronic mail
address or telephone number as shall be designated by such Person in writing to
the other parties.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection ‎(b) below, shall be effective as provided in such
subsection ‎(b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
‎Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in their own discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications.
 


 
144

--------------------------------------------------------------------------------

 
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
 
(d)           Change of Address, Etc.  The Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in
 


 
145

--------------------------------------------------------------------------------

 
 
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
 
(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including electronic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower agrees to indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower.  All electronic
notices to and other electronic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
10.03      No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
 
10.04      Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses.  The Borrower agrees to pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent; provided that such fees, charges and disbursements of
counsel shall be limited to the reasonable fees, charges and disbursements of
one counsel for the Administrative Agent and its Affiliates taken as a whole,
and, if necessary, one local counsel in each appropriate jurisdiction for the
Administrative Agent and its Affiliates taken as a whole), in connection with
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all Extraordinary Expenses and other
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer; provided that such fees,
charges and
 


 
146

--------------------------------------------------------------------------------

 
 
disbursements of counsel shall be limited to the fees, charges and disbursements
of one counsel for the Administrative Agent, the Lenders and the L/C Issuer
taken as a whole, and, if necessary, one local counsel in each appropriate
jurisdiction for the Administrative Agent, the Lenders and the L/C Issuer taken
as a whole (and, in the case of any actual or reasonably perceived conflict of
interest, one additional counsel for such affected parties in each applicable
jurisdiction) in connection with the enforcement or protection of its rights (A)
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
 
(b)          Indemnification by the Borrower.  The Borrower agrees to indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  This Section ‎10.04(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.
 


 
147

--------------------------------------------------------------------------------

 
 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection ‎(a) or
‎(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such from and after the Closing Date, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity from and after the
Closing Date.  The obligations of the Lenders under this subsection ‎(c) are
subject to the provisions of Section ‎2.12(d).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection ‎(b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after written demand therefor accompanied by
reasonably detailed supporting information.
 
(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and this Agreement and the repayment, satisfaction or discharge of
all the other Obligations.
 
10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect
 


 
148

--------------------------------------------------------------------------------

 
 
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender and the L/C Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
 
10.06      Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection ‎(b) of this Section ‎10.06, (ii) by way of
participation in accordance with the provisions of subsection ‎(d) of this
Section ‎10.06, and (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection ‎(f) of this Section ‎10.06, (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection ‎(d) of this Section ‎10.06, and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
(b)          Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection ‎(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
(B)           in any case not described in subsection ‎(b)‎(i)‎(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade
 


 
149

--------------------------------------------------------------------------------

 
 
Date” is specified in the Assignment and Assumption, as of the Trade Date, shall
not be less than $5,000,000 unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause ‎(ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
 
(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection ‎(b)‎(i)‎(B) of this
Section and, in addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
ten Business Days after written notice to the Borrower of the proposed
assignment) shall be required to the extent set forth in the definition of
“Eligible Assignee”;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required to the extent set forth in
the definition of “Eligible Assignee”;
 
(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
 
(D)           the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.
 
(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) to any
 


 
150

--------------------------------------------------------------------------------

 
 
Defaulting Lender, or any of its Subsidiaries, or any Person who, upon becoming
a Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural person, or (D) to any Disqualified
Institution, it being understood and agreed that upon the request of any Lender
on or following the Closing Date, the Administrative Agent shall inform such
Lender as to the identity of such Disqualified Institutions which have been
identified in writing to the Administrative Agent by the
Borrower.  Notwithstanding the foregoing, the Administrative Agent shall have no
duty or obligation for monitoring or enforcing the prohibition on assignments to
Disqualified Institutions set forth in this clause (v) or the prohibition on the
sale of participations to Disqualified Institutions set forth in subsection (d)
of this Section.
 
(vi)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit, Swing Line Loans and Protective
Advances in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection ‎(c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections ‎3.01, ‎3.04, ‎3.05, and ‎10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a
 


 
151

--------------------------------------------------------------------------------

 
 
sale by such Lender of a participation in such rights and obligations in
accordance with subsection ‎(d) of this Section.
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower (and such agency being solely
for tax purposes), shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts  (and stated interest) of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender, a Disqualified
Institution or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Borrower, the Administrative Agent, the Lenders and
the L/C Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) upon the request of any Lender on or following the Closing Date, the
Administrative Agent shall inform such Lender as to the identity of Disqualified
Institutions which have been identified in writing to the Administrative Agent
by the Borrower.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section ‎10.01 that affects such Participant.  Subject to subsection ‎(e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections ‎3.01, ‎3.04 and ‎3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection ‎(b)
of this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section ‎10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section ‎2.13 as though it were a
Lender.
 


 
152

--------------------------------------------------------------------------------

 
 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections ‎3.01 or ‎3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section ‎3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section ‎3.01(f) as though it were a
Lender.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank having jurisdiction over such Lender; provided that
no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(g)          Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h)          Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection ‎(b) above, Bank of America
 


 
153

--------------------------------------------------------------------------------

 
 
may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign as L/C
Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing Line
Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights and obligations of the L/C Issuer hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Committed Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section ‎2.03(c)).  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section ‎2.04(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
 
10.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section ‎2.16(c), (ii) any pledge
referred to in Section ‎10.06(f), or (iii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) by the Administrative Agent on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to
this credit facility, (h) with the consent of the Borrower or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative
 


 
154

--------------------------------------------------------------------------------

 
 
Agent, any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.
 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
 
10.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, Administrative Agent, each Lender, the L/C Issuer and each of their
respective Affiliates, are each authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by Administrative Agent, such Lender, the L/C Issuer or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
Administrative Agent, such Lender, the L/C Issuer or any such Affiliate,
irrespective of whether or not Administrative Agent, such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of Administrative
Agent, such Lender or the L/C Issuer different from the branch or office holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff hereunder, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section ‎2.21 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of Administrative Agent, each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that Administrative Agent, such
Lender, the L/C Issuer or their respective Affiliates may have.
 


 
155

--------------------------------------------------------------------------------

 
 
Administrative Agent, each Lender and the L/C Issuer agree to notify the
Borrower, and each Lender shall notify the Administrative Agent, promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
 
10.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
10.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section ‎4.01, this Agreement shall become effective when it
shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto.
 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
10.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 


 
156

--------------------------------------------------------------------------------

 
 
10.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section ‎10.12, if and to the extent that the enforceability of any provisions
in this Agreement relating to Defaulting Lenders shall be limited by Debtor
Relief Laws, as determined in good faith by the Administrative Agent, the L/C
Issuer or the Swing Line Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.
 
10.13      Replacement of Lenders.  If any Lender requests compensation under
Section ‎3.04, or if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section ‎3.01, or if any Lender is a Defaulting Lender, or if the Borrower
has the right to replace a Lender pursuant to Section ‎10.01 or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its expense and effort and,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section ‎10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
 
(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section ‎10.06(b);
 
(b)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section ‎3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section ‎3.04 or payments required to be made pursuant to
Section ‎3.01, such assignment will result in a reduction in such compensation
or payments thereafter; and
 
(d)          such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 


 
157

--------------------------------------------------------------------------------

 
 
10.14      Governing Law; Jurisdiction; etc.
 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)          SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK IN THE BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
(c)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH ‎(b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)          SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION ‎10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 


 
158

--------------------------------------------------------------------------------

 
 
10.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lenders and
the Arranger are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Lenders and
the Arranger, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Lenders and
the Arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) none of the Administrative Agent,
any Lender or the Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Lenders and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, any Lender or the Arranger has any obligation
to disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Lenders and the
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
 
10.17      USA Patriot Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify
 


 
159

--------------------------------------------------------------------------------

 
 
and record information that identifies the Borrower, which information includes
the name, address and tax ID number of the Borrower and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Borrower in accordance with the Act.  The Borrower shall, promptly upon
request, provide all documentation and other information as the Administrative
Agent, any L/C Issuer or any Lender may request from time to time in order to
comply with any obligations under any “know your customer”, anti-money
laundering or other requirements of applicable Law.
 
10.18      Keepwell Undertaking.  The Borrower hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Loan Party (other than the
Borrower) in order for such Loan Party to honor its obligations under its
respective Guaranty of obligations with respect to Lender Swap Contracts
(provided, however, that the Borrower shall only be liable under this
Section 10.18 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.18, or
otherwise under this Agreement or any Loan Document, as it relates to such other
Loan Parties, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of the
Borrower under this Section 10.18 shall remain in full force and effect until
performance in full of all Lender Swap Contracts entered into from time to time
prior to the date on which all Obligations are paid in full to the Lenders, the
Administrative Agent and all other Lender Secured Parties, and all of the
Lenders’ Commitments are terminated.  The Borrower intends that this
Section 10.18 constitute, and this Section 10.18 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.
 
10.19      Ratification of Loan Documents.  The Borrower hereby ratifies and
affirms its obligations under the Loan Documents (as amended, restated or
otherwise modified on the Closing Date), each of which (as amended, restated or
otherwise modified on the Closing Date) shall continue in full force and effect.
 
10.20      Exiting Lenders.  Deutsche Bank Trust Company Americas and General
Electric Capital Corporation (collectively, the “Exiting Lenders”) each hereby
consents to the amendment and restatement of the Existing Revolving Credit
Agreement.  Each of the parties hereto hereby agrees and confirms that after
giving effect to this Section ‎10.20, on the Closing Date, the amount of each
Exiting Lender’s Commitment shall be $0, their respective Commitments to lend
and all obligations under the Existing Revolving Credit Agreement shall be
terminated, and each of the Exiting Lenders shall cease to be a Lender for all
purposes under the Loan Documents (other than in respect of any terms and
conditions of the Loan Documents (as defined in the Existing Revolving Credit
Agreement), including, without limitation, Section 10.04 of the Existing
Revolving Credit Agreement, which by their terms survive any cancellation of
commitments, repayment in full of any obligations or the termination of such
Loan Documents (as defined in the Existing Revolving Credit Agreement)).
 


 
160

--------------------------------------------------------------------------------

 
 
10.21      ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.  THIS
AGREEMENT AMENDS, RESTATES AND REPLACES (BUT DOES NOT CONSTITUTE A NOVATION OF)
THE EXISTING REVOLVING CREDIT AGREEMENT IN ITS ENTIRETY.
 
[Signatures Follow]
 


 
161

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

  WESTERN REFINING, INC.,
a Delaware corporation
                   
By:
/s/ Jeffrey S. Beyersdorfer
   
Name:
Jeffrey S. Beyersdorfer
   
Title:
Senior Vice President – Treasurer,
Director of Investor Relations and
Assistant Secretary
 

 
 
 
Signature Page to Third Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 

--------------------------------------------------------------------------------

 




 

 
BANK OF AMERICA, N.A.,
  as Administrative Agent                  
By:
/s/ H. Michael Wills    
Name:
H. Michael Wills
   
Title:
Senior Vice President
 

 
 
 
Signature Page to Third Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 

--------------------------------------------------------------------------------

 




 

 
BANK OF AMERICA, N.A.,
 
as L/C Issuer, Swing Line Lender, and a Lender
         
By:
/s/ H. Michael Wills    
Name:
H. Michael Wills
   
Title:
Senior Vice President
 

 
 
Signature Page to Third Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 

--------------------------------------------------------------------------------

 




 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
         
By:
/s/ Nathan McIntosh    
Name:
Nathan McIntosh    
Title:
Duly Authorized Signer  

 
 
 
 
 
Signature Page to Third Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 

--------------------------------------------------------------------------------

 
 
 

 
BARCLAYS BANK PLC,
as a Lender
         
By:
/s/ Joseph Jordan
   
Name:
Joseph Jordan
   
Title:
Managing Director
 

 
 
 
Signature Page to Third Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 

--------------------------------------------------------------------------------

 
 
 

 
COMERICA BANK,
as a Lender
         
By:
/s/ Gerald R. Finney, Jr.
   
Name:
Gerald R. Finney, Jr.
   
Title:
Vice President
 

 
 
 
 
Signature Page to Third Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 

--------------------------------------------------------------------------------

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender
           
By:
/s/ Mikhail Faybusovich
   
Name:
Mikhail Faybusovich
   
Title:
Authorized Signatory
 



 

 
By:
/s/ Samuel Miller
   
Name:
Samuel Miller
   
Title:
Authorized Signatory
 

 
 
 
Signature Page to Third Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 

--------------------------------------------------------------------------------

 
 
 
 

  DEUTSCHE BANK AG NEW YORK
BRANCH, as a Lender
                   
By:
/s/ Lisa Wong
   
Name:
Lisa Wong
   
Title:
Vice President
 



 

 
By:
/s/ Ming K. Chu
   
Name:
Ming K. Chu
   
Title:
Vice President
 

 
 
 
Signature Page to Third Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 

--------------------------------------------------------------------------------

 
 
 

 
GOLDMAN SACHS BANK USA,
as a Lender
                   
By:
/s/ Rebecca Kratz
   
Name:
Rebecca Kratz
   
Title:
Authorized Signatory
 

 
 
 
Signature Page to Third Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 

--------------------------------------------------------------------------------

 
 
 

 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
                   
By:
/s/ Chad Greene
   
Name:
Chad Greene
   
Title:
Officer
 

 
 
 
Signature Page to Third Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 

--------------------------------------------------------------------------------

 


 

 
REGIONS BANK,
 
as a Lender
         
By:
/s/ Dan Clubb
   
Name:
Dan Clubb
   
Title:
Vice President
 

 
 
 
 
Signature Page to Third Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 

--------------------------------------------------------------------------------

 




 

 
THE ROYAL BANK OF SCOTLAND PLC,
 
as a Lender
             
By:
/s/ Steve Ray    
Name:
Steve Ray    
Title:
Authorized Signatory  

 
 
 
 
Signature Page to Third Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 

--------------------------------------------------------------------------------

 




 

 
SUNTRUST BANK,
 
as a Lender
                 
By:
/s/ Christopher M. Waterstreet    
Name:
Christopher M. Waterstreet    
Title:
Vice President  

 
 
 
Signature Page to Third Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
RB INTERNATIONAL FINANCE (USA) LLC,
as a Lender
                   
By:
/s/ John A. Valiska
   
Name:
John A. Valiska
   
Title:
First Vice President
 




 
By:
/s/ Steven VanSteenbergen
   
Name:
Steven VanSteenbergen
   
Title:
Vice President
 

 
 
Signature Page to Third Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 

--------------------------------------------------------------------------------

 
 
 

 
US BANK NATIONAL ASSOCIATION,
as a Lender
                 
By:
/s/ Rod Swenson
   
Name:
Rod Swenson
   
Title:
Vice President
 

 
 
 
Signature Page to Third Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
CREDIT AGRICOLE, CORPORATE AND INVESTMENT BANK,
as a Lender
                   
By:
/s/ David Gurghigian
   
Name:
David Gurghigian
   
Title:
Managing Director
 




 
By:
/s/ Michael Willis
   
Name:
Michael Willis
   
Title:
Managing Director
 

 
 
 
Signature Page to Third Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
MACQUARIE BANK LIMITED,
as a Lender
                   
By:
/s/ Byron Den Hertog
   
Name:
Byron Den Hertog
   
Title:
Division Director
 




 
By:
/s/ Nathan Booker
   
Name:
Nathan Booker
   
Title:
Division Director
             
(Signed in Sydney, POA Ref: #938
dated 22nd November 2012)
 

 
 
 
Signature Page to Third Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 

--------------------------------------------------------------------------------

 
 
 

 
SIEMENS FINANCIAL SERVICES, INC.,
as a Lender
                   
By:
/s/ Jeffrey B. Iervese
   
Name:
Jeffrey B. Iervese
   
Title:
Vice President
 




 
By:
/s/ John Finore
   
Name:
John Finore
   
Title:
Vice President
 

 
 
 
Signature Page to Third Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 

--------------------------------------------------------------------------------

 


 
MUFG UNION BANK, N.A.,
as a Lender
                   
By:
/s/ Edward Dridge
   
Name:
Edward Dridge
   
Title:
Vice President
 

 
 
 
Signature Page to Third Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 

--------------------------------------------------------------------------------

 



 
The undersigned is executing this Agreement as of the date first written above
for the sole purposes of Section ‎10.20 thereof.



 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as an Exiting Lender
                 
By:
/s/ Lisa Wong    
Name:
Lisa Wong    
Title:
Vice President
                   
By:
/s/ Ming K. Chu    
Name:
Ming K. Chu    
Title:
Vice President  

 
 
Signature Page to Third Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 

--------------------------------------------------------------------------------

 




 
The undersigned is executing this Agreement as of the date first written above
for the sole purposes of Section ‎10.20 thereof.



 
GENERAL ELECTRIC CAPITAL CORPORATION,
as an Exiting Lender
                 
By:
/s/ Kristy McGowan    
Name:
Kristy McGowan    
Title:
Authorized Signatory  

 
 
 
 
Signature Page to Third Amended and Restated Revolving Credit Agreement
(Western Refining, Inc.)
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A-1
FORM OF LOAN NOTICE


Date:  _____________
 
To:
Bank of America, N.A., as Administrative Agent

 
Ladies and Gentlemen:


Reference is made to that certain Third Amended and Restated Revolving Credit
Agreement dated as of October [__], 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined in the Credit Agreement being used herein as
therein defined), among Western Refining, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and a Lender.


The undersigned hereby requests (select one):


___ A Borrowing of _________ Loans [insert Base Rate Committed or Eurodollar
Rate].
___ A conversion of ______________ Loans into __________________ Loans.
___ A continuation of Eurodollar Rate Loans.


1.           On                                                               
(must be a Business Day).


2.           In the amount of
$                                                              .


3.           For Eurodollar Rate Loans:  with an Interest Period
of                       months.


 

  BORROWER:          
WESTERN REFINING, INC.,
a Delaware corporation
                   
By:
        Name:         Title:              


 
 
 
 
Exhibit A-1 – Page 1
Form of Loan Notice


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A-2


FORM OF SWING LINE LOAN NOTICE


Date:  _____________
 
To:
Bank of America, N.A., as Administrative Agent

 
Ladies and Gentlemen:


Reference is made to that certain Third Amended and Restated Revolving Credit
Agreement dated as of October [__], 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined in the Credit Agreement being used herein as
therein defined), among Western Refining, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer, and a Lender.


The undersigned hereby requests a Swing Line Borrowing:


1.           On                                                               
(must be a Business Day).


2.           In the amount of
$                                                              .


 

  BORROWER:          
WESTERN REFINING, INC.,
a Delaware corporation
                   
By:
        Name:         Title:              


 
Exhibit A-2 – Page 1
Form of Swing Line Loan Notice
 
 
 
 

--------------------------------------------------------------------------------

 




EXHIBIT B


FORM OF NOTE
 


FOR VALUE RECEIVED, WESTERN REFINING, INC., a Delaware corporation (“Borrower”),
hereby promises to pay to _____________________ or its registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of the Loans made by the Lender to
the Borrower under that certain Third Amended and Restated Revolving Credit
Agreement dated as of October [__], 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent for the Lenders.


The Borrower promises to pay interest on the unpaid principal amount of the
Loans from the date of such Loans until such principal amount is paid in full,
at such interest rates and at such times as provided in the Credit
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds to the Administrative Agent’s Office in accordance with the
terms of the Credit Agreement.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.


This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  This Note is also entitled to the
benefits of the Guaranty and is secured by the Collateral.  Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Credit
Agreement.  The Loans made by the Lender may be evidenced by a loan account or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of the Loans and payments with respect thereto.


This Note amends, restates and supersedes (but does not cancel or extinguish the
indebtedness evidenced by or constitute a novation of) that certain Note dated
as of [_____] made payable to the Lender, in the principal amount of $[_____],
and the evidenced formerly evidenced by such prior Note shall hereafter be
evidenced by this Note.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of intent to accelerate, notice of
acceleration, notice of protest, demand, dishonor and non-payment of this Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


- Signature Page to Follow -


 
Exhibit B – Page 1
Form of Note
 
 
 

--------------------------------------------------------------------------------

 
 
 

  BORROWER:          
WESTERN REFINING, INC.,
a Delaware corporation
                   
By:
        Name:         Title:              

 
 
Exhibit B – Page 2
Form of Note
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C-1
 
FORM OF ANNUAL/QUARTERLY COMPLIANCE CERTIFICATE
(Pursuant to Section 6.02(b) of the Credit Agreement)
 


Financial Statement Date:  _________________
 
To:           Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Third Amended and Restated Revolving Credit
Agreement dated as of October [__], 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among Western Refining, Inc., a Delaware corporation (the “Borrower”), the
various financial institutions that are, or may from time to time become,
parties thereto (each individually a “Lender”, and collectively, the “Lenders”),
and Bank of America, N.A., as Administrative Agent for the Lenders (the
“Administrative Agent”).
 
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is a Responsible Officer of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Borrower, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.         (a)           The Borrower has delivered its year-end audited
financial statements required by Section 6.01(a)(i) of the Credit Agreement for
the fiscal year of the Borrower ended as of the above date, together with the
report and opinion of an independent certified public accountant required by
such section.
 
(b)           If an MLP existed during the fiscal year of the Borrower ended as
of the above date, the Borrower has delivered its year-end unaudited financial
statements required by Section 6.01(a)(ii) of the Credit Agreement for such
fiscal year.  Such financial statements fairly present the financial condition,
results of operations and cash flows of the Borrower and its Restricted
Subsidiaries in accordance with GAAP as of such date and for such period,
subject only to the absence of footnotes.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           The Borrower has delivered its unaudited financial statements
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower ended as of the above date. Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Restricted Subsidiaries in accordance with GAAP as of such date
and for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.
 
2.           The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Borrower and its Restricted Subsidiaries during the accounting
period covered by such financial statements.
 
 
Exhibit C-1 - Page 1
Form of Annual/Quarterly Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.           A review of the activities of the Borrower and its Restricted
Subsidiaries during such fiscal period has been made under the supervision of
the undersigned with a view to determining whether during such fiscal period the
Borrower and its Restricted Subsidiaries performed and observed all their
Obligations under the Loan Documents, and
 
[select one:]
 
[to the best knowledge of the undersigned, during such fiscal period the
Borrower and its Restricted Subsidiaries performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]
 
or
 
[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]
 
4.           The representations and warranties of the Borrower contained in
Article V of the Credit Agreement, and any representations and warranties of the
Borrower and each other Loan Party that are contained in any document furnished
at any time under or in connection with the Loan Documents, are true and correct
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in Section
5.05(a) of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Section 6.01(a), (b) and (c) of the Credit
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.
 
5.           The financial covenant analyses and information set forth on
Schedules 1, 2 and 3 attached hereto are true and accurate on and as of the date
of this Compliance Certificate.
 
6.           [Insert the following to the extent applicable:  Pursuant to
Section 5(c) of the Security Agreement, the following information is hereby
provided:  ____________].  To the best knowledge of the undersigned, the
Borrower and each of its Restricted Subsidiaries are in compliance with their
notice and reporting obligations under Section 5 of the Security Agreement [add
if applicable: except as follows:  _________].
 


Remainder of Page Intentionally Blank
Signature Page to Follow
 
 
Exhibit C-1 - Page 2
Form of Annual/Quarterly Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of ________, ____.
 



       
WESTERN REFINING, INC.,
a Delaware corporation
                   
By:
      Name:       Title:              

 

 
 
 
Exhibit C-1 - Page 3
Form of Annual/Quarterly Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
 
For the Quarter/Year ended __________ (“Statement Date”)


SCHEDULE 1
to the Compliance Certificate
($ in 000’s)



I.
Section 7.11 – Consolidated Fixed Charge Coverage Ratio
                      A.
Consolidated EBITDA for four fiscal quarter period ending on above date
(“Subject Period”) for the Borrower and its Restricted Subsidiaries:
                        1.
Consolidated Net Income for Subject Period:
 
$
                    2.
Consolidated Interest Charges for Subject Period:
 
$
                    3.
Provision for Federal, state, local and foreign income taxes for Subject Period:
 
$
                    4.
Depreciation expenses for Subject Period:
 
$
                    5.
Amortization expenses for Subject Period:
 
$
                    6.
Non-cash compensation expenses and charges for Subject Period:
 
 
$
       
 
          7.
Unrealized net losses in the fair market value of any Swap Contract for Subject
Period:
 
 
$
                    8.
Maintenance turnaround expenses for Subject Period:
 
$
                    9.
Non-recurring non-cash reductions of Consolidated Net Income for Subject Period:
 
 
$
                    10.
Unrealized net gains in the fair market value of any Swap Contract for Subject
Period:
 
 
$
                    11.
Non-cash additions to Consolidated Net Income for Subject Period:
 
 
$
                    12.
[Amount that would have been deducted in respect of Recharacterized Operating
Leases:]1
 
 
$
 

 
 

--------------------------------------------------------------------------------

1  In case of Operating Lease Recharacterization.

 
Note:
Additions to Consolidated Net Income are only to the extent deducted in the
calculation thereof and without duplication.

 
 
Exhibit C-1 - Page 4
Form of Annual/Quarterly Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 

                  13.
Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 – 10 – 11 –
12):
 
 
$
               

  B.
Capital Expenditures except those financed with borrowed money other than Loans:
 
$
                  C.
Maintenance turnaround expenses:
 
$
                  D.
Cash taxes paid (which cash taxes may not be less than zero):
 
$
                  E.
Consolidated Fixed Charges for Subject Period:
                        1.
Consolidated Interest Charges for Subject Period (other than (a) transaction
costs consisting of upfront fees, charges and related expenses incurred in
connection with the negotiation and closing of the Credit Agreement;
(b) transaction costs consisting of upfront fees, charges and related expenses
paid at the time and out of the proceeds of the closing to which they relate;
(c) transaction costs consisting of upfront fees, charges, and related expenses
paid after closing up to $10,000,000 during term of Credit Agreement;
(d) Consolidated Interest Charges not payable in cash, including payment-in-kind
interest and original issue discount; and (e) Consolidated Interest Charges on
Indebtedness in respect of any MLP Credit Facility that is Guaranteed by the
Borrower and/or its Restricted Subsidiaries in accordance with Section 7.03(o)
of the Credit Agreement to the extent and so long as neither the Borrower nor
any of its Restricted Subsidiaries shall have made any payments in respect
thereof):
 
$
                    2.
Principal payments in respect of Indebtedness (other than obligations under Swap
Contracts) due and payable during Subject Period other than (a) payments of
principal of revolving loans not accompanied by a permanent reduction of
commitments and (b) repayment of principal of Indebtedness made with the
proceedings of refinancings permitted by Section 7.03 of the Credit Agreement:
 
$
                    3.
With respect to debt securities convertible or exchangeable into shares of
common stock, payments made in cash in lieu of fractional shares upon the
conversion of any such debt securities in whole or in part:
 
$
                    4.
Restricted Payments paid (whether in cash or other property, other than common
stock):
 
 
$
                    5.
Consolidated Fixed Charges (Lines I.E.1 + 2 + 3 + 4):
 
$
 

 
 
Exhibit C-1 - Page 5
Form of Annual/Quarterly Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
 

                F.
Consolidated Fixed Charge Coverage Ratio
((Line I.A.13 – Line I.B – Line I.C – Line I.D) ¸ Line I.E.5):
 
 
$
                 
Minimum required when Excess Availability is less than the greater of(i) 12.5%
of the Borrowing Base or (ii) $50,000,000:
 
1.00 to 1.00
               
In
compliance                                                                                    [Yes/No]
[N/A]
                   

 
 
 
 
 
Exhibit C-1 - Page 6
Form of Annual/Quarterly Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2
to the Compliance Certificate
($ in 000’s)


Consolidated EBITDA
(for Consolidated Fixed Charge Coverage Ratio and Consolidated Leverage Ratio in
accordance with
the definition of Consolidated EBITDA as set forth in the Credit Agreement)


Consolidated
EBITDA
 
Quarter
Ended
_____
 
Quarter
Ended
_____
 
Quarter
Ended
_____
 
Quarter
Ended
_____
 
Four Quarters
Ended
_____
 
Consolidated
Net Income
         
+ Consolidated Interest Charges
         
+ income taxes
         
+ depreciation expense
         
+ amortization expense
         
+ non-cash compensation expenses and charges
         
+ unrealized net losses in the fair market value of any Swap Contract
         
+ Maintenance turnaround expenses
         
+ non-recurring non-cash expenses
         
-  unrealized net gains in the fair market value of any Swap Contract
         

 
 
 
Exhibit C-1 - Page 7
Form of Annual/Quarterly Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
 
Consolidated
EBITDA
 
Quarter
Ended
_____
 
Quarter
Ended
_____
 
Quarter
Ended
_____
 
Quarter
Ended
_____
 
Four Quarters
Ended
_____
 
-   non-cash income
         
[-  amount deducted for Recharacterized Operating Leases]
         
=  Consolidated EBITDA
         

 
 
 
 
Exhibit C-1 - Page 8
Form of Annual/Quarterly Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
For the Quarter/Year ended __________ (“Statement Date”)


SCHEDULE 3
to the Compliance Certificate
($ in 000’s)


Certain Negative Covenants
(in accordance with the applicable sections
of the Credit Agreement)



I. A.
Maximum cash, Cash Equivalents and fixed assets subject to Liens under Section
7.01(k):
     
$150,000
  B.
Aggregate cash, Cash Equivalents and fixed assets subject to Liens described in
Section 7.01(k) at Statement Date:
     
$_________
  C.
In compliance
 
[Yes/No]
                  II. A.
Maximum secured First Purchase Crude Payables which may be overdue for a period
of more than 30 days under Section 7.01(l):
     
$2,000
  B.
Aggregate secured First Purchase Crude Payables overdue for a period of more
than 30 days at Statement Date:
     
$_________
  C.
In compliance
 
[Yes/No]
                  III. A.
Maximum aggregate Indebtedness secured by Liens under Section 7.01(n):
     
$25,000
  B.
Aggregate Indebtedness secured by Liens described in Section 7.01(n) at the
Statement Date:
     
$_________
  C.
In compliance
 
[Yes/No]
                  IV. A.
Maximum aggregate obligations secured by Liens under Section 7.01(p):
     
$100,000
  B.
Aggregate obligations secured by Liens described in Section 7.01(p) at the
Statement Date:
     
$_________
  C.
In compliance
 
[Yes/No]
                  V. A.
Maximum aggregate advances under Section 7.02(b):
     
$3,000
  B.
Aggregate advances described in Section 7.02(b) at the Statement Date:
     
$_________
  C.
In compliance
 
[Yes/No]
                  VI. A.
Maximum aggregate Investments per fiscal year under Section 7.02(f) +
carryforward unused amounts from prior fiscal years:
     
$20,000 + [______]2

 
 
 
 

--------------------------------------------------------------------------------

2 Insert aggregate unused amount carried forward from prior years, as set forth
on an accompanying worksheet. A certificate of a Responsible Officer must be
timely delivered pursuant to Section 7.02(f)(iv) in connection with any
Investments permitted pursuant to Section 7.02(f).
 
 
 
 
Exhibit C-1 - Page 9
Form of Annual/Quarterly Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
 

  B.
Aggregate Investments described in Section 7.02(f) for the current fiscal year
at the Statement Date:
     
$_________
  C.
In compliance
 
[Yes/No]
                  VII. A.
Maximum aggregate Investments for the term of the Credit Agreement under Section
7.02(f):
     
$80,000
  B.
Aggregate Investments described in Section 7.02(f) for the term of the Credit
Agreement at the Statement Date:
     
$_________
  C.
In compliance
 
[Yes/No]
                  VIII. A.
Maximum aggregate Investments under Section 7.02(i):
     
$25,000
  B.
Aggregate Investments described in Section 7.02(i) at the Statement Date:
     
$_________
  C.
In compliance
 
[Yes/No]
                  IX. A.
Maximum aggregate Investments for the term of the Credit Agreement under Section
7.02(k):
     
$125,000
  B.
Aggregate Investments described in Section 7.02(k) for the term of the Credit
Agreement at the Statement Date:
     
$_________
  C.
In compliance
 
[Yes/No]
                  X.
A.
Maximum aggregate Indebtedness under the Term Loan Credit Agreement:
     
$747,250
  B.
Outstanding Indebtedness under the Term Loan Credit Agreement at the Statement
Date:
     
$_________
  C.
Term Loan Refinancing Indebtedness described in Section 7.03(b):
     
$_________
  D.
Total Indebtedness described in Section 7.03(b) = X.B + X.C:
     
$_________
  E.
In compliance
 
[Yes/No]
                  XI. A.
Maximum aggregate Indebtedness under Section 7.03(e):
     
$200,000
  B.
Aggregate Indebtedness described in Section 7.03(e) at the Statement Date:
     
$_________
  C.
In compliance
 
[Yes/No]]
                  XII. A.
Maximum aggregate unsecured Indebtedness under Section 7.03(h) either: (i)
$2,000,000 or (ii) such amount greater than $2,000,000 that would cause the
Consolidated Leverage Ratio to be no greater than 2.50:1.003:
     
$_________
  B.
Aggregate unsecured Indebtedness described in Section 7.03(h) at the Statement
Date:
     
$_________
  C.
In compliance
 
[Yes/No]
   

 
 
 
 

--------------------------------------------------------------------------------

3 If using the Consolidated Leverage Ratio, calculate such amount and ratio on
Annex I at the end of this Schedule. Determined as of the time of incurrence.
 
 
 
Exhibit C-1 - Page 10
Form of Annual/Quarterly Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
 

              XIII. A.
Maximum aggregate unsecured Indebtedness under Section 7.03(h) which may have a
weighted average life earlier than six months after the Maturity Date:
     
$100,000
  B.
Aggregate unsecured Indebtedness described in Section 7.03(h) at the Statement
Date which has a weighted average life earlier than six months after the
Maturity Date:
     
$_________
  C.
In compliance
 
[Yes/No]
                 




XIV. A.
Maximum aggregate Indebtedness under the Senior Notes:
     
$350,000
  B.
Outstanding Indebtedness under the Senior Notes at the Statement Date:
     
$_________
  C.
Senior Notes Refinancing Indebtedness described in Section 7.03(i):
     
$_________
  D.
Total Indebtedness described in Section 7.03(i) = XIV.B + XIV.C:
     
$_________
  E.
In compliance
 
[Yes/No]
                  XV. A.
Maximum aggregate Indebtedness under Section 7.03(j):
     
$25,000
  B.
Aggregate Indebtedness described Section 7.03(j) at the Statement Date:
     
$_________
  C.
In compliance
 
[Yes/No]
                  XVI. A.
Maximum aggregate Indebtedness under Section 7.03(l):
     
$15,000
  B.
Aggregate Indebtedness described in Section 7.03(l) at the Statement Date:
     
$_________
  C.
In compliance
 
[Yes/No]
                  XVII. A.
Maximum aggregate Indebtedness under Section 7.03(m)(i):
     
$100,000
  B.
Aggregate Indebtedness described in Section 7.03(m)(i) at the Statement Date:
     
$_________
  C.
In compliance
 
[Yes/No]
                  XVIII. A.
Maximum aggregate Indebtedness under Section 7.03(n):
     
$25,000
  B.
Aggregate Indebtedness described in Section 7.03(n) at the Statement Date:
     
$_________
  C.
In compliance
 
[Yes/No]
                  XIX. A.
Maximum aggregate Indebtedness under Section 7.03(o): Greater of $200,000 and
5.0% of Consolidated Total Assets:
     
$_________
  B.
Aggregate Indebtedness described in Section 7.03(o) at the Statement Date:
     
$_________
  C.
In compliance
 
[Yes/No]
   

 
 
Exhibit C-1 - Page 11
Form of Annual/Quarterly Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
 

              XX. A.
Maximum aggregate Indebtedness under Section 7.03(p):
Amount the incurrence of which would not cause the Secured Leverage Ratio to
exceed 1.25:1.004:
     
$_________
  B.
Aggregate Indebtedness described in Section 7.03(p) at the Statement Date:
     
$_________
  C.
In compliance
 
[Yes/No]
                  XXI. A.
Maximum amount of “non-qualifying income” that may be generated from transferred
assets for the term of the Credit Agreement under Section 7.05(a)(vii):5
     
$50,000
  B.
Amount of “non-qualifying income” generated from transferred assets for the term
of the Credit Agreement under Section 7.05(a)(vii) at the Statement Date:
     
$_________
  C.
In compliance
 
[Yes/No]
                  XXII. A.
Maximum aggregate Restricted Payments to non-Loan Parties per fiscal year under
Section 7.06(a):
     
$5,000
  B.
Aggregate Restricted Payments described in Section 7.06(a) for the current
fiscal year at the Statement Date:
     
$_________
  C.
In compliance
 
[Yes/No]
    XXIII. A.
Maximum aggregate Restricted Payments in respect of repurchases of shares of
common stock for the term of the Credit Agreement under Section 7.06(e):
     
$[150,000]
  B.
Aggregate Restricted Payments in respect of repurchases of shares of common
stock for the term of the Credit Agreement under Section 7.06(e) at the
Statement Date:
     
$_________
  C.
In compliance
 
[Yes/No]
                  XXIV. A.
Maximum aggregate dividends and distributions per fiscal year under Section
7.06(f):
     
$65,000
  B.
Aggregate dividends and distributions described in Section 7.06(f) for the
current fiscal year at the Statement Date:
     
$_________
  C.
In compliance
 
[Yes/No]
   




--------------------------------------------------------------------------------

4 Calculate amount and Secured Leverage Ratio on Annex II at the end of this
Schedule. Determined as of the time of incurrence.
5 The maximum value of Collateral that may be transferred to a MLP Subsidiary in
reliance on Section 7.05(a)(vii) is $20,000,000.
 
 
 
Exhibit C-1 - Page 12
Form of Annual/Quarterly Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
For the Quarter/Year ended __________ (“Statement Date”)
 


ANNEX I
to Schedule 3 to the Compliance Certificate
($ in 000’s)



I.
Section 7.03(h) – Consolidated Leverage Ratio
                  A.
Consolidated Funded Indebtedness for the Borrower and its Restricted
Subsidiaries:6
                    1.
Outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations under the Credit Agreement other than
Obligations in respect of Bank Product Debt) and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments:
 
$_________
                2.
Purchase money Indebtedness:
 
$_________
                3.
Unreimbursed obligations under drawn standby letters of credit:
 
$_________
                4.
Unreimbursed obligations under drawn commercial letters of credit which have
been unreimbursed for at least three Business Days:
 
$_________
                5.
Obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business):
 
$_________
                6.
Attributable Indebtedness:
 
$_________
                7.
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (1) through (6) above of Persons other than the Borrower or any
Restricted Subsidiary (other than Guarantees permitted by Section 7.03(o)):
 
$_________

 
 
 

--------------------------------------------------------------------------------

6 Exclude from the calculation of Consolidated Funded Indebtedness any
obligations in respect of Swap Contracts.
 
 
 
Exhibit C-1 - Page 13
Form of Annual/Quarterly Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
 

                8.
Indebtedness of the types referred to in clauses (1) through (7) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or any
Restricted Subsidiary is a general partner or joint venturer, excluding any such
Indebtedness that is expressly made non-recourse to the Borrower or such
Restricted Subsidiary:
 
$_________
                9.
Consolidated Funded Indebtedness (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8):
 
$_________
              B.
Consolidated EBITDA for the most recently completed four fiscal quarters of the
Borrower (“Subject Period”) for the Borrower and its Restricted Subsidiaries:
                    1.
Consolidated Net Income for Subject Period:
 
$_________
                2.
Consolidated Interest Charges for Subject Period:
 
$_________
                3.
Provision for Federal, state, local and foreign income taxes for Subject Period:
 
$_________
                4.
Depreciation expenses for Subject Period:
 
$_________
                5.
Amortization expenses for Subject Period:
 
$_________
                6.
Non-cash compensation expenses and charges for Subject Period:
 
$_________
                7.
Unrealized net losses in the fair market value of any Swap Contract for Subject
Period:
 
$_________
                8.
Maintenance turnaround expenses for Subject Period:
 
$_________
                9.
Non-recurring non-cash reductions of Consolidated Net Income for Subject Period:
 
$_________
                10.
Unrealized net gains in the fair market value of any Swap Contract for Subject
Period:
 
$_________
                11.
Non-cash additions to Consolidated Net Income for Subject Period:
 
$_________
                12.
[Amount that would have been deducted in respect of Recharacterized Operating
Leases:]7
 
$_________

 
 

--------------------------------------------------------------------------------

7 In case of Operating Lease Recharacterization.
 
 
Exhibit C-1 - Page 14
Form of Annual/Quarterly Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
 

                13.
Consolidated EBITDA (Lines I.B.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 – 10 – 11 –
12):
 
 
$_________
              C.
Consolidated Leverage Ratio (Line I.A.9 ¸ Line I.B.13):
 
$_________
             
Maximum permitted for incurrence of unsecured Indebtedness exceeding $2,000,000
under Section 7.03(h):
 
2.50 to 1.00
             
In compliance
 
[Yes/No] [N/A]

 
 
 
 

--------------------------------------------------------------------------------

 
Note:
Additions to Consolidated Net Income are only to the extent deducted in the
calculation thereof and without duplication.

 
 
Exhibit C-1 - Page 15
Form of Annual/Quarterly Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
For the Quarter/Year ended __________ (“Statement Date”)


ANNEX II
to Schedule 3 to the Compliance Certificate
($ in 000’s)
 
 

I.
Section 7.03(p) – Secured Leverage Ratio8
                  A.
Consolidated Total Indebtedness for the Borrower and its Restricted
Subsidiaries:9
                    1.
Indebtedness for borrowed money:
 
$_________
                2.
obligations in respect of Capitalized Lease Obligations:
 
$_________
                3.
obligations evidenced by bonds, notes or debentures (other than letters of
credit or similar instruments):
 
$_________
                4.
outstanding Disqualified Stock of the Borrower and the Guarantors:10
 
$_________
                5.
outstanding Preferred Stock of the Restricted Subsidiaries that are not
Guarantors:11
 
$_________
                6.
Consolidated Total Indebtedness (Lines I.A.1 + 2 + 3 + 4 + 5):
 
$_________

 
 

--------------------------------------------------------------------------------

8 Capitalized terms used in this Annex have the meanings set forth in the Senior
Notes Indenture.
 
9 Include in the calculation of Consolidated Total Indebtedness only obligations
secured by Liens on assets of the Borrower or any Guarantor.
 
10 Such amount to equal the greater of voluntary or involuntary liquidation
preferences and maximum fixed repurchases. The “maximum fixed repurchase price”
of any Disqualified Stock that does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock as if such
Disqualified Stock were purchased on any date on which Consolidated Total
Indebtedness shall be required to be determined pursuant to the Senior Notes
Indenture, and if such price is based upon, or measured by, the fair market
value of such Disqualified Stock, such fair market value shall be determined
reasonably and in good faith by the Borrower.
 
11 Such amount to equal the greater of voluntary or involuntary liquidation
preferences and maximum fixed repurchases. The “maximum fixed repurchase price”
of any Preferred Stock that does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Preferred Stock as if such
Preferred Stock were purchased on any date on which Consolidated Total
Indebtedness shall be required to be determined pursuant to the Senior Notes
Indenture, and if such price is based upon, or measured by, the fair market
value of such Preferred Stock, such fair market value shall be determined
reasonably and in good faith by the Borrower.
 
 
 
Exhibit C-1 - Page 16
Form of Annual/Quarterly Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
 

  B.
Consolidated Cash Flow for the most recently completed four fiscal quarters of
the Borrower (“Subject Period”) for the Borrower and its Restricted
Subsidiaries:12
                    1.
Consolidated Net Income for Subject Period:
 
$_________
                2.
provision for taxes based on income or profits to the extent such provision for
taxes was deducted in computing Consolidated Net Income for Subject Period:
 
$_________
                3.
Fixed Charges to the extent deducted in computing Consolidated Net Income for
Subject Period (including any items excluded from the definition of “Fixed
Charges” pursuant to the proviso in clause (i) thereof):
 
$_________
                4.
depreciation, amortization (including amortization of intangibles but excluding
amortization of prepaid cash expenses that were paid in a prior period) and
other non-cash expenses (excluding any such non-cash expense to the extent that
it represents an accrual of or reserve for cash expenses in any future period or
amortization of a prepaid cash expense that was paid in a prior period) to the
extent that such depreciation, amortization and other non-cash expenses were
deducted in computing such Consolidated Net Income for Subject Period:
 
$_________
                5.
maintenance turnaround expenses for Subject Period:
 
$_________
                6.
“lower of cost or market” writedowns of inventory for Subject Period:
 
$_________
                7. expenses or charges related to any issuance of Equity
Interests, acquisition or disposition of division or line of business,
recapitalization or the Incurrence or repayment of Indebtedness permitted to be
Incurred by the Senior Notes Indenture (whether or not successful) for Subject
Period:  
$_________
                8. non-cash items increasing Consolidated Net Income for Subject
Period, other than the accrual of revenue consistent with past practice:  
$_________
                9. Consolidated Cash Flow (Lines I.B.1 + 2 + 3 + 4 + 5 + 6 + 7 –
8):  
$_________
           

 

--------------------------------------------------------------------------------

12 Include in the calculation of Consolidated Cash Flow any pro forma
adjustments as set forth in the definition of “Fixed Charge Coverage Ratio” in
the Senior Notes Indenture.
 
 
Exhibit C-1 - Page 17
Form of Annual/Quarterly Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
 

  C.
Secured Leverage Ratio (Line I.A.6 ¸ Line I.B.9):
 
$_________
            Maximum permitted for incurrence of secured Indebtedness under
Section 7.03(p):   1.25 to 1.00           In compliance   [Yes/No] [N/A]

 
  
Exhibit C-1 - Page 18
Form of Annual/Quarterly Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C-2


 
FORM OF MONTHLY COMPLIANCE CERTIFICATE
(Pursuant to Section 6.02(b) of the Credit Agreement)




For the Month Ended: ______________ (the “Month-End Date”)
 
To:           Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Third Amended and Restated Revolving Credit
Agreement dated as of October [__], 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among Western Refining, Inc., a Delaware corporation (the “Borrower”), the
various financial institutions that are, or may from time to time become,
parties thereto (each individually a “Lender”, and collectively, the “Lenders”),
and Bank of America, N.A., as Administrative Agent for the Lenders (the
“Administrative Agent”).
 
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is a Responsible Officer of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Borrower, and that:
 
1.           Attached is the unaudited consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as of the Month-End Date set forth
above and the related consolidated statements of income or operations for such
month, and related consolidated statements of income or operations and cash
flows for the portion of the Borrower’s fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding month of the
previous fiscal year for such statement of income or operations, the
corresponding portion of the previous fiscal year for such statement of income
or operations and cash flows and the balance sheet as at the end of the previous
fiscal year, all in reasonable detail.  Such financial statements fairly present
the financial position, results of operations and cash flows of the Borrower and
its Restricted Subsidiaries in accordance with GAAP for such month and for such
period, subject to normal year-end audit adjustments and the absence of
footnotes.
 
2.           [To the best knowledge of the undersigned, no Default has occurred
and is continuing as of the date of this Certificate.]
 
OR
 
2.           [To the best knowledge of the undersigned, no Default has occurred
and is continuing as of the date of this Certificate except as
follows:  ________________________________________.]
 
Remainder of Page Intentionally Blank
Signature Page to Follow
 
 
 
Exhibit C-2 - Page 1
Form of Monthly Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate on
__________, ____.
 
 

       
WESTERN REFINING, INC.,
a Delaware corporation
                   
By:
      Name:       Title:              



 
 
Exhibit C-2 - Page 2
Form of Monthly Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT D
 
FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Credit Agreement identified below (including, without limitation, the
Letters of Credit and the Swing Line Loans included in such facility) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
 
 

--------------------------------------------------------------------------------

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
 
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
 
3 Select as appropriate.
 
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
 
Exhibit D – Page 1
Form of Assignment and Assumption
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
1.
Assignor:   ______________________________        
2.
Assignee:   ______________________________ [for each Assignee, indicate
[Affiliate] [Approved Fund] of [identify Lender]]        
3.
Borrower:   Western Refining, Inc., a Delaware corporation        
4.
Administrative Agent:   Bank of America, N.A., as the administrative agent under
the Credit Agreement        
5.
Credit Agreement:   Third Amended and Restated Revolving Credit Agreement dated
as of October [__], 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Western Refining, Inc., as the Borrower, the Lenders parties thereto, and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender    
    6. Assigned Interest:    

 
 


Assignor[s]5
Assignee[s]6
Aggregate
Amount of
Commitment/Loans
for all Lenders7
Amount of
Commitment/
Loans
Assigned
Percentage
Assigned of
Commitment/
Loans8
CUSIP
Number
               
$________________
$_________
____________%
     
$________________
$_________
____________%
     
$________________
$_________
____________%
 

 
[7.
Trade Date:
 
__________________]9

 
Effective Date:  __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]




By: _____________________________
Name:
Title:
 
 
 
 

--------------------------------------------------------------------------------

5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
9 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
Exhibit D – Page 2
Form of Assignment and Assumption
 
 
 

--------------------------------------------------------------------------------

 
 


ASSIGNEE


[NAME OF ASSIGNEE]




By: _____________________________
Name:
Title:




Consented to:


BANK OF AMERICA, N.A.,
as L/C Issuer and as Swing Line Lender




By: _____________________________
Name:
Title:




[Consented to and]10 Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent




By: _____________________________
Name:
Title:




[Consented to:]11




WESTERN REFINING, INC.,
a Delaware corporation


 
By: _____________________________
Name:
Title:
 
 

--------------------------------------------------------------------------------

10 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
 
11 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 
 
Exhibit D – Page 3
Form of Assignment and Assumption
 
 
 

--------------------------------------------------------------------------------

 
 
 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.             Representations and Warranties.
 
1.1.             Assignor.  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
 
1.2.             Assignee.  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) attached hereto is any documentation
required to be delivered by it pursuant to Section 3.01(f) of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance upon the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
 
2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
 
 
 
Exhibit D – Page 4
Form of Assignment and Assumption
Annex 1 to Assignment and Assumption
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.
 
 
 
Exhibit D – Page 5
Form of Assignment and Assumption
Annex 1 to Assignment and Assumption
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT E-1


FORM OF BORROWING BASE REPORT

 
BANK OF AMERICA, N.A.
CONSOLIDATED CERTIFICATE
 
DATE:
BANK USE ONLY ACTIVITY
 
ACCOUNTS RECEIVABLE (Other than Credit Card Receivables)
     
1.
BEGINNING BALANCE LINE 6 LAST REPORT
         
2.
PLUS SALES AS OF ____________________
         
3.
LESS CREDITS AS OF __________________
         
4.
LESS GROSS COLLECTIONS AS OF ______
         
5.
ADJUSTMENTS
         
6.
ENDING BALANCE
         
7.
ACCOUNTS RECEIVABLE AGING BALANCE
         
8.
            LESS:  INVESTMENT GRADE RECEIVABLES
         
9.
            LESS:  L/C BACKED RECEIVABLES
         
10.
TOTAL GENERAL RECEIVABLES
           
            LESS: INELIGIBLES
           
            ELIGIBLE:
 
85%
     
11.
TOTAL GENERAL ACCOUNTS RECEIVABLE AVAILABILITY
                       
12.
TOTAL INVESTMENT GRADE RECEIVABLES (from 8)
           
              LESS: INELIGIBLES
           
              ELIGIBLE
 
90%
     
13.
TOTAL INVESTMENT GRADE RECEIVABLES AVAILABILITY
                       
14.
TOTAL L/C BACKED RECEIVABLES (from 9)
           
              LESS: INELIGIBLES
           
              ELIGIBLE
 
90%
     
15.
TOTAL L/C BACKED RECEIVABLES AVAILABILITY
                       
16.
TOTAL ACCOUNTS RECEIVABLE  AVAILABILITY (11+13+15)
         




 
CREDIT CARD RECEIVABLES
     
17.
CREDIT CARD RECEIVABLES BALANCE
           
LESS:  INELIGIBLE
           
ELIGIBLE
 
 90%
     
18.
TOTAL CREDIT CARD RECEIVABLES AVAILABILITY
         






 
PERPETUAL INVENTORY
     
19.
REFINERY HYDROCARBON INVENTORY (non-service stations and cardlocks)
         
20.
LESS:  INELIGIBLE
         
21.
ELIGIBLE
 
 80%
                   
22.
REFINERY HYDROCARBON INVENTORY (service stations and cardlocks)
         
23.
LESS:  INELIGIBLE
         
24.
ELIGIBLE (Borrowing Base component may not exceed $20,000,000)
 
 
 80%
                   
25.
LUBRICANTS
         
26.
LESS:  INELIGIBLE
         
27.
ELIGIBLE: lesser of
           
(1) 70% of the lower of cost or market value and
           
(2) $10,000,000
         
 
28.
 
RETAIL INVENTORY
         
29.
LESS:  INELIGIBLE
         
30.
ELIGIBLE: least of
           
(1) 50% of Eligible Retail Inventory
           
(2) 85% of NOLV Percentage of Eligible Retail Inventory
           
(3) $10,000,000
                       
31.
IN-TRANSIT CRUDE OIL
         
32.
LESS:  INELIGIBLE
         
33.
ELIGIBLE
 
 80%
     
34.
TOTAL INVENTORY
         

 
 
 
Exhibit E-1 – Page 1
Form of Borrowing Base Report
 
 
 

--------------------------------------------------------------------------------

 

 

 
LETTERS OF CREDIT
         
35.
LETTERS OF CREDIT AVAILABLE TO DRAW (in connection with purchase of crude oil)
         
36.
LESS:  AMOUNTS PAYABLE TO SUPPLIERS THAT CAN BE DRAWN
         
37.
ELIGIBLE (Borrowing Base component may not exceed $100,000,000)
 
 
 80%
     




 
EXCHANGE AGREEMENTS
         
38.
EXCHANGE AGREEMENT POSITIVE BALANCE
         
39.
LESS:  INELIGIBLE
         
40.
ELIGIBLE (Borrowing Base component may not exceed $20,000,000)
 
 
 85%
     



41.
CASH COLLATERAL HELD IN
SEGREGATED/RESTRICTED ACCOUNT (OPTIONAL)
 
 
100%
                     
AVAILABILITY RESERVES
         
42.
INVENTORY RESERVE
         
43.
RENT AND CHARGES RESERVE
         
44.
STATE EXCISE/SALES TAX RESERVE
         
45.
BANK PRODUCT RESERVE
         
46.
DEBT SECURED BY LIENS SENIOR TO ADMINISTRATIVE AGENT’S LIENS
         
47.
FIRST PURCHASER RESERVE
         
48.
TERM DEBT RESERVE
         
49.
ADDITIONAL RESERVES REQUIRED BY ADMINISTRATIVE AGENT
         
50.
TOTAL AVAILABILITY RESERVES
         



51.
TOTAL A/R, INVENTORY, L/Cs AVAILABLE, EXCHANGE AGREEMENT POSITIVE BALANCE AND
CASH COLLATERAL
         
52.
LESS AVAILABILITY RESERVES
         
53.
TOTAL BORROWING BASE FORMULA AMOUNT
         
54.
AGGREGATE COMMITMENTS
         
55.
CAP (Maximum aggregate amount of indebtedness under the Credit Agreement that is
permitted to be incurred under the Senior Notes Indenture and the Term Loan
Credit Agreement (after taking into account indebtedness under any other Credit
Facilities).
_________________
       
56.
BORROWING BASE AMOUNT (least of Borrowing Base Formula Amount (LINE 53),
Aggregate Commitments (LINE 54) and Cap (LINE 55)
         




 
LOAN ACTIVITY
       
57.
BALANCE AS SHOWN ON LAST REPORT (LINE 64)
         
58.
LESS:  REMITTANCES
         
59.
PLUS:  LOANS ADVANCED
         
60.
PLUS:  WIRE CHARGE
         
61.
PLUS:  FEES
         
62.
PLUS:  INTEREST
         
63.
ADJUSTMENTS
         
64.
OUTSTANDING LOAN BALANCE
         




 
EXCESS AVAILABILITY
     
65.
CALCULATED BORROWING BASE AMOUNT (LINE 56)
         
66.
LESS:  OUTSTANDING LOAN BALANCE (LINE 64)
         
67.
LESS:  LETTERS OF CREDIT
         
68.
NET AVAILABLE
         

 
 
Exhibit E-1 – Page 2
Form of Borrowing Base Report
 
 
 

--------------------------------------------------------------------------------

 

 

 
THE UNDERSIGNED REPRESENTS AND WARRANTS THAT THE INFORMATION SET FORTH ABOVE IS
TRUE AND COMPLETE.  THE UNDERSIGNED FURTHER REPRESENTS AND WARRANTS THAT ALL
ELIGIBLE REFINERY HYDROCARBON INVENTORY COVERED BY THIS CERTIFICATE HAS BEEN
PRODUCED IN COMPLIANCE WITH ALL APPLICABLE LAWS, INCLUDING, WITHOUT LIMITATION,
THE MINIMUM WAGE AND OVERTIME REQUIREMENT OF THE FAIR LABOR STANDARDS ACT OF
1938, AS AMENDED.
     
BORROWER:
 
WESTERN REFINING, INC.
               
AUTHORIZED
SIGNATURE:                                                                       
   
NAME:                                                                        
TITLE:                                                                         
 
 
   
RECEIVED BY:
         
ADMINISTRATIVE AGENT:  BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
               
BY:                                                                           
TITLE:                                                                           
             



 
Exhibit E-1 – Page 3
Form of Borrowing Base Report
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-2


FORM OF RESPONSIBLE OFFICER’S CERTIFICATE (SECURED CHARGES)


Date:  ______________ (the “Certificate Date”)


To:           Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Third Amended and Restated Revolving Credit
Agreement dated as of October [__], 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), the terms defined therein being used herein as therein defined,
among Western Refining, Inc., a Delaware corporation (the “Borrower”), the
various financial institutions that are, or may from time to time become,
parties thereto (each individually a “Lender”, and collectively, the “Lenders”),
and Bank of America, N.A., as Administrative Agent for the Lenders (the
“Administrative Agent”).


As used herein, “Facility Operator” means the owner or operator of a facility,
pipeline or other location where Borrowing Base Assets are located; “Rent &
Charges” shall mean all rent, storage, transportation and similar amounts
payable by any Loan Party to any Facility Operator.


The undersigned Responsible Officer hereby certifies as of the Certificate Date
that he/she is a Responsible Officer of the Borrower, and that, as such, he/she
is authorized to execute and deliver this certificate to the Administrative
Agent on behalf of the Borrower, and to the best knowledge of the undersigned
that:


1.
Column 1 of the attached Schedule I contains an accurate description of each
location where Borrowing Base Assets are located which is owned or operated by a
Person other than a Loan Party (each, an “Inventory Location”).



2.
Column 2 of the attached Schedule I indicates, for each Inventory Location, the
amount of Rent & Charges that are now past due.  The total for all Inventory
Locations is $ _________ (Insert total from Column 2 of the attached Schedule
I).



3.
Column 3 of the attached Schedule I indicates, for each Inventory Location,
whether a bailee/landlord agreement has been executed and delivered with respect
to such Inventory Location and if so, whether the Facility Operator has provided
to the Administrative Agent in such bailee/landlord agreement an agreement
expressly subordinating all of its Liens (a “full subordination”) which such
Facility Operator may now or hereafter have against any Borrowing Base Assets,
or whether such Facility Operator does not subordinate all of its Liens (“no
subordination”).



4.
Column 4 of the attached Schedule I indicates, for each Inventory Location for
which a full subordination has not been obtained, an estimate of two months of
Rent & Charges payable to the applicable Facility Operator.



5.
Column 5 of the attached Schedule I indicates, for each Inventory Location,
whether the Borrower has provided to the Administrative Agent a copy of the
current lease, storage, pipeline, or other agreement between the applicable Loan
Party and the applicable Facility Operator, together with all amendments
thereto.

 
 
Exhibit E-2 – Page 1
Form of Responsible Officer’s Certificate (Secured Charges)
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned has executed this certificate as of
__________, ____.


 
 

       
WESTERN REFINING, INC.,
a Delaware corporation
                   
By:
      Name:       Title:              

 
 
 
 
Exhibit E-2 – Page 2
Form of Responsible Officer’s Certificate (Secured Charges)
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule I


Secured Charges




1
Description of Inventory Location
2
Rent & Charges: Amount Past Due as of the Certificate Date24
3
Subordination Agreement: Has Facility Operator provided to Admin. Agent a
bailee/landlord agreement? If so, does the bailee/landlord agreement contain a
full lien subordination agreement? –Indicate one of the following:
Bailee Agreement/ Full Subordination; OR
Bailee Agreement/No Subordination; OR
 No Bailee Agreement
4
Two Months of Rent & Charges:  If Col. 3 indicates “Bailee Agreement/No
Subordination” or “No Bailee Agreement”, indicate
for such location an estimate of two months of Rent & Charges
 
5
Copy of Current Agreement: Has a copy of current lease/storage/
pipeline/
other applicable agreement & all amendments been delivered to Admin. Agent?
[Yes/No]
                                                                               
 
TOTAL
$___________
     






--------------------------------------------------------------------------------

24 Specify the period for which the past due amounts are owed (e.g. “$10,000
representing 2 months of accrued storage charges for November 2010 and December
2010”).
 
 
 
 
Exhibit E-2 – Page 3
Form of Responsible Officer’s Certificate (Secured Charges)